Exhibit 10.1

EXECUTION VERSION

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 13, 2011

by and among

BLOUNT, INC.,

OMARK PROPERTIES, INC. and

WINDSOR FORESTRY TOOLS LLC,

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent and Lender,

and

GE CAPITAL MARKETS, INC.,

as Joint Lead Arranger and Sole Bookrunner

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.   AMOUNT AND TERMS OF CREDIT      2      1.1    Credit
Facilities      2      1.2    Letters of Credit      7      1.2A.    Swap
Related Reimbursement Obligations      7      1.3    Prepayments      8      1.4
   Use of Proceeds      10      1.5    Interest and Applicable Margins      11
     1.6    Intentionally Omitted      13      1.7    Intentionally Omitted     
13      1.8    Cash Management Systems      13      1.9    Fees      13     
1.10    Receipt of Payments      14      1.11    Application and Allocation of
Payments      14      1.12    Loan Account and Accounting      16      1.13   
Indemnity      16      1.14    Access      17      1.15    Taxes      18     
1.16    Capital Adequacy; Increased Costs; Illegality      19      1.17   
Single Loan      21      1.18    Loan Repurchases      21    2.   CONDITIONS
PRECEDENT      22      2.1    Conditions to Execution of this Agreement      22
     2.2    Conditions to Initial Loans      23      2.3    Further Conditions
to Each Loan      24    3.   REPRESENTATIONS AND WARRANTIES      24      3.1   
Corporate Existence; Compliance with Law      25      3.2    Jurisdiction of
Organization; Executive Offices, Collateral Locations, FEIN      25      3.3   
Corporate Power, Authorization, Enforceable Obligations      25      3.4   
Financial Statements and Projections      26   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     3.5    Material Adverse Effect      26      3.6   
Ownership of Property; Liens      27      3.7    Labor Matters      27      3.8
   Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness   
  28      3.9    Government Regulation      28      3.10    Margin Regulations
     28      3.11    Taxes      29      3.12    ERISA and Benefit Plans      29
     3.13    No Litigation      30      3.14    Brokers      30      3.15   
Intellectual Property      30      3.16    Full Disclosure      31      3.17   
Environmental Matters      31      3.18    Insurance      32      3.19   
Deposit and Disbursement Accounts      32      3.20    Government Contracts     
32      3.21    Customer and Trade Relations      32      3.22    Agreements and
Other Documents      33      3.23    Solvency      33      3.24    Status of
Holdings      33      3.25    Intentionally Omitted      33      3.26   
Intentionally Omitted      33      3.27    Foreign Assets Control Regulations
and Anti-Money Laundering      33      3.28    Patriot Act      34    4.  
FINANCIAL STATEMENTS AND INFORMATION      34      4.1    Reports and Notices   
  34      4.2    Communication with Accountants      34    5.   AFFIRMATIVE
COVENANTS      34      5.1    Maintenance of Existence and Conduct of Business
     34      5.2    Payment of Charges      35   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     5.3    Books and Records      35      5.4    Insurance;
Damage to or Destruction of Collateral      35      5.5    Compliance with Laws
     37      5.6    Supplemental Disclosure      37      5.7    Intellectual
Property      38      5.8    Environmental Matters      38      5.9   
Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases      39      5.10    Further Assurances      39      5.11   
Intentionally Omitted      39      5.12    Intentionally Omitted      39     
5.13    New Subsidiaries      39      5.14    Interest Rate Protection      40
     5.15    Stock of Foreign Subsidiaries      40    6.   NEGATIVE COVENANTS   
  41      6.1    Mergers, Subsidiaries, Etc      41      6.2    Investments;
Loans and Advances      45      6.3    Indebtedness      47      6.4    Employee
Loans and Affiliate Transactions      49      6.5    Capital Structure and
Business      50      6.6    Guaranteed Indebtedness      50      6.7    Liens
     51      6.8    Sale of Stock and Assets      51      6.9    ERISA and
Benefit Plans      52      6.10    Financial Covenants      52      6.11   
Hazardous Materials      52      6.12    Sale-Leasebacks      53      6.13   
Cancellation of Indebtedness      53      6.14    Restricted Payments      53   
  6.15    Change of Corporate Name or Location; Change of Fiscal Year      53   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     6.16    No Impairment of Intercompany Transfers      54
     6.17    No Speculative Transactions      54      6.18    Changes Relating
to Subordinated Debt; Material Contracts      54      6.19    OFAC; Patriot Act
     55      6.20    Business of Foreign Subsidiaries      55    7.   TERM     
55      7.1    Termination      55      7.2    Survival of Obligations Upon
Termination of Financing Arrangements      56    8.   EVENTS OF DEFAULT; RIGHTS
AND REMEDIES      56      8.1    Events of Default      56      8.2    Remedies
     58      8.3    Waivers by Credit Parties      58    9.   ASSIGNMENT AND
PARTICIPATIONS; APPOINTMENT OF AGENT      59      9.1    Assignments and
Participations      59      9.2    Appointment of Agent      62      9.3   
Agent’s Reliance, Etc      62      9.4    GE Capital and Affiliates      63     
9.5    Lender Credit Decision      63      9.6    Indemnification      64     
9.7    Successor Agent      64      9.8    Setoff and Sharing of Payments     
65      9.9    Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert      65      9.10    Collateral Matters      69      9.11    Additional
Agents      70      9.12    Distribution of Materials to Lenders and L/C Issuers
     70    10.   SUCCESSORS AND ASSIGNS      71      10.1    Successors and
Assigns      71    11.   MISCELLANEOUS      71      11.1    Complete Agreement;
Modification of Agreement      71   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     11.2    Amendments and Waivers      72      11.3    Fees
and Expenses      73      11.4    No Waiver      75      11.5    Remedies     
75      11.6    Severability      75      11.7    Conflict of Terms      76     
11.8    Confidentiality      76      11.9    GOVERNING LAW      77      11.10   
Notices      78      11.11    Section Titles      79      11.12    Counterparts
     79      11.13    WAIVER OF JURY TRIAL      79      11.14    Press Releases
and Related Matters      79      11.15    Reinstatement      79      11.16   
Advice of Counsel      80      11.17    No Strict Construction      80     
11.18    Currency Equivalent Generally      80      11.19    Judgment Currency
     80      11.20    Electronic Transmissions      81      11.21    Amendment
and Restatement      82      11.22    Independence of Provisions      82     
11.23    No Third Parties Benefited      82    12.   CROSS-GUARANTY      83     
12.1    Cross-Guaranty      83      12.2    Waivers by Borrowers      83     
12.3    Benefit of Guaranty      84      12.4    Subordination of Subrogation,
Etc      84      12.5    Election of Remedies      84      12.6    Limitation   
  84      12.7    Contribution with Respect to Guaranty Obligations      85   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     12.8    Liability Cumulative      86      12.9    USA
Patriot Act Notice      86   

 

-vi-



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)   -    Definitions Annex B (Section 1.2)   -    Letters of
Credit Annex C (Section 1.8)   -    Cash Management System Annex D (Section
2.1(a))   -    Closing Checklist Annex E (Section 4.1(a))   -    Financial
Statements and Projections — Reporting Annex F (Section 4.1(b))   -   
Collateral Reports Annex G (Section 6.10)   -    Financial Covenants Annex H
(Section 9.9(a))   -    Lenders’ Wire Transfer Information Annex I (Section
11.10)   -    Notice Addresses

Annex J (from Annex A -

    Commitments definition)

     Commitments as of Closing Date Annex K   -    From of Loan Auction
Procedures Annex L   -    Conditions to Initial Funding Exhibit 1.1(a)(i)   -   
Form of Notice of Revolving Credit Advance Exhibit 1.1(a)(ii)   -    Form of
Revolving Note Exhibit 1.1(b)   -    Form of Term Loan Note Exhibit 1.1(c)(ii)  
-    Form of Swing Line Note Exhibit 1.5(f)(i)   -    Form of Notice of
Conversion/Continuation-LIBOR Exhibit 5.13   -    Form of Credit Agreement
Joinder Agreement Exhibit 9.1(c)   -    Form of Assignment Agreement Exhibit B-1
  -    Application for Standby Letter of Credit Exhibit B-2   -    Application
for Documentary Letter of Credit Schedule 1.1   -    Agent’s Representatives
Schedule E-1   -    Existing Letters of Credit Disclosure Schedule 3.1   -   
Type of Entity; State of Organization Disclosure Schedule 3.2   -   

Executive Offices, Collateral Locations, FEIN,

Organizational Identification Number

Disclosure Schedule 3.3(e)   -    Conflicts Disclosure Schedule 3.4(a)   -   
Financial Statements Disclosure Schedule 3.4(b)   -    Pro Forma Disclosure
Schedule 3.4(c)   -    Projections Disclosure Schedule 3.6   -    Real Estate
and Leases Disclosure Schedule 3.7   -    Labor Matters Disclosure Schedule 3.8
  -    Ventures, Subsidiaries and Affiliates; Outstanding Stock Disclosure
Schedule 3.11   -    Tax Matters Disclosure Schedule 3.12   -    ERISA Plans
Disclosure Schedule 3.13   -    Litigation Disclosure Schedule 3.15   -   
Intellectual Property Disclosure Schedule 3.17   -    Hazardous Materials
Disclosure Schedule 3.18   -    Insurance Disclosure Schedule 3.19   -   
Deposit and Disbursement Accounts Disclosure Schedule 3.20   -    Government
Contracts Disclosure Schedule 3.21   -    Customer and Trade Relations
Disclosure Schedule 3.22   -    Material Agreements Disclosure Schedule 5.1   -
   Trade Names

 

-vii-



--------------------------------------------------------------------------------

Disclosure Schedule 5.15   -    Stock of Foreign Subsidiaries Disclosure
Schedule 6.3   -    Indebtedness Disclosure Schedule 6.4(a)   -    Transactions
with Affiliates Disclosure Schedule 6.7   -    Existing Liens

 

-viii-



--------------------------------------------------------------------------------

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 13, 2011, by
and among BLOUNT, INC., a Delaware corporation (“Blount, Inc.”), OMARK
PROPERTIES, INC., an Oregon corporation (“Omark”), WINDSOR FORESTRY TOOLS LLC, a
Tennessee limited liability company (“Windsor”) (Omark, Windsor and Blount, Inc.
are sometimes referred to herein collectively as “Borrowers” and individually as
“Borrower”); the other Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, “GE Capital”),
in its capacity as Agent for the Lenders; and the other Lenders party hereto.

RECITALS

WHEREAS, Borrowers, the other Credit Parties signatory thereto, Lenders (as
defined in the Prior Credit Agreement), and Agent are parties to that certain
Third Amended and Restated Credit Agreement dated as of August 9, 2010, as
amended by that certain First Amendment to Third Amended and Restated Credit
Agreement, dated as of January 28, 2011 (as further amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Prior Credit
Agreement”); and

WHEREAS, Lenders (as defined in the Prior Credit Agreement) and Agent are
hereinafter referred to as the “Prior Lender Group”; and

WHEREAS, Borrowers desire that the Prior Lender Group amend and restate the
Prior Credit Agreement to, among other things, modify the credit facilities to
provide for a Revolving Loan Commitment of $400,000,000 and a Term Loan
Commitment of $300,000,000, the proceeds of which will be used to repay the
Loans (as defined in the Prior Credit Agreement) on the Initial Funding Date (as
defined herein) and provide for working capital and other general corporate
purposes in accordance with this Agreement, and the Requisite Lenders (as
defined in the Prior Credit Agreement) and the other Lenders party hereto are
willing to do so in accordance with, and subject to the terms and conditions set
forth in, this Agreement; and

WHEREAS, each Borrower acknowledges and agrees that the security interest
granted to Agent for the benefit of Prior Lender Group, or any of them, pursuant
to the Loan Documents (as defined in the Prior Credit Agreement), shall remain
outstanding and in full force and effect in accordance with the Prior Credit
Agreement and the other Loan Documents (as defined in the Prior Credit
Agreement), as modified herein and in the other Loan Documents, and shall
continue to secure the Obligations (as defined in the Prior Credit Agreement)
until the Initial Funding Date and thereafter the security interest granted to
Agent shall be for the benefit of the Lenders, or any of them, pursuant to the
Loan Documents, and shall secure the Obligations; and

WHEREAS, Borrowers and Lenders acknowledge and confirm that: (i) upon the
Initial Funding Date, the Obligations will represent, among other things, the
amendment, restatement, renewal, extension, consolidation and modification of
the Obligations (as defined in the Prior Credit Agreement) arising in connection
with the Prior Credit Agreement and other Loan Documents (as defined in the
Prior Credit Agreement); (ii) upon the Initial Funding Date,



--------------------------------------------------------------------------------

the Prior Credit Agreement and the other Loan Documents (as defined in the Prior
Credit Agreement) and the collateral pledged thereunder shall secure, without
interruption or impairment of any kind, all existing Obligations (as defined in
the Prior Credit Agreement) under the Prior Credit Agreement and the other Loan
Documents (as defined in the Prior Credit Agreement) as amended, restated,
renewed, extended, consolidated or modified hereunder and under the other Loan
Documents, together with all other Obligations hereunder; (iii) all Liens
evidenced by the Loan Documents (as defined in the Prior Credit Agreement) are
hereby ratified, confirmed and continued as modified, amended or restated under
the Loan Documents; and (iv) this Agreement is intended to restate, renew,
extend, consolidate, amend and modify the Prior Credit Agreement in its entirety
effective as of the Initial Funding Date; and

WHEREAS, Borrowers and Lenders intend that upon the Initial Funding Date:
(i) the provisions of the Prior Credit Agreement and the other Loan Documents
(as defined in the Prior Credit Agreement), to the extent restated, renewed,
extended, consolidated, amended or modified hereby and by the other Loan
Documents, be hereby superseded and replaced by the provisions hereof and of the
other Loan Documents; and (ii) by entering into and performing their respective
obligations hereunder, this transaction shall not constitute a novation and
shall in no way adversely affect or impair the priority of Liens granted by the
Loan Documents (as defined in the Prior Credit Agreement); and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified in this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute a single agreement. These Recitals shall be construed as part of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto hereby amend and restate the Prior Loan Agreement in its entirety
and further agree as follows:

 

1. AMOUNT AND TERMS OF CREDIT

 

  1.1 Credit Facilities.

 

  (a) Revolving Credit Facility.

(i)        Subject to the terms and conditions hereof, each Revolving Lender
agrees to make available to Borrowers from time to time until the Commitment
Termination Date its Pro Rata Share of advances under the Revolving Loan
Commitment (each, a “Revolving Credit Advance”). All “Revolving Credit Advances”
under, and as defined in, the Prior Credit Agreement that are outstanding on the
Initial Funding Date shall be deemed to be Revolving Credit Advances hereunder.
The Pro Rata Share of the Revolving Loan of any Lender shall not at any time
exceed its separate Revolving Loan Commitment. The obligations of each Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
Borrowers may borrow, repay and reborrow under this Section 1.1(a)(i); provided
that the amount of any Revolving Credit Advance to be made at any time shall not
exceed Borrowing Availability at

 

2



--------------------------------------------------------------------------------

such time. Each Revolving Credit Advance shall be made on notice by Borrower
Representative on behalf of the applicable Borrower to one of the
representatives of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later than (1) 1:00 p.m. (New York
time) on the Business Day of the proposed Revolving Credit Advance, in the case
of an Index Rate Loan in an aggregate principal amount less than $25,000,000,
(2) 1:00 p.m. (New York time) on the date which is one (1) Business Day prior to
the proposed Revolving Credit Advance, in the case of an Index Rate Loan in an
aggregate principal amount equal to or greater than $25,000,000 or (3) 1:00 p.m.
(New York time) on the date which is three (3) Business Days prior to the
proposed Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice
(a “Notice of Revolving Credit Advance”) must be given in writing (by telecopy
or overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other information as
may be reasonably required by Agent. If any Borrower desires to have the
Revolving Credit Advances bear interest by reference to a LIBOR Rate, Borrower
Representative must comply with Section 1.5(f).

(ii)        Upon request by any Revolving Lender, each Borrower shall execute
and deliver to such Lender a note to evidence the Revolving Loan Commitment of
that Lender. Each note shall be in the principal amount of the Revolving Loan
Commitment of the applicable Lender, dated the Initial Funding Date and
substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving Note” and,
collectively, the “Revolving Notes”). Each Revolving Note (or, if a Revolving
Note is not requested, this Agreement) shall represent the joint and several
obligation of Borrowers to pay the amount of the applicable Lender’s Revolving
Loan Commitment or, if less, such Lender’s Pro Rata Share of the aggregate
unpaid principal amount of all Revolving Credit Advances to Borrowers, together
with interest thereon as prescribed in Section 1.5. The entire unpaid balance of
the aggregate Revolving Loan and all other non-contingent Obligations with
respect to the Revolving Loan Commitment shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date (and the
Revolving Loan Commitment, for purposes of this Agreement, shall thereafter be
zero).

 

  (b) Term Loan.

(i)        Subject to the terms and conditions hereof, each Lender with a Term
Loan Commitment agrees to make a term loan (collectively, the “Term Loan”) on
the Initial Funding Date to Borrowers in an amount of the applicable Lender’s
Term Loan Commitment. The obligations of each Lender hereunder shall be several
and not joint. Upon request by any Lender with a Term Loan Commitment, each
Borrower shall execute and deliver to such Lender a promissory note
substantially in the form of Exhibit 1.1(b) (each a “Term Loan Note” and
collectively, the “Term Loan Notes”). Each Term Loan Note (or, if a Term Loan
Note is not requested, this Agreement) shall represent the joint and several
obligation of Borrowers to pay the applicable Lender’s Term Loan Commitment,
together with interest hereon as prescribed in Section 1.5.

(ii)        Borrowers shall repay the principal balance of the Term Loan in
consecutive quarterly installments on the first day of January, April, July and
October of each year, commencing October 1, 2011, as follows:

 

3



--------------------------------------------------------------------------------

     Payment Dates    Installment  Amounts

October 1, 2011

   $3,750,000        

January 1, 2012

   $3,750,000        

April 1, 2012

   $3,750,000        

July 1, 2012

   $3,750,000        

October 1, 2012

   $3,750,000        

January 1, 2013

   $3,750,000        

April 1, 2013

   $3,750,000        

July 1, 2013

   $3,750,000        

October 1, 2013

   $3,750,000        

January 1, 2014

   $3,750,000        

April 1, 2014

   $3,750,000        

July 1, 2014

   $3,750,000        

October 1, 2014

   $3,750,000        

January 1, 2015

   $3,750,000        

April 1, 2015

   $3,750,000        

July 1, 2015

   $3,750,000        

October 1, 2015

   $3,750,000        

January 1, 2016

   $3,750,000        

April 1, 2016

   $3,750,000        

July 1, 2016

   $3,750,000        

August 31, 2016

   $225,000,000        

The final installment due August 31, 2016 shall be in the amount of $225,000,000
or, if different, the remaining principal balance of the Term Loan, together
with accrued interest and all fees, costs, expenses and other charges due by
Borrowers with respect to the Term Loan.

(iii)        Notwithstanding Section 1.1(b)(ii), the aggregate outstanding
principal balance of the Term Loan shall be due and payable in full in
immediately available funds on the Commitment Termination Date, if not sooner
paid in full. No payment with respect to the Term Loan may be reborrowed.

 

  (c) Swing Line Facility.

(i)        Agent shall notify the Swing Line Lender upon Agent’s receipt of any
Notice of Revolving Credit Advance. Subject to the terms and conditions hereof,
the Swing Line Lender may, in its discretion, make available from time to time
until the Commitment Termination Date advances (each, a “Swing Line Advance”) in
accordance with any such notice. The provisions of this Section 1.1(c) shall not
relieve the Revolving Lenders of their obligations to make Revolving Credit
Advances under Section 1.1(a); provided that if the Swing Line Lender makes a
Swing Line Advance pursuant to any such notice, such Swing Line Advance shall be
in lieu of any Revolving Credit Advance that otherwise may be made by the
Revolving Lenders pursuant to such notice. The aggregate amount of Swing Line
Advances outstanding shall not exceed at any time the lesser of (A) the Swing
Line Commitment and (B) the Maximum Amount, in each case under clauses (A) and
(B) of this sentence, less the outstanding balance of

 

4



--------------------------------------------------------------------------------

the Revolving Loan at such time (“Swing Line Availability”). Until the
Commitment Termination Date, Borrowers may from time to time borrow, repay and
reborrow under this Section 1.1(c). Each Swing Line Advance shall be made
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the applicable Borrower in accordance with
Section 1.1(a). Any such notice must be given no later than 1:00 p.m. (New York
time) on the Business Day of the proposed Swing Line Advance. Unless the Swing
Line Lender has received at least one Business Day’s prior written notice from
Requisite Revolving Lenders instructing it not to make a Swing Line Advance, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Sections 2.3, be entitled to fund that Swing Line Advance, and to
have each Revolving Lender make Revolving Credit Advances in accordance with
Section 1.1(c)(iii) or purchase participating interests in accordance with
Section 1.1(c)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan.
Borrowers shall repay the aggregate outstanding principal amount of the Swing
Line Loan upon demand therefor by Agent.

(ii)        Upon request by the Swing Line Lender, Borrowers shall execute and
deliver to the Swing Line Lender a promissory note to evidence the Swing Line
Commitment. Such note shall be in the principal amount of the Swing Line
Commitment of the Swing Line Lender, dated the Initial Funding Date and
substantially in the form of Exhibit 1.1(c)(ii) (the “Swing Line Note”). The
Swing Line Note (or, if the Swing Line Note is not requested, this Agreement)
shall represent the joint and several obligation of Borrowers to pay the amount
of the Swing Line Commitment or, if less, the aggregate unpaid principal amount
of all Swing Line Advances made to Borrowers, together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the Swing Line Loan and
all other noncontingent Obligations shall be immediately due and payable in full
in immediately available funds on the Commitment Termination Date if not sooner
paid in full.

(iii)        If no Revolving Lender is a Non-Funding Lender, then the Swing Line
Lender, at any time and from time to time in its sole and absolute discretion,
but not less frequently than weekly, shall on behalf of Borrowers (and each
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Revolving Lender (including the Swing Line Lender) to make
a Revolving Credit Advance to Borrowers (which shall be an Index Rate Loan) in
an amount equal to that Revolving Lender’s Pro Rata Share of the principal
amount of Borrowers’ Swing Line Loan (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given. If any Revolving Lender is a
Non-Funding Lender, that Non-Funding Lender’s reimbursement obligations with
respect to the Swing Line Loans shall be reallocated to and assumed by the other
Revolving Lenders in accordance with their Pro Rata Share of the Revolving Loans
(calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to zero
and each other Revolving Lender’s Pro Rata Share had been increased
proportionately) so long as no Event of Default shall have occurred and be
continuing at the time of reallocation. If any Revolving Lender is a Non-Funding
Lender, upon receipt of the demand described above, each Revolving Lender that
is not a Non-Funding Lender will be obligated to pay to Agent for the account of
the Swing Line Lender its Pro Rata Share of the outstanding Swing Line Loans
(increased as described above); provided that no Revolving Lender shall be
required to fund any amount in excess of its Revolving Loan Commitment. Unless
any of the events described in Sections 8.1(h) or 8.1(i) has occurred (in which
event the procedures of

 

5



--------------------------------------------------------------------------------

Section 1.1(c)(iv) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Credit
Advance are then satisfied, each Revolving Lender shall disburse directly to
Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the Swing
Line Lender prior to 3:00 p.m. (New York time) in immediately available funds on
the Business Day next succeeding the date that notice is given. The proceeds of
those Revolving Credit Advances shall be immediately paid to the Swing Line
Lender and applied to repay the Refunded Swing Line Loan of Borrowers.

(iv)        If, prior to refunding a Swing Line Loan with a Revolving Credit
Advance pursuant to Section 1.1(c)(iii), one of the events described in Sections
8.1(h) or 8.1(i) has occurred, then, subject to the provisions of
Section 1.1(c)(v) below, each Revolving Lender shall, on the date such Revolving
Credit Advance was to have been made for the benefit of the Borrowers, purchase
from the Swing Line Lender an undivided participation interest in the Swing Line
Loan to Borrowers in an amount equal to its Pro Rata Share of such Swing Line
Loan. Upon request, each Revolving Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.

(v)        Each Revolving Lender’s obligation to make Revolving Credit Advances
in accordance with Section 1.1(c)(iii) and to purchase participation interests
in accordance with Section 1.1(c)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to Sections
1.1(c)(iii) or 1.1(c)(iv), as the case may be, the Swing Line Lender shall be
entitled to recover such amount on demand from such Revolving Lender, together
with interest thereon for each day from the date of non-payment until such
amount is paid in full at the Federal Funds Rate for the first two (2) Business
Days and at the Index Rate thereafter.

(d)        Reliance on Notices; Appointment of Borrower Representative. Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any Notice of Revolving Credit Advance, Notice of Conversion/Continuation-LIBOR
Rate or similar notice believed by Agent to be genuine. Agent may assume that
each Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower hereby designates Blount, Inc.
as its representative and agent on its behalf for the purposes of issuing
Notices of Revolving Credit Advances and Notices of
Conversion/Continuation-LIBOR Rate, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents. Borrower Representative hereby
accepts such appointment. Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from Borrower Representative as a
notice or communication from all Borrowers, and may give any notice or

 

6



--------------------------------------------------------------------------------

communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

1.2      Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the applicable Borrower, shall have the right to request, and the Revolving
Lenders agree to incur, or purchase participations in, Letter of Credit
Obligations in respect of each Borrower.

1.2A.  Swap Related Reimbursement Obligations.

(a)        Borrowers, jointly and severally, agree to reimburse GE Capital in
immediately available funds in the amount of any payment made by GE Capital
under a Swap Related L/C (such reimbursement obligation, whether contingent upon
payment by GE Capital under the Swap Related L/C or otherwise, being herein
called a “Swap Related Reimbursement Obligation”). No Swap Related Reimbursement
Obligation for any Swap Related L/C may exceed the amount of the payment
obligations owed by any Borrower under the interest rate protection or hedging
agreement or transaction supported by the Swap Related L/C.

(b)        A Swap Related Reimbursement Obligation shall be due and payable by
Borrowers within one (1) Business Day after the date on which the related
payment is made by GE Capital under the Swap Related L/C.

(c)        Any Swap Related Reimbursement Obligation shall, during the period in
which it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate
applicable to Revolving Loans plus one percent (1%), as if the unpaid amount of
the Swap Related Reimbursement Obligation were a LIBOR Loan, and not at any
otherwise applicable Default Rate. Such interest shall be payable upon demand.
The following additional provisions apply to the calculation and charging of
interest on Swap Related Reimbursement Obligations by reference to the LIBOR
Rate applicable to Revolving Loans:

(i)        The LIBOR Rate applicable to Revolving Loans shall be determined for
each successive one-month LIBOR Period during which the Swap Related
Reimbursement Obligation is unpaid, notwithstanding the occurrence of any Event
of Default and even if the LIBOR Period were to extend beyond the Commitment
Termination Date.

(ii)        If a Swap Related Reimbursement Obligation is paid during a monthly
period for which the LIBOR Rate applicable to Revolving Loans is determined,
interest shall be pro-rated and charged for the portion of the monthly period
during which the Swap Related Reimbursement Obligation was unpaid.
Section 1.13(b) shall not apply to any payment of a Swap Related Reimbursement
Obligation during the monthly period.

(iii)        Notwithstanding anything to the contrary in the definition of
“LIBOR Rate”, if the LIBOR Rate applicable to Revolving Loans is no longer
available from Reuters, the LIBOR Rate with respect to Swap Related
Reimbursement Obligations shall be

 

7



--------------------------------------------------------------------------------

determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.

(d)        Except as provided in the foregoing provisions of this Section 1.2A
and in Section 11.3, Borrowers shall not be obligated to pay to GE Capital or
any of its Affiliates any letter of credit fee, or any other fees, charges or
expenses, in respect of a Swap Related L/C or arranging for any interest rate
protection or hedging agreement or transaction supported by the Swap Related
L/C. GE Capital and its Affiliates shall look to the beneficiary of a Swap
Related L/C for payment of any such letter of credit fees or other fees, charges
or expenses and such beneficiary may factor such fees, charges, or expenses into
the pricing of any interest rate protection or hedging arrangement or
transaction supported by the Swap Related L/C.

(e)        If any Swap Related L/C is revocable prior to its scheduled expiry
date, GE Capital agrees not to revoke the Swap Related L/C until the earliest of
the Commitment Termination Date or an Event of Default has occurred.

(f)        GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by any of the Credit Parties
(including, without limitation, copies of any documents and information in or
referred to in the Closing Checklist, Financial Statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C. However, no confidential information shall
be provided to any Person under this paragraph unless the Person has agreed to
comply with the covenant substantially as contained in Section 11.8 of this
Agreement.

 

  1.3 Prepayments.

(a)        Voluntary Prepayments; Reductions in Revolving Loan
Commitment.  Borrowers may at any time on at least two (2) days’ (or such
shorter period as is acceptable to Agent) prior written notice by Borrower
Representative to Agent (i) voluntarily prepay all or part of the Term Loan
and/or (ii) permanently reduce (but not terminate) the Revolving Loan Commitment
so long as the aggregate amount of all such reductions to the Revolving Loan
Commitment does not exceed $100,000,000; provided that (A) any such prepayments
or reductions shall be in a minimum amount of $1,000,000 and integral multiples
of $100,000 in excess of such amount, (B) the Revolving Loan Commitment shall
not be reduced to an amount less than the amount of the Revolving Loan then
outstanding and (C) after giving effect to such reductions in the Revolving Loan
Commitment, Borrowers shall comply with Section 1.3(b)(i). In addition,
Borrowers may at any time on at least five (5) days’ prior written notice by
Borrower Representative to Agent terminate the Revolving Loan Commitment;
provided that upon termination of the Revolving Loan Commitment, all Loans and
other Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto. Any voluntary prepayment of Loans and any
reduction or termination of the Revolving Loan Commitment must be accompanied by
payment of any LIBOR Rate breakage costs in accordance with Section 1.13(b) and
any fees required under Section 1.9(c), if applicable. Upon any such reduction
or termination of the Revolving Loan Commitment, each applicable Borrower’s
right to request (I)

 

8



--------------------------------------------------------------------------------

Revolving Credit Advances, (II) that Letter of Credit Obligations be incurred on
its behalf, or (III) Swing Line Advances, shall simultaneously be permanently
reduced or terminated, as the case may be; provided that a permanent reduction
of the Revolving Loan Commitment shall not require a reduction in the L/C
Sublimit unless the Revolving Loan Commitment is reduced to an amount below the
L/C Sublimit. Each notice of partial prepayment shall designate the Loans or
other Obligations to which such prepayment is to be applied; provided that any
partial prepayments of the Term Loan made by or on behalf of Borrowers shall be
applied to reduce the remaining scheduled installments of the Term Loan on a pro
rata basis. The notice of any prepayment shall not thereafter be revocable by
Borrowers or Borrower Representative (provided that a notice of prepayment in
full of the Loans and termination of the Commitments may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to Agent on or prior to
the specified effective date) if such condition is not satisfied) and Agent
shall promptly notify each Lender thereof and of such Lender’s Commitment
percentage of such prepayment.

(b)      Mandatory Prepayments.

(i)        If at any time the aggregate outstanding balances of the Revolving
Loan and the Swing Line Loan exceed the Maximum Amount, Borrowers shall
immediately repay the aggregate outstanding Revolving Credit Advances to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of the aggregate outstanding Revolving Credit Advances,
Borrowers shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Annex B to the extent required to eliminate such excess.

(ii)        Immediately upon receipt by any Credit Party of proceeds of any
asset disposition or any sale of Stock of any Subsidiary of any Credit Party
(excluding Excluded Proceeds), it shall forward such proceeds to the Borrowers
and Borrowers shall prepay the Loans in an amount equal to all such proceeds,
net of (A) commissions and other reasonable and customary transaction costs,
fees and expenses (including reasonable attorney’s fees and investment banking
fees) properly attributable to such transaction and payable by Credit Parties in
connection therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
goods and services taxes and sales taxes, as applicable, (C) amounts payable to
holders of senior Liens (to the extent such Liens constitute Permitted
Encumbrances hereunder), if any, (D) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith and (E) cash amounts required to be
maintained as a reserve or in escrow against any such asset sale or sale of
Stock in an amount not to exceed twenty percent (20%) of the purchase price of
such assets or Stock, until such amounts are received by such Credit Party.
Notwithstanding the foregoing, unless an Event of Default shall have occurred
and be continuing or would result therefrom, Credit Parties may elect to
reinvest such net proceeds from any asset disposition by delivering a
certificate of the Borrower Representative to Agent that (1) states that the
Credit Parties intend to reinvest such net proceeds in the business of a Credit
Party within 365 days of the date of such sale and (2) confirms that such net
proceeds have been (x) deposited into an account that is subject to a Control
Letter or a control agreement meeting the requirements of Annex C, which net
proceeds when so deposited (i) shall constitute Collateral, securing the payment
of the Obligations then outstanding, (ii) may be withdrawn by the applicable
Credit Party solely to reinvest in other assets of such Credit Party that are
useful in the business of such Credit Party and (iii) upon the occurrence and
during the continuance of an Event of Default, an amount equal

 

9



--------------------------------------------------------------------------------

to such net proceeds shall be applied to the repayment of the Obligations as set
forth above or (y) used to repay the Revolving Loan (in whole or in part) on a
temporary basis and if so used to repay the Revolving Loan and notwithstanding
anything herein to the contrary such amount may be reborrowed only for the
purpose of funding such reinvestment or if the Reinvestment Period (as defined
below) has expired and such amount has not been reinvested pursuant to this
Section to make the mandatory prepayment required by this Section; provided,
that (a) such reinvestment must be made within 365 days (the “Reinvestment
Period”) after the date of such sale, and (b) no Event of Default shall have
occurred and be continuing at the time of such reinvestment or after giving
effect thereto. If and to the extent such net proceeds are not fully reinvested
during the Reinvestment Period, an amount equal to such net proceeds is required
to be applied to repay the Obligations as set forth above.

(iii)        [Intentionally Omitted].

(iv)        Until the Termination Date, Blount, Inc. shall prepay the
Obligations on the date that is ten (10) days after the earlier of (A) the date
on which Holdings’ and its Subsidiaries’ annual audited Financial Statements for
the immediately preceding Fiscal Year (commencing with the Fiscal Year ending
December 31, 2012) are delivered pursuant to Annex E or (B) the date on which
such annual audited Financial Statements were required to be delivered pursuant
to Annex E, in an amount equal to fifty percent (50%) of Excess Cash Flow for
the immediately preceding Fiscal Year; provided, however, if the Leverage Ratio
is (1) less than or equal to 3.00 to 1.00, but greater than 2.00 to 1.00, at the
time of such required prepayment, then the prepayment percentage set forth in
this paragraph (iv) shall be reduced to twenty-five percent (25%) of Excess Cash
Flow for the immediately preceding Fiscal Year or (2) less than or equal to 2.00
to 1.00 at the time of such required prepayment, then the prepayment percentage
set forth in this paragraph (iv) shall be reduced to zero (0.00%) for the
immediately preceding Fiscal Year. Each such prepayment shall be accompanied by
a certificate signed by Borrower Representative’s chief financial officer
certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance reasonably
satisfactory to Agent.

(c)        Status of Commitments after Mandatory Prepayments.  The Revolving
Loan Commitment or the Swing Line Commitment shall not be permanently reduced by
the amount of any prepayments under Section 1.3(b).

(d)        Status of Commitments after Prepayments from Insurance and
Condemnation Proceeds.  The Revolving Loan Commitment or the Swing Line
Commitment shall not be permanently reduced by the amount of any prepayments
made from insurance or condemnation proceeds.

(e)        No Implied Consent.  Nothing in this Section 1.3 shall be construed
to constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

1.4        Use of Proceeds.  Borrowers shall utilize the proceeds of the Loans
solely for the Refinancing (and to pay any related transaction expenses), to
fund Fees and expenses incurred in connection with the Loans and for the
financing of Borrowers’ ordinary working capital and

 

10



--------------------------------------------------------------------------------

general corporate needs, including, without limitation, capital expenditures and
acquisitions permitted hereunder.

 

  1.5 Interest and Applicable Margins.

(a)        Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders, in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates:
(i) with respect to the Revolving Credit Advances, the Index Rate plus the
Applicable Revolver Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Revolver LIBOR
Margin per annum, based on the aggregate Revolving Credit Advances outstanding
from time to time; (ii) with respect to the Swing Line Loan, the Index Rate plus
the Applicable Revolver Index Margin per annum, based on the aggregate Swing
Line Loans outstanding from time to time; and (iii) with respect to the Term
Loan, the Index Rate plus the Applicable Term Loan Index Margin per annum or, at
the election of Borrower Representative, the applicable LIBOR Rate plus the
Applicable Term Loan LIBOR Margin per annum, based on the aggregate Term Loan
outstanding from time to time.

The Applicable Margins are as follows:

 

Applicable Revolver Index Margin

   1.50%  

Applicable Revolver LIBOR Margin

   2.50%  

Applicable Term Loan Index Margin

   1.50%  

Applicable Term Loan LIBOR Margin

   2.50%  

Applicable Revolver Unused Line Fee Margin

   0.375%  

(b)        For purposes of clarity, (i) for each day prior to the Initial
Funding Date, the Applicable Margins shall be deemed to be the Applicable
Margins as defined in the Prior Credit Agreement and (ii) for each day on and
after the Initial Funding Date, the Applicable Margins shall be deemed to be the
Applicable Margins set forth in Section 1.5(a).

(c)        If any payment on any Loan or any Commitment becomes due and payable
on a day other than a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day (except as set forth in the
definition of LIBOR Period) without any increase in such payment as a result of
additional interest or fees; provided, however, that such interest and fees
shall continue accruing as a result of such extension of time.

(d)        All computations of Fees calculated on a per annum basis and interest
shall be made by Agent on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable. The Index Rate is a

 

11



--------------------------------------------------------------------------------

floating rate determined for each day. Each determination by Agent of an
interest rate and Fees hereunder shall be final, binding and conclusive on
Borrowers, absent manifest error.

(e)        So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (h) or (i) or so long as any other Event of Default with respect
to Annex C, E, F or G has occurred and is continuing and at the election of
Agent (or upon the written request of Requisite Lenders) confirmed by written
notice from Agent to Borrower Representative, subject to applicable law, the
interest rates applicable to the Loans and the Letter of Credit Fees shall be
increased by two percentage points (2.00%) per annum above the rates of interest
or the rate of such Fees otherwise applicable hereunder (the “Default Rate”),
and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is waived and shall be payable upon demand.

(f)        Borrower Representative shall have the option to (A) request that any
Revolving Credit Advance be made as a LIBOR Loan, (B) convert at any time all or
any part of outstanding Loans (other than the Swing Line Loan) from Index Rate
Loans to LIBOR Loans, (C) convert any LIBOR Loan to an Index Rate Loan, subject
to payment of LIBOR breakage costs in accordance with Section 1.13(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (D) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued;
provided, however, that no Loan or group of Loans shall be made as, converted
to, or continued at the end of the LIBOR Period therefor as a LIBOR Loan if any
Default or Event of Default has occurred and is continuing. Any Loan or group of
Loans having the same proposed LIBOR Period to be made or continued as, or
converted into, a LIBOR Loan must be in a minimum amount of $5,000,000 and
integral multiples of $100,000 in excess of such amount. Any such election must
be made by 1:00 p.m. (New York time) on the 3rd Business Day prior to (1) the
date of any proposed Advance which is to bear interest at the LIBOR Rate,
(2) the end of each LIBOR Period with respect to any LIBOR Loans to be continued
as such, or (3) the date on which Borrower Representative wishes to convert any
Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by Borrower
Representative in such election. If no election is received with respect to a
LIBOR Loan by 1:00 p.m. (New York time) on the 3rd Business Day prior to the end
of the LIBOR Period with respect thereto (or if a Default or an Event of Default
has occurred and is continuing), that LIBOR Loan shall be converted to an Index
Rate Loan at the end of its LIBOR Period. Borrower Representative must make such
election by notice to Agent in writing by telecopy or overnight courier. In the
case of any conversion or continuation, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation-LIBOR Rate”) in the form of
Exhibit 1.5(f)(i).

(g)        Anything herein to the contrary notwithstanding, the obligations of
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such

 

12



--------------------------------------------------------------------------------

event Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (the “Maximum Lawful Rate”); provided, however, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Initial Funding Date as otherwise provided in
this Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (f), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.5(g), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.11 and thereafter shall refund any excess to Borrowers or as a
court of competent jurisdiction may otherwise order.

1.6      Intentionally Omitted.

1.7      Intentionally Omitted.

1.8      Cash Management Systems. On or prior to the Closing Date, Borrowers
will establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

1.9      Fees.

(a)        Fee Letter Fees.  Blount, Inc. shall pay to GE Capital, individually
or for the benefit of the Lenders, as the case may be, the Fees specified in
that certain fee letter, dated as of May 11, 2011, by and between Blount, Inc.
and GE Capital (as amended, restated, supplemented or otherwise modified from
time to time, the “GE Capital Fee Letter”), at the times specified for payment
therein.

(b)        Unused Line Fees.  As additional compensation for the Revolving
Lenders, Borrowers shall pay to Agent, for the account of each Revolving Lender,
in arrears, on the first day of each month after the Initial Funding Date and
prior to the Commitment Termination Date (commencing on October 3, 2011 for the
period from the Initial Funding Date through September 30, 2011) and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds,
commencing on the Initial Funding Date and continuing through the Commitment
Termination Date, in an amount equal to the Applicable Revolver Unused Line Fee
Margin per annum (calculated on the basis of a 360 day year for actual days
elapsed) multiplied by the difference between (x) the Revolving Loan Commitment
of such Revolving Lender (as it may be reduced from time to time) and (y) the
average for the period of the daily closing

 

13



--------------------------------------------------------------------------------

balances of the aggregate Revolving Loan held by such Revolving Lender and such
Revolving Lender’s Pro Rata Share of the Swing Line Loan outstanding during the
period for which such Fee is due.

 (c)        Intentionally Omitted.

 (d)        Intentionally Omitted.

 (e)        Borrowers shall pay to Agent, for the ratable benefit of the
Revolving Lenders, the Letter of Credit Fee as provided in Annex B.

1.10    Receipt of Payments.  Borrowers shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due by wire
transfer or ACH transfer (which shall be the exclusive means of payment
hereunder) in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Borrowing Availability as of any date, all
payments shall be deemed received on the Business Day on which the wire transfer
or ACH transfer was received in the applicable Collection Account prior to 2:00
p.m. (New York time). Payments received after 2:00 p.m. (New York time) on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in Dollars. If Agent receives any payment from or on behalf of any
Credit Party in a currency other than the currency in which such Obligation is
denominated, Agent may convert the payment (including the monetary proceeds of
realization upon any Collateral and any funds then held in a cash collateral
account) into the currency of the relevant Obligation at the exchange rate that
Agent would be prepared to sell the currency in which the relevant Obligation is
denominated against the currency received on the Business Day immediately
preceding the date of actual payment. The Obligations shall be satisfied only to
the extent of the amount actually received by Agent upon such conversion.

1.11    Application and Allocation of Payments.

(a)        So long as no Event of Default has occurred and is continuing,
(i) (A) payments consisting of proceeds of Accounts received in the ordinary
course of business and (B) proceeds from asset sales under Section 6.8(f) up to
an amount not to exceed $25,000,000 during the term of this Agreement, shall be
applied, in the case of receipt by or on behalf of any Borrower, first, to the
Swing Line Loan and, second, the Revolving Loan; (ii) payments (other than
mandatory prepayments) matching specific scheduled payments then due shall be
applied to those scheduled payments; (iii) voluntary prepayments shall be
applied as set forth in Section 1.3(a) hereof; and (iv) mandatory prepayments
shall be applied as set forth in Sections 1.11(b) and 1.11(c) hereof. All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when an Event of Default
has occurred and is continuing or following the Commitment Termination Date,
Borrowers hereby irrevocably waive the right to direct the application of any
and all payments received from or on behalf of Borrowers, and Borrowers hereby
irrevocably agree that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books

 

14



--------------------------------------------------------------------------------

and records. In the absence of a specific determination by Agent with respect
thereto, payments shall be applied to amounts then due and payable in the
following order: (1) to Fees and Agent’s expenses reimbursable hereunder and to
all obligations owing to Agent, the Swing Line Lender, any L/C Issuer or any
other Lender by any Non-Funding Lender under the Loan Documents; (2) to interest
on the Swing Line Loan; (3) to principal payments on the Swing Line Loan; (4) to
interest on the other Loans and unpaid Swap Related Reimbursement Obligations,
ratably in proportion to the interest accrued as to each Loan and unpaid Swap
Related Reimbursement Obligation, as applicable; (5) to principal payments on
the other Loans and unpaid Swap Related Reimbursement Obligations and other
unpaid Obligations under Hedge Agreements permitted under Section 6.3(a)(viii)
and to provide cash collateral for Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
the other Loans, unpaid Swap Related Reimbursement Obligations and outstanding
Letter of Credit Obligations; and (6) to all other Obligations including
expenses of Lenders to the extent reimbursable under Section 11.3.

(b)        Any prepayments made by any Borrower pursuant to Section 1.3(b)(ii)
(other than proceeds from asset sales under Section 6.8(f) in an aggregate
amount not to exceed $25,000,000 during the term of this Agreement) and any
prepayments made by any Borrower from insurance or condemnation proceeds in
accordance with Section 5.4(c) and the Mortgage(s) shall be applied as follows:
(i) proceeds from the sale of Inventory and Accounts and insurance proceeds from
casualties or losses to cash or Inventory shall be applied, first, to the Swing
Line Loans; and second, to the Revolving Credit Advances, and (ii) all other
proceeds and any proceeds from the sale of Inventory and Accounts or from
casualties or losses to cash or Inventory remaining after application to the
Swing Line Loans and the Revolving Credit Advances shall be applied, first, to
Fees and reimbursable expenses of Agent then due and payable pursuant to any of
the Loan Documents and to all obligations owing to Agent, the Swing Line Lender,
any L/C Issuer or any other Lender by any Non-Funding Lender under the Loan
Documents; second, to interest then due and payable on the Term Loan; third, to
prepay the principal installments of the Term Loan; fourth, to interest then due
and payable on Borrowers’ Swing Line Loan; fifth, to the principal balance of
the Swing Line Loan outstanding until the same has been repaid in full; sixth,
to interest then due and payable on Revolving Credit Advances; seventh, to the
principal balance of Revolving Credit Advances outstanding until the same have
been paid in full; eighth, to any Letter of Credit Obligations of Borrower to
provide cash collateral therefor in the manner set forth in Annex B; ninth, to
all other Obligations then due and payable. Any prepayments of the Term Loan
made by or on behalf of any Borrower pursuant to this paragraph (b) shall be
applied to reduce the remaining scheduled amortization payments under the Term
Loan on a pro rata basis. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, any such prepayments shall be applied as set
forth in Section 1.11(a).

(c)        Any prepayments made by Blount, Inc. pursuant to Section 1.3(b)(iv)
shall be applied as follows: first, to Fees and reimbursable expenses of Agent
then due and payable pursuant to any of the Loan Documents and to all
obligations owing to Agent, the Swing Line Lender, any L/C Issuer or any other
Lender by any Non-Funding Lender under the Loan Documents; second, pro rata to
interest then due and payable on the Term Loan; third, to prepay the principal
installments of the Term Loan; fourth, to interest then due and payable on
Borrowers’ Swing Line Loan; fifth, to the principal balance of the Swing Line
Loan outstanding

 

15



--------------------------------------------------------------------------------

until the same has been repaid in full; sixth, to interest then due and payable
on Revolving Credit Advances; seventh, to the principal balance of Revolving
Credit Advances outstanding until the same have been paid in full; eighth, to
any Letter of Credit Obligations of Borrower to provide cash collateral therefor
in the manner set forth in Annex B; ninth, to all other Obligations then due and
payable. Notwithstanding the foregoing, if an Event of Default has occurred and
is continuing, any such prepayments shall be applied as set forth in
Section 1.11(a). Any prepayments of the Term Loan made by or on behalf of any
Borrower pursuant to this paragraph (c) shall be applied to reduce the remaining
scheduled amortization payment under the Term Loan on a pro rata basis.

1.12   Loan Account and Accounting. Agent shall maintain a loan account (the
“Loan Account”) on its books to record: all Revolving Credit Advances, Swing
Line Advances, Letters of Credit, the Term Loan, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Loans or any other Obligations. All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time. The balance in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by each
Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations.
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account and for the immediately preceding month. Unless Borrower Representative
notifies Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within thirty (30) days after the date
thereof, each and every such accounting shall (absent manifest error) be deemed
final, binding and conclusive on the applicable Borrowers in all respects as to
all matters reflected therein. Only those items expressly objected to in such
notice shall be deemed to be disputed by the applicable Borrowers.
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and may rely on the applicable Loan Account as evidence of the
amount of the applicable Obligations from time to time owing to it. Regardless
of whether any Note or Notes are issued, each Borrower promises to pay the
Obligations as and when due.

1.13   Indemnity.

(a)        Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives, (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation, defense or enforcement,
including those incurred upon any appeal or in connection with the enforcement
of the indemnification obligations of the Credit Parties under the Loan
Documents) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental

 

16



--------------------------------------------------------------------------------

Liabilities and legal costs and expenses arising out of or incurred in
connection with disputes between or among any parties to any of the Loan
Documents (collectively, “Indemnified Liabilities”); provided, that no such
Credit Party shall be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, loss,
liability or expense results from that Indemnified Person’s gross negligence or
willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

(b)        To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of any borrowing of, conversion
into or continuation of, LIBOR Loans after Borrower Representative has given
notice requesting the same in accordance herewith; or (iv) any Borrower shall
fail to make any prepayment of a LIBOR Loan after Borrower Representative has
given a notice thereof in accordance herewith, then Borrowers shall indemnify
and hold harmless each affected Lender from and against all losses, costs and
expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (but excluding any loss of margin) or
expense arising from the reemployment of funds obtained by it or from fees
payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the applicable LIBOR Rate in an
amount equal to the amount of that LIBOR Loan and having a maturity comparable
to the relevant LIBOR Period; provided, that each Lender may fund each of its
LIBOR Loans in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this subsection. This
covenant shall survive the termination of this Agreement and the payment of the
Obligations and all other amounts payable hereunder. As promptly as practicable
under the circumstances, each Lender shall provide Borrower Representative with
its written calculation of all amounts payable pursuant to this Section 1.13(b),
and such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.

1.14    Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon one Business Day’s prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its respective officers, employees and agents access to its
properties, facilities, advisors and employees (including officers) of each
Credit Party and to the Collateral, (b) permit Agent and any of its officers,
employees and agents, to inspect, audit and make extracts from any Credit
Party’s books and records, and (c) permit

 

17



--------------------------------------------------------------------------------

Agent and its officers, employees and agents, to inspect, review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of any Credit Party. Notwithstanding the foregoing or anything else
herein or any other Loan Document to the contrary, if a Default or Event of
Default has occurred and is continuing or if access is necessary to preserve or
protect the Collateral as determined by Agent, each such Credit Party shall
provide such access to Agent and to each Lender at all times and without advance
notice. Furthermore, so long as any Event of Default has occurred and is
continuing, Borrowers shall use reasonable efforts to provide Agent and each
Lender with access to their suppliers and customers. Each Credit Party shall
make available to Agent and their counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records that Agent may
reasonably request. Each Credit Party shall deliver any document or instrument
necessary for Agent, as may be reasonably requested from time to time, to obtain
records from any service bureau or other Person that maintains records for such
Credit Party, and shall maintain duplicate records or supporting documentation
on media, including computer tapes and discs owned by such Credit Party. Agent
will give Lenders at least five (5) days’ prior written notice of regularly
scheduled audits. Representatives of other Lenders may accompany Agent’s
representatives on regularly scheduled audits at no charge to Borrowers.

1.15    Taxes.

(a)        All payments by each Credit Party hereunder or under the Notes or
under any other Loan Document will be made without setoff, counterclaim or
defense. In addition, any and all payments by each Credit Party hereunder
(including any payments made pursuant to Section 12) or under the Notes or under
any other Loan Document shall be made, in accordance with this Section 1.15,
free and clear of and without deduction for any and all Taxes. If any Credit
Party shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder (including any sum payable pursuant to Section 12) or under
the Notes, (i) the sum payable shall be increased as much as shall be necessary
so that after making all required withholdings and deductions (including
withholdings and deductions applicable to additional sums payable under this
Section 1.15) Agent or Lenders, as applicable, receive an amount equal to the
sum they would have received had no such withholdings and deductions been made,
(ii) such Borrower shall make such withholdings and deductions, and (iii) such
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. Within 30 days after the date of
any such payment of Taxes, Borrower Representative shall furnish to Agent the
original or a certified copy of a receipt evidencing payment thereof.

(b)        In addition, each Credit Party agrees to pay any present or future
stamp, recording or documentary taxes or any other excise or property taxes,
charges or similar levies that arise from any payment made under this Agreement
or under any other Loan Document or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement, the other Loan Documents and
any other agreements and instruments contemplated hereby or thereby (“Other
Taxes”). Each Lender agrees that, as promptly as reasonably practicable after it
becomes aware of any circumstances referred to above which would result in
additional payments under this Section 1.15, it shall notify Borrowers thereof.

(c)        Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and, within ten (10) days of demand therefor, pay Agent and
each Lender for the full

 

18



--------------------------------------------------------------------------------

amount of Taxes and Other Taxes (including any Taxes imposed by any jurisdiction
on amounts payable under this Section 1.15) paid by Agent or such Lender on or
with respect to any payment by or on account of any obligation of the Credit
Parties hereunder, as appropriate, and any penalties, interest and expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted.

(d)        Each Lender, and the successors and assignees of such Lender,
organized under the laws of a jurisdiction outside of the United States
(“Foreign Lender”) to whom payments to be made under this Agreement or under the
Notes may be exempt from, or eligible for a reduced rate of, United States
withholding tax (as applicable) under the law of the jurisdiction in which the
relevant Borrower is located or under any tax treaty to which such jurisdiction
is a party shall, at the time or times prescribed by applicable law, provide to
Borrower Representative (with a copy to Agent) a properly completed and executed
IRS Form W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States.

(e)        If any of Agent or any Lender, as applicable, determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 1.15, it shall pay over such
refund to such Credit Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Credit Party under this Section 1.15 with
respect to the Taxes giving rise to such refund), net all out-of-pocket expenses
of such Agent or Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).

 

  1.16     Capital Adequacy; Increased Costs; Illegality.

(a)        If any Lender shall have determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers,
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent for the account of such Lender, additional amounts
sufficient to compensate such Lender for such rate of return reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to Borrower Representative and to
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.

(b)        If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers

 

19



--------------------------------------------------------------------------------

shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower Representative and
to Agent by such Lender, shall be conclusive and binding on Borrowers for all
purposes, absent manifest error. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrowers pursuant to this Section 1.16(b).

(c)        Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower Representative
through Agent (i) the obligation of such Lender to agree to make or to make or
to continue to fund or maintain LIBOR Loans shall terminate and (ii) each
Borrower, in the case of LIBOR Loans that are Loans shall forthwith prepay in
full all outstanding LIBOR Loans owing by such Borrowers to such Lender,
together with interest accrued thereon, unless Borrower Representative on behalf
of such Borrowers, within five (5) Business Days after the delivery of such
notice and demand, converts all LIBOR Loans into Index Rate Loans. For purposes
of this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement.

(d)        Within 15 days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.15(c),
1.16(a) or 1.16(b), Borrower Representative may, at its option, notify Agent and
such Affected Lender of its intention to replace the Affected Lender. So long as
no Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within 90 days following notice of their intention to do
so, the Affected Lender must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers’ notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within 90 days thereafter, Borrowers’ rights under this
Section 1.16(d) shall terminate with respect to such Affected Lender for such
request for additional amounts or

 

20



--------------------------------------------------------------------------------

increased costs and Borrowers shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to Sections
1.15(a), 1.15(c), 1.16(a) and 1.16(b). Notwithstanding the foregoing, with
respect to a Lender that is an Impacted Lender, Borrowers or Agent (in
consultation with Borrowers) may (but shall have no obligation to) obtain a
Replacement Lender and execute an Assignment Agreement on behalf of such
Impacted Lender at any time and without prior notice to such Impacted Lender.

1.17    Single Loan. All Loans to Borrowers and all of the other Obligations of
Borrowers arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrowers secured, until the Termination
Date, by all of the Collateral.

1.18    Loan Repurchases.

(a)        Subject to the terms and conditions set forth or referred to below,
Borrowers may from time to time, at their discretion, conduct modified Dutch
auctions in order to purchase a portion of the Term Loan (each, a “Purchase
Offer”) in an aggregate amount not to exceed $35,000,000 during the term of this
Agreement, each such Purchase Offer to be managed exclusively by an investment
bank of recognized standing selected by the Borrowers following consultation
with Agent (in such capacity, the “Auction Manager”), so long as the following
conditions are satisfied:

(i)        each Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 1.18 and the Auction
Procedures;

(ii)        no Default or Event of Default shall have occurred and be continuing
on the date of the delivery of each Auction Notice and at the time of purchase
of any portion of the Term Loan in connection with any Purchase Offer;

(iii)        the maximum principal amount (calculated on the face amount
thereof) of the Term Loan that Borrowers offer to purchase in any such Purchase
Offer shall be no less than $10,000,000 (unless another amount is agreed to by
Agent);

(iv)        the aggregate principal amount (calculated on the face amount
thereof) of the Term Loan so purchased by Borrowers shall automatically be
cancelled and retired by Borrowers on the settlement date of the relevant
purchase (and may not be resold);

(v)        no more than one Purchase Offer with respect to the Term Loan may be
ongoing at any one time and no more than 2 Purchase Offers (may be made in any
one year;

(vi)        Borrowers represent and warrant that no Credit Party shall have any
Borrower Restricted Information that (A) has not been previously disclosed in
writing to Agent and the Lenders (other than because such Lender does not wish
to receive such Borrower Restricted Information) prior to such time and
(B) could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender’s decision to participate in the Purchase Offer;

 

21



--------------------------------------------------------------------------------

(vii)        at the time of each purchase of Term Loan through a Purchase Offer,
Borrowers shall have delivered to the Auction Manager an officer’s certificate
of a Responsible Officer certifying as to compliance with preceding clause and
(vi); and

(viii)        Borrowers shall not fund any portion of the Purchase Offer with
the proceeds of Revolving Loans.

(b)        Borrowers must terminate any Purchase Offer if it fails to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of the Term Loan
pursuant to such Purchase Offer. If Borrowers commence any Purchase Offer (and
all relevant requirements set forth above which are required to be satisfied at
the time of the commencement of such Purchase Offer have in fact been
satisfied), and if at such time of commencement Borrowers reasonably believe
that all required conditions set forth above which are required to be satisfied
at the time of the consummation of such Purchase Offer shall be satisfied, then
Borrowers shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of the Term Loan made by Borrowers pursuant to
this Section 1.18, (x) Borrowers shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loan up
to the settlement date of such purchase and (y) such purchases (and the payments
made by Borrowers and the cancellation of the purchased Term Loan, in each case
in connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 1.3.

(c)      Agent and the Lenders hereby consent to the Purchase Offers and the
other transactions effected pursuant to and in accordance with the terms of this
Section 1.18 (provided that no Lender shall have an obligation to participate in
any such Purchase Offer). For the avoidance of doubt, it is understood and
agreed that the provisions of Section 9.1 and Section 9.8 will not apply to the
purchases of the Term Loan pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 1.18. Agent shall cooperate with
the Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.

 

2. CONDITIONS PRECEDENT

2.1      Conditions to Execution of this Agreement.  The obligations of Agent
and the Lenders to execute and deliver this Agreement are subject to the prior
fulfillment of each of the following conditions:

(a)      Credit Agreement; Loan Documents.  This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, Borrowers, each other
Credit Party, Agent and Lenders; and Agent shall have received such documents,
instruments and agreements as Agent shall reasonably request in connection with
the transactions contemplated by this

 

22



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to Agent.

(b)      Approvals.  Agent shall have received (i) satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer’s certificate in
form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required.

(c)      Payment of Fees.  Borrowers shall have paid the Fees required to be
paid on the Closing Date in the respective amounts specified in Section 1.9
(including, without limitation, the Fees specified in the GE Capital Fee Letter
that are due and payable on the Closing Date, which shall include the closing
fees payable to Agent on behalf of the Lenders), and shall have reimbursed Agent
for all fees, costs and expenses of closing presented as of the Closing Date in
accordance with the GE Capital Fee Letter and this Agreement.

Notwithstanding anything to the contrary contained herein or any other Loan
Document, the Obligations (as defined in the Prior Credit Agreement) shall
remain outstanding under the terms and conditions of the Prior Credit Agreement
until the Initial Funding Date shall have occurred. For the avoidance of doubt,
the Credit Parties, the Lenders (as defined in the Prior Credit Agreement) and
Agent shall remain subject to the terms and conditions of the Prior Credit
Agreement until the Initial Funding Date shall have occurred. If there is any
conflict between the terms and conditions of this Agreement and the terms and
conditions of the Prior Credit Agreement, then the terms and conditions of the
Prior Credit Agreement shall govern and control until the Initial Funding Date,
at which time the Prior Credit Agreement shall be amended and restated in its
entirety in accordance with this Agreement.

2.2      Conditions to Initial Loans.  No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations, or to take, fulfill, or perform
any other action hereunder, until the conditions specified in Section 2.1 and
the following conditions have been satisfied or provided for in a manner
satisfactory to Agent, or waived in writing by Agent and Lenders in accordance
with Section 11.2(c):

(a)      Credit Agreement; Loan Documents.  Agent shall have received such
documents, instruments, agreements and legal opinions as Agent shall reasonably
request in connection with the transactions contemplated by this Agreement and
the other Loan Documents, including all those listed in the Conditions to
Initial Funding attached hereto as Annex L, each in form and substance
reasonably satisfactory to Agent.

(b)      Payment of Fees.  Borrowers shall have paid the Fees required to be
paid on the Initial Funding Date in the respective amounts specified in
Section 1.9 (including, without limitation, the Fees specified in the GE Capital
Fee Letter that are due and payable on the Initial Funding Date, which shall
include a ticking fee in an amount equal to 0.25% per annum on each Lender’s
increased Commitment under this Agreement (as compared to such Lender’s
Commitment or funded Term Loan under the Prior Credit Agreement, as each such
term is defined therein) for the period from (and including) the Closing Date to
(but excluding) the

 

23



--------------------------------------------------------------------------------

Initial Funding Date), and shall have reimbursed Agent for all fees, costs and
expenses of closing presented as of the Initial Funding Date in accordance with
the GE Capital Fee Letter and this Agreement.

Notwithstanding anything to the contrary contained herein or any other Loan
Document, if the Initial Funding Date has not occurred on or prior to
September 15, 2011, then this Agreement will automatically be terminated and be
of no further force or effect (other than those provisions herein which continue
by their terms), all fees and expenses to be paid on the Initial Funding Date
under the GE Capital Fee Letter will be immediately due and payable on such
date, and, for the avoidance of doubt, the Prior Credit Agreement shall continue
in full force and effect under the terms and conditions contained therein and
shall be deemed unchanged by this Agreement.

2.3      Further Conditions to Each Loan.  Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance or incur any
Letter of Credit Obligation, if, as of the date thereof:

(a)      any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect (with respect to any
representation or warranty that is not otherwise qualified as to materiality, in
any material respect) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by this Agreement;

(b)      any event or circumstance having a Material Adverse Effect has occurred
since the date hereof;

(c)      any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation); or

(d)      after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), the outstanding principal amount of the Revolving Loan would
exceed the Maximum Amount less the then outstanding principal amount of the
Swing Line Loan.

The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligation shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by Borrowers that the
conditions in this Section 2.3 have been satisfied and (ii) a reaffirmation by
Borrowers of the provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens pursuant to the Collateral Documents. The extension
of credit by any Lender after the occurrence of any Default or Event of Default
shall not result in a waiver of such Default or Event of Default.

 

3. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.

 

24



--------------------------------------------------------------------------------

3.1      Corporate Existence; Compliance with Law.  Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (b) is duly qualified to conduct business and is in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses, damages or liabilities which
could, in the aggregate, reasonably be expected to result in a Material Adverse
Effect; (c) has the requisite power and authority and the legal right to own and
operate in all material respects its properties, to lease the property it
operates under lease and to conduct its business in all material respects as
now, heretofore and proposed to be conducted and has the requisite power and
authority and the legal right to pledge, mortgage, hypothecate or otherwise
encumber the Collateral; (d) subject to specific representations regarding
Environmental Laws, has all material licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all material
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (e) is in compliance with
its charter and bylaws or partnership or operating agreement, as applicable; and
(f) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

3.2      Jurisdiction of Organization; Executive Offices, Collateral Locations,
FEIN.  As of the Closing Date, the current location of each Credit Party’s
jurisdiction of organization, chief executive office, principal place of
business and the warehouses and premises at which any Collateral is located are
set forth in Disclosure Schedule (3.2), and, except as set forth on such
schedule, none of such locations has changed within the 12 months preceding the
Closing Date. In addition, Disclosure Schedule (3.2) lists the federal employer
identification number and organizational identification number, if any, of each
Credit Party.

3.3      Corporate Power, Authorization, Enforceable Obligations.  The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein:
(a) are within such Person’s power; (b) have been duly authorized by all
necessary corporate, limited liability company or limited partnership action;
(c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority;
(e) except as set forth on Disclosure Schedule (3.3(e)), do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound;
(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Agent pursuant to the Loan
Documents; and (g) do not require the consent or approval of any Governmental
Authority or any other Person, except those which will have been duly obtained,
made or complied with prior to the Closing Date pursuant to Section 2.1(b). Each
of the Loan Documents shall be duly executed and delivered by each Credit Party
that is a party thereto and each such Loan Document shall constitute a legal,
valid and binding obligation of such Credit Party enforceable against it in
accordance with its terms.

 

25



--------------------------------------------------------------------------------

3.4      Financial Statements and Projections.  Except for the Projections, all
Financial Statements concerning Holdings and its Subsidiaries that are referred
to below have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

(a)      Financial Statements.  The following Financial Statements attached
hereto as Disclosure Schedule (3.4(a)) have been delivered on the date hereof:

(i)        The audited consolidated balance sheets at December 31, 2010 and the
related statements of income and cash flows of Holdings and its Subsidiaries for
the Fiscal Years then ended, certified by PricewaterhouseCoopers LLP.

(ii)       The unaudited balance sheet(s) at March 31, 2011 and the related
statement(s) of income and cash flows of Holdings and its Subsidiaries for the
Fiscal Month then ended.

(b)      Pro Forma.  The Pro Forma delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(b)) was prepared by Holdings giving pro forma
effect to the Related Transactions, was based on the unaudited consolidated
balance sheets of Holdings and its Subsidiaries dated March 31, 2011, and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in accordance with GAAP.

(c)      Projections.  The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Holdings in light
of the past operations of their businesses and reflect projections for the
period beginning on April 1, 2011 and continuing through December 31, 2016 on a
quarter-by-quarter basis for periods in calendar years 2011 and 2012 and on a
year-by-year basis thereafter. The Projections are based upon estimates and
assumptions stated therein, all of which Borrowers believe to be reasonable and
fair in light of current conditions and current facts known to Borrowers and, as
of the Closing Date, reflect Borrowers’ good faith and reasonable estimates of
the future financial performance of Borrowers and of the other information
projected therein for the period set forth therein.

3.5      Material Adverse Effect.  Between December 31, 2010 and the Closing
Date: (a) no Credit Party has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that are not reflected in the Pro Forma and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party’s
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect,
and (c) no Credit Party is in default and to the best of Borrowers’ knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Between December 31, 2010 and the Closing Date

 

26



--------------------------------------------------------------------------------

no event has occurred, that alone or together with other events, could
reasonably be expected to have a Material Adverse Effect.

3.6      Ownership of Property; Liens.  As of the Closing Date, the real estate
(“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of the real
property owned, leased, subleased, or used by any Credit Party. Except as set
forth in the title insurance policies accepted by Agent, each Credit Party owns
good and marketable fee simple title to all of its material owned Real Estate
(including, without limitation, the Mortgaged Properties), and valid and
marketable leasehold interests in all of its material leased Real Estate, all as
described on Disclosure Schedule (3.6), and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been delivered to
Agent. Disclosure Schedule (3.6) further describes any Real Estate with respect
to which any Credit Party is a lessor, sublessor or assignor as of the Closing
Date. Except as set forth in the title insurance policies accepted by Agent with
respect to each of the Mortgages and immaterial defects in title, each Credit
Party also has good and marketable title to, or valid leasehold interests in,
all of its material personal property and assets. As of the Closing Date, none
of the properties and assets of any Credit Party are subject to any Liens other
than Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Credit Party that may result in any Liens (including Liens arising
under Environmental Laws) other than Permitted Encumbrances. Except as set forth
in Disclosure Schedule (3.6) or in the title insurance policies accepted by
Agent with respect to each of the Mortgages, each Credit Party has received all
deeds, assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party’s right, title and interest in and to all such Real
Estate and other properties and assets. Disclosure Schedule (3.6) also describes
any purchase options, rights of first refusal or other similar contractual
rights pertaining to any Real Estate. As of the Closing Date, no portion of any
Credit Party’s Real Estate has suffered any material damage by fire or other
casualty loss that has not heretofore been repaired and restored in all material
respects to its original condition or otherwise remedied. As of the Closing
Date, all material permits required to have been issued or appropriate to enable
the Real Estate to be lawfully occupied and used for all of the purposes for
which it is currently occupied and used have been lawfully issued and are in
full force and effect.

3.7      Labor Matters.  As of the Closing Date (a) no strikes or other material
labor disputes against any Credit Party or any Material Subsidiary of any Credit
Party are pending or, to any Credit Party’s knowledge, threatened; (b) hours
worked by and payment made to employees of each Credit Party and each of their
Material Subsidiaries comply in all material respects with the Fair Labor
Standards Act and each other federal, state, provincial, local or foreign law
applicable to such matters; (c) all payments due from any Credit Party or any
Material Subsidiary of any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party or such Material Subsidiary; (d) except as set forth in Disclosure
Schedule (3.7), no Credit Party nor any Material Subsidiary of any Credit Party
is a party to or bound by any collective bargaining agreement, management
agreement, consulting agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement (and true and complete copies of any agreements (or,
with respect to employment agreements for employees who are not executive
officers, copies of the templates for such employment

 

27



--------------------------------------------------------------------------------

agreements) described on Disclosure Schedule (3.7) have been delivered to
Agent); (e) there is no organizing activity involving any Credit Party or any
Material Subsidiary of any Credit Party pending or, to any Credit Party’s
knowledge, threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board or any other applicable labor
relations board, and no labor organization or group of employees of any Credit
Party or any Material Subsidiary of any Credit Party has made a pending demand
for recognition; and (g) except as set forth in Disclosure Schedule (3.7), there
are no material complaints or charges against any Credit Party or any Material
Subsidiary of any Credit Party pending or, to the knowledge of any Credit Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Credit Party or any Material Subsidiary of any
Credit Party of any individual.

3.8      Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. All of the issued and outstanding Stock of each Credit Party is owned by
each of the Stockholders and in the amounts set forth in Disclosure Schedule
(3.8). Except as set forth in Disclosure Schedule (3.8), there are no
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date is permitted
by Section 6.3. None of the Credit Parties other than Borrowers has any assets
(except Stock of their Subsidiaries) or, except as set forth on Disclosure
Schedule (6.3), any Indebtedness or Guaranteed Indebtedness (except (x) the
Obligations and, (y) prior to the Initial Funding Date, the Obligations (as
defined in the Prior Credit Agreement)).

3.9      Government Regulation.  No Credit Party is an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Federal Power Act, or
any other United States or state statute or law that restricts or limits its
ability to incur Indebtedness or to perform its obligations hereunder. The
making of the Loans by Lenders to Borrowers, the incurrence of the Letter of
Credit Obligations on behalf of Borrowers, the application of the proceeds
thereof and repayment thereof and the consummation of the Related Transactions
will not violate any provision of any such statute or any rule, regulation or
order issued by the Securities and Exchange Commission or any other securities
regulation authority or securities exchange.

3.10      Margin Regulations.  No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of

 

28



--------------------------------------------------------------------------------

reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any Margin Stock or for any other purpose that might cause any of the
Loans or other extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board. No Credit Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Federal Reserve
Board.

3.11    Taxes.  All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by any Credit Party
have been filed with the appropriate Governmental Authority and all Taxes have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding Taxes or other amounts
being contested in accordance with Section 5.2(b). Proper and accurate amounts
have been withheld by each Credit Party from its respective employees for all
periods in full and complete compliance with all applicable United States
federal, state and local laws and all applicable foreign laws and such
withholdings have been timely paid to the respective Governmental Authorities.
Disclosure Schedule (3.11) sets forth as of the Closing Date (i) those taxable
years (A) for which any Credit Party has received notice, in writing, that such
Credit Party’s tax returns were to be audited, and (B) for which tax returns
are, as of the Closing Date, being audited by the IRS or any other applicable
Governmental Authority, (ii) any assessments or threatened assessments in
connection with such audit, and (iii) those taxable years the tax returns for
which are otherwise currently outstanding. Except as described in Disclosure
Schedule (3.11), no Credit Party has executed or filed with the IRS or any other
domestic or foreign Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Taxes. Except as set forth on Disclosure Schedule (3.11), none
of the Credit Parties or any of their respective predecessors are liable for any
Taxes: (a) under any agreement (including any tax sharing agreements) or (b) to
each Credit Party’s knowledge, as a transferee. As of the Closing Date, no
Credit Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect.

3.12    ERISA and Benefit Plans.

(a)      Except with respect to Multiemployer Plans, each Qualified Plan has
been determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status, except for qualification
failures which, in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each Plan is in compliance with the applicable
provisions of ERISA and the IRC, including the timely filing of all reports
required under the IRC or ERISA, including the statement required by 29 CFR
Section 2520.104-23, except for such failures which, in the aggregate, could not
reasonably be likely to result in a Material Adverse Effect. Neither any Credit
Party nor ERISA Affiliate has failed to make any contribution or pay any amount
due as required by either Section 412 of the IRC or Section 302 of ERISA or the
terms of any such Plan, except for contributions and amounts due which, in the
aggregate, do not exceed $500,000. As of the Closing Date, no Lien has been
imposed against any Credit Party or ERISA Affiliate under Section 412 of the IRC
or Section 302 or 4068 of ERISA. Neither any Credit Party nor

 

29



--------------------------------------------------------------------------------

ERISA Affiliate has engaged in a “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the IRC, in connection with any Plan,
that would subject any Credit Party to a material tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the IRC, except for
prohibited transactions or excise taxes which, in the aggregate, could not
reasonably be likely to result in a Material Adverse Effect.

(b)      Except as set forth in Disclosure Schedule (3.12) or as could not
reasonably be likely to result in a Material Adverse Effect: (i) no Title IV
Plan has any Unfunded Pension Liability; (ii) no ERISA Event or event described
in Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened claims (other than claims for benefits in the
normal course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no Credit Party
or ERISA Affiliate has incurred or reasonably expects to incur any liability as
a result of a complete or partial withdrawal from a Multiemployer Plan;
(v) within the last five years no Title IV Plan of any Credit Party or ERISA
Affiliate has been terminated, whether or not in a “standard termination” as
that term is used in Section 4041(b)(1) of ERISA, nor has any Title IV Plan of
any Credit Party or any ERISA Affiliate (determined at any time within the last
five years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time); (vi) except in the
case of any ESOP, Stock of all Credit Parties and their ERISA Affiliates makes
up, in the aggregate, no more than 10% of fair market value of the assets of any
Plan measured on the basis of fair market value as of the latest valuation date
of any Plan; and (vii) no liability under any Title IV Plan has been satisfied
with the purchase of a contract from an insurance company that is not rated AAA
by S&P or an equivalent rating by another nationally recognized rating agency.

3.13    No Litigation.  No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party or any Material Subsidiary of any Credit Party, before
any Governmental Authority or before any arbitrator or panel of arbitrators
(collectively, “Litigation”), (a) that challenges any Credit Party’s right or
power to enter into or perform any of its obligations under the Loan Documents
to which it is a party, or the validity or enforceability of any Loan Document
or any action taken thereunder, or (b) that has a reasonable risk of being
determined adversely to any Credit Party or any Material Subsidiary of any
Credit Party and that, if so determined, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Disclosure Schedule (3.13), as
of the Closing Date there is no Litigation pending or, to any Credit Party’s
knowledge, threatened, that could reasonably be likely to result in damages in
excess of $5,000,000 (net of insurance coverages for such damages) or injunctive
relief against, or alleges criminal misconduct of, any Credit Party or any
Material Subsidiary of any Credit Party.

3.14    Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or the Related Transactions, and no Credit Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

3.15    Intellectual Property.  As of the Closing Date, each Credit Party owns
or has rights to use all Intellectual Property necessary to continue to conduct
its business as now or

 

30



--------------------------------------------------------------------------------

heretofore conducted by it or proposed to be conducted by it, and each Patent,
Trademark, Design, Copyright and License is listed, together with application or
registration numbers, as applicable, in Disclosure Schedule (3.15). Each Credit
Party conducts its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect.
Except as set forth in Disclosure Schedule (3.15), no Credit Party is aware of
any material infringement claim against it by any other Person with respect to
any Intellectual Property.

3.16    Full Disclosure.  No information contained in this Agreement, any of the
other Loan Documents, any Projections, Financial Statements or Collateral
Reports or other written reports from time to time delivered hereunder or any
written statement furnished by or on behalf of any Credit Party to Agent or any
Lender pursuant to the terms of this Agreement (as modified or supplemented by
other information so furnished), as of the applicable date of delivery, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. The Liens granted to
Agent pursuant to the Collateral Documents will at all times be fully perfected
first priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.

3.17    Environmental Matters.

(a)      Except as set forth in Disclosure Schedule (3.17), as of the Closing
Date: (i) the Real Estate of each Credit Party and each of their Material
Subsidiaries is free of contamination from any Hazardous Material except for
such contamination that would not adversely impact the value or marketability of
such Real Estate and except for such contamination that would not result in
Environmental Liabilities that could reasonably be expected to exceed
$5,000,000; (ii) no Credit Party nor any Material Subsidiary of any Credit Party
has caused to occur any Release of Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, except for such Release that would not
result in Environmental Liabilities that could reasonably be expected to exceed
$5,000,000; (iii) the Credit Parties and each of their Material Subsidiaries are
and have been in compliance with all Environmental Laws, except for such
noncompliance that would not result in Environmental Liabilities which could
reasonably be expected to exceed $5,000,000; (iv) the Credit Parties and each of
their Material Subsidiaries (A) have obtained, (B) possess as valid, uncontested
and in good standing, and (C) are in compliance with all Environmental Permits
required by Environmental Laws for the operations of their respective businesses
as presently conducted or as proposed to be conducted, except where the failure
to so obtain, possess or comply with such Environmental Permits would not result
in Environmental Liabilities that could reasonably be expected to exceed
$5,000,000; (v) to the knowledge of any Credit Party, no Credit Party nor any
Material Subsidiary of any Credit Party is involved in operations nor are there
any facts, circumstances or conditions, including any Releases of Hazardous
Materials, and no Credit Party nor any Material Subsidiary of any Credit Party
has permitted any current or former tenant or occupant of the Real Estate to
engage in any such operations, any of which are likely to result in any
Environmental Liabilities of such Credit Party or such Material Subsidiary which
could reasonably be expected to exceed $5,000,000; (vi) there is no Litigation
arising under or related to any Environmental Laws or Environmental Permits or
otherwise relating to the release of or exposure to Hazardous Material that
seeks damages, penalties, fines, costs or expenses in excess of $5,000,000 or

 

31



--------------------------------------------------------------------------------

injunctive relief against, or that alleges criminal misconduct by, any Credit
Party or any Material Subsidiary of any Credit Party; (vii) no written notice
has been received by any Credit Party or any Material Subsidiary of any Credit
Party identifying it as a “potentially responsible party” or requesting
information under CERCLA or analogous state statutes or Canadian federal or
provincial statues or any other Environmental Laws; and (viii) to the Credit
Parties’ knowledge, the Credit Parties and each of their Material Subsidiaries
have provided to Agent copies of all existing Phase I or Phase II environmental
reports or their equivalent, corrective action work plans or reports, on the
most recent environmental compliance audits, in each case relating to and in the
possession of any Credit Party or any Material Subsidiary of any Credit Party.

(b)      Each Credit Party hereby acknowledges and agrees that none of Agent,
any other secured party under the Loan Documents or any of their respective
officers, directors, employees, attorneys, agents and representatives (i) is
now, or has ever been, in control of any of the Real Estate or any Credit
Party’s or any Material Subsidiary of any Credit Party’s affairs, and (ii) has
the capacity or the authority through the provisions of the Loan Documents or
otherwise to direct or influence any (A) Credit Party’s or any Material
Subsidiary of any Credit Party’s conduct with respect to the ownership,
operation or management of any of its Real Estate, (B) undertaking, work or task
performed by any employee, agent or contractor of any Credit Party or any
Material Subsidiary of any Credit Party or the manner in which such undertaking,
work or task may be carried out or performed, or (C) compliance with
Environmental Laws or Environmental Permits.

3.18    Insurance.  Disclosure Schedule (3.18)  lists all insurance policies of
any nature maintained, as of the Closing Date, for current occurrences by each
Credit Party and each Material Subsidiary, as well as a summary of the terms of
each such policy.

3.19    Deposit and Disbursement Accounts.  Disclosure Schedule (3.19)  lists
all banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.

3.20    Government Contracts.  Except as set forth in Disclosure Schedule
(3.20), as of the Closing Date, no Credit Party is a party to any contract or
agreement in excess of $250,000 with any Governmental Authority and no Credit
Party’s Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C.
Section 3727) or any similar United States state or local law.

3.21    Customer and Trade Relations. As of the Closing Date, except as
disclosed on Disclosure Schedule (3.21), there exists no actual or, to the
actual knowledge of any Credit Party, threatened termination or cancellation of,
or any material adverse modification or change in the business relationship of
any Credit Party or any Material Subsidiary of any Credit Party with any
customer or group of customers whose purchases during the preceding 12 months
caused them to be ranked among the ten largest customers of Holdings and its
Subsidiaries, taken as a whole, or the business relationship of any Credit Party
or any Material Subsidiary of any Credit Party with any supplier material to its
operations.

 

32



--------------------------------------------------------------------------------

3.22    Agreements and Other Documents.  As of the Closing Date, each Credit
Party has provided to Agent or its counsel accurate and complete copies (or
summaries) of all of the following agreements or documents to which it is
subject and each of which is listed in Disclosure Schedule (3.22): (a) supply
agreements and purchase agreements not terminable by such Credit Party within 60
days following written notice issued by such Credit Party and involving
transactions in excess of $5,000,000 per annum; (b) leases of Equipment having a
remaining term of one year or longer and requiring aggregate rental and other
payments in excess of $1,000,000 per annum; (c) licenses and permits held by the
Credit Parties, the absence of which could be reasonably likely to have a
Material Adverse Effect; (d) instruments and documents evidencing any
Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; and (e) instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party.

3.23    Solvency.  Both before and after giving effect to (a) the Loans and
Letter of Credit Obligations to be made or incurred on the Initial Funding Date
or such other date as Loans and Letter of Credit Obligations requested hereunder
are made or incurred; (b) the disbursement of the proceeds of such Loans
pursuant to the instructions of Borrower Representative; (c) the Refinancing and
the consummation of the other Related Transactions; and (d) the payment and
accrual of all transaction costs in connection with the foregoing, Holdings and
its Subsidiaries are and will be Solvent.

3.24    Status of Holdings.  Prior to the Closing Date, Holdings will not have
engaged in any business other than holding the Stock of Blount, Inc. and the
issuance of securities to its shareholders or, except as disclosed on Disclosure
Schedule (6.3), incurred any Indebtedness or any other liabilities (except in
connection with its corporate formation, the Related Transactions Documents and
this Agreement).

3.25    Intentionally Omitted.

3.26    Intentionally Omitted.

3.27    Foreign Assets Control Regulations and Anti-Money Laundering.  Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
executive orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary or Affiliate of a Credit Party (a) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (b) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (c) is controlled
by (including without limitation by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a foreign government that is the target
of U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

33



--------------------------------------------------------------------------------

3.28    Patriot Act.  Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

4. FINANCIAL STATEMENTS AND INFORMATION

4.1      Reports and Notices.

(a)      Each Credit Party executing this Agreement hereby agrees that from and
after the Initial Funding Date and until the Termination Date, it shall deliver
to Agent or to Agent and Lenders, as required, the Financial Statements,
notices, Projections and other information at the times, to the Persons and in
the manner set forth in Annex E.

(b)      Each Credit Party executing this Agreement hereby agrees that, from and
after the Initial Funding Date and until the Termination Date, it shall deliver
to Agent or to Agent and Lenders, as required, the various Collateral Reports at
the times, to the Persons and in the manner set forth in Annex F.

4.2      Communication with Accountants. Each Credit Party executing this
Agreement authorizes (a) Agent and, together with Agent, any Lender and (b) so
long as an Event of Default has occurred and is continuing, each Lender, to
communicate directly with such Credit Party’s independent certified or chartered
public accountants, including PricewaterhouseCoopers LLP, and authorizes and, at
Agent’s request, such Credit Party shall instruct those accountants and advisors
to disclose and make available to Agent and each Lender any and all Financial
Statements and other supporting financial documents, schedules and information
relating to any Credit Party (including copies of any issued management letters)
with respect to the business, financial condition and other affairs of any
Credit Party; provided, however, that Agent will endeavor to notify Borrowers of
any communication with such accountants at any time that no Default or Event of
Default exists.

 

5. AFFIRMATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

5.1      Maintenance of Existence and Conduct of Business. Each Credit Party
shall, and shall cause each of its Material Subsidiaries to, do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence and its rights and franchises; continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder; at
all times maintain, preserve and protect all of its assets and properties used
or useful in the conduct of its business, and keep the same in good repair,
working order and

 

34



--------------------------------------------------------------------------------

condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and transact business only in such corporate and trade names
as are set forth in Disclosure Schedule (5.1) or in such other trade names as
shall be disclosed to Agent in writing from time to time.

5.2      Payment of Charges.

(a)      Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges (other than charges in an
aggregate amount not to exceed $500,000 the non-payment of which could not
reasonably be expected to result in a Material Adverse Effect) payable by it,
including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security, employer contributions and unemployment withholding with respect to
its employees, (ii) lawful claims for labor, materials, supplies and services or
otherwise, and (iii) all storage or rental charges payable to warehousemen or
bailees, in each case, before any thereof shall become past due.

(b)      Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees) that is superior to any of the
Liens securing the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met; and (v) Agent has not advised Borrowers in writing that Agent reasonably
believes that nonpayment or nondischarge thereof could have or result in a
Material Adverse Effect.

5.3      Books and Records. Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).

5.4      Insurance; Damage to or Destruction of Collateral.

(a)      The Credit Parties shall, and shall cause each of their Material
Subsidiaries to, at their sole cost and expense, maintain the policies of
insurance described on Disclosure Schedule (3.18) as in effect on the date
hereof or otherwise in form and amounts and with insurers reasonably acceptable
to Agent (including policies of life, fire, theft, product liability, public
liability, Flood Insurance, property damage, other casualty, employee fidelity,
workers’ compensation, business interruption and employee health and welfare
insurance). Such policies

 

35



--------------------------------------------------------------------------------

of insurance (or the loss payable and additional insured endorsements delivered
to Agent) shall contain provisions pursuant to which the insurer agrees to
provide 30 days prior written notice to Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy. If any Credit Party or
any Material Subsidiary of any Credit Party at any time or times hereafter shall
fail to obtain or maintain any of the policies of insurance required above, or
to pay all premiums relating thereto, Agent may at any time or times thereafter
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto that Agent deems advisable. Agent shall
not have any obligation to obtain insurance for any Credit Party or any Material
Subsidiary of any Credit Party or pay any premiums therefor. By doing so, Agent
shall not be deemed to have waived any Default or Event of Default arising from
any Credit Party’s or any Material Subsidiary of any Credit Party’s failure to
maintain such insurance or pay any premiums therefor. All sums so disbursed,
including reasonable attorneys’ fees, court costs and other charges related
thereto, shall be payable on demand by Borrowers to Agent and shall be
additional Obligations hereunder secured by the Collateral.

(b)      Agent reserves the right at any time upon any change in any Credit
Party’s risk profile (including any change in the product mix maintained by any
Credit Party or any laws affecting the potential liability of such Credit Party)
to require additional forms and limits of insurance to, in Agent’s opinion,
adequately protect Agent’s and Lenders’ interests in all or any portion of the
Collateral and to ensure that each Credit Party is protected by insurance in
amounts and with coverage customary for its industry. If reasonably requested by
Agent, each Credit Party and each of their Material Subsidiaries shall deliver
to Agent from time to time a report of a reputable insurance broker, reasonably
satisfactory to Agent with respect to its insurance policies. Notwithstanding
the requirement in subsection (a) above, Flood Insurance shall not be required
for (x) a Mortgaged Property not located in a Special Flood Hazard Area, or
(y) a Mortgaged Property located in a Special Flood Hazard Area in a community
that does not participate in the National Flood Insurance Program.

(c)      Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all “All Risk” and
business interruption insurance naming Agent as loss payee, and (ii) all general
liability and other liability policies naming Agent as additional insured. Each
Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $5,000,000, as such Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance, endorsing the name of such Credit Party
on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Agent shall not have any duty
to exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Borrower Representative shall promptly notify Agent of any
loss, damage, or destruction to the Collateral in the amount of $2,000,000 or
more, whether or not covered by insurance. After deducting from such proceeds
the expenses, if any, incurred by Agent in the collection or handling thereof,
Agent may, at its option, apply such proceeds to the reduction of the
Obligations in accordance with Section 1.3(d) and Section 1.11(b) or permit or
require the applicable Credit Party to use such money, or any part thereof, to
replace, repair, restore or rebuild the Collateral in a diligent and expeditious
manner with materials and workmanship of substantially the same quality as
existed before the

 

36



--------------------------------------------------------------------------------

loss, damage or destruction. Notwithstanding the foregoing, so long as no
Default or Event of Default has occurred and is continuing, if the casualty
giving rise to such insurance proceeds could not reasonably be expected to have
a Material Adverse Effect and such insurance proceeds do not exceed $10,000,000
in the aggregate or, to the extent that the proceeds from a sale of such assets
would have been deemed Excluded Proceeds had such assets been disposed of prior
to the loss, Agent shall permit the applicable Credit Party to replace, restore,
repair or rebuild the property; provided that if such Credit Party shall not
have completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within 365 days of such casualty, Agent may
apply such insurance proceeds to the Obligations in accordance with
Section 1.3(d) and Section 1.11(b). All insurance proceeds that are to be made
available to Borrowers to replace, repair, restore or rebuild the Collateral
shall be applied by Agent to reduce the outstanding principal balance of the
Revolving Loan (which application shall not result in a permanent reduction of
the Revolving Loan Commitment). All insurance proceeds made available to any
Credit Party that is not a Borrower to replace, repair, restore or rebuild
Collateral shall be deposited in a cash collateral account. Thereafter, such
funds shall be made available to Borrowers or other Credit Parties, as
applicable, to provide funds to replace, repair, restore or rebuild the
Collateral as follows: (i) Borrower Representative shall request a Revolving
Credit Advance to be made to Borrowers or a release from the cash collateral
account to be made to Credit Parties in the amount requested to be released; and
(ii) so long as the conditions set forth in Section 2.3 have been met, Revolving
Lenders shall make such Revolving Credit Advance or, so long as no Default or
Event of Default has occurred and is continuing, Agent shall release funds from
the cash collateral account. To the extent not used to replace, repair, restore
or rebuild the Collateral, such insurance proceeds shall be applied as agreed
among the Lenders.

5.5      Compliance with Laws.  Each Credit Party shall, and shall cause each of
its Material Subsidiaries to, comply with all United States federal, state and
local laws, regulations and decrees and all foreign laws, regulations and
decrees, in each case, applicable to it, including those relating to ERISA,
employment and labor matters and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.6      Supplemental Disclosure.  From time to time as may be reasonably
requested by Agent (which request will not be made prior to the second
anniversary of the Closing Date or more than once during the term of this
Agreement, in each case, absent the occurrence and continuance of a Default or
an Event of Default), the Credit Parties shall supplement each Disclosure
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter hereafter arising that, if existing or occurring at
the date of this Agreement, would have been required to be set forth or
described in such Disclosure Schedule or as an exception to such representation
or that is necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and

 

37



--------------------------------------------------------------------------------

Requisite Lenders in writing, and (b) no supplement shall be required or
permitted as to representations and warranties that relate solely to the Closing
Date.

5.7      Intellectual Property.  Each Credit Party shall, and shall clause each
of its Material Subsidiaries to, conduct its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect.

5.8      Environmental Matters.  Each Credit Party shall, and shall cause each
of its Material Subsidiaries to, and shall cause each Person within its control
to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to result in Environmental
Liabilities in excess of $5,000,000; (b) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
comply with Environmental Laws and Environmental Permits pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of its Real Estate; provided, that no Credit Party nor any Material
Subsidiary of any Credit Party shall be required to undertake such actions to
the extent that its obligations to do so are being contested in good faith and
by proper proceedings and adequate reserves therefor have been established in
accordance with GAAP; (c) notify Agent promptly after such Credit Party or such
Material Subsidiary becomes aware of any violation of Environmental Laws or
Environmental Permits, or any Release on, at, in, under, above, to, from or
about any Real Estate, that is reasonably likely to result in Environmental
Liabilities in excess of $250,000; and (d) promptly forward to Agent a copy of
any written order, notice, request for information or any other written
communication or report received by such Credit Party or such Material
Subsidiary in connection with any violation or Release which is the subject of
subpart 5.8(c) above, in each case whether or not any Governmental Authority has
taken or threatened any action in connection with any such violation or Release.
If Agent at any time has a reasonable basis to believe that there may be a
violation of any Environmental Laws or Environmental Permits by any Credit Party
or any Material Subsidiary of any Credit Party or any Environmental Liability
arising thereunder, or a Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate, that, in each case, is in
breach of Section 3.17 or this Section 5.8 and could reasonably be expected to
result in Environmental Liabilities in excess of $5,000,000 (unless an Event of
Default under Section 8.1(a)(i) shall have occurred and be continuing, in which
case such $5,000,000 threshold shall not apply), then (i) the relevant Credit
Party shall, and shall cause its Material Subsidiaries to, upon Agent’s written
request, cause the performance of such environmental audits including reasonable
subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at Borrowers’ expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent and (ii) if, upon Agent’s reasonable
request, the relevant Credit Party or the Material Subsidiary shall fail to take
reasonable steps to commence such audits within 30 days of such request, then
the relevant Credit Party shall, and shall cause its Material Subsidiaries to,
permit Agent or its representatives to have access to all Real Estate for the
purpose of conducting such environmental audits and testing reasonably
appropriate, including subsurface sampling of soil and groundwater; provided,
that (x) Agent use a reputable environmental consulting firm reasonably
acceptable to the Credit Party or the Material Subsidiary of the Credit Party,
(y) such firm carry appropriate levels of insurance and (z) such audit not
unreasonably interfere with the

 

38



--------------------------------------------------------------------------------

Credit Party’s or the Material Subsidiary of the Credit Party’s operations.
Borrowers shall reimburse Agent for the reasonable costs of such audits and
tests and the same will constitute a part of the Obligations secured hereunder.

5.9      Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases.  Each Credit Party shall use commercially reasonable efforts
to obtain a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
shall contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to Agent. After the Closing Date, no real property or warehouse space shall be
leased by any Credit Party and no Inventory shall be shipped to a processor or
converter under arrangements established after the Closing Date without the
prior written consent of Agent or, unless and until a reasonably satisfactory
landlord agreement or bailee letter, as appropriate, shall first have been
obtained with respect to such location. Each Credit Party shall timely and fully
pay and perform its material obligations under all leases and other agreements
with respect to each leased location or public warehouse where any Collateral is
or may be located. To the extent otherwise permitted hereunder, if any Credit
Party proposes to acquire a fee ownership interest in Real Estate after the
Closing Date, it shall first provide to Agent a mortgage, debenture or deed of
trust granting Agent a first priority Lien on such Real Estate, together with
environmental audits, mortgage title insurance commitment, real property survey,
local counsel opinion(s), and, if required by Agent supplemental casualty
insurance and flood insurance, and such other documents, instruments or
agreements reasonably requested by Agent, in each case, in form and substance
reasonably satisfactory to Agent. In addition, if any Credit Party proposes to
acquire a Real Estate leasehold interest for any manufacturing facility with a
fair market value in excess of $2,000,000 after the Closing Date, it shall first
provide to Agent environmental audits and such other documents, instruments or
agreements reasonably requested by Agent, in each case, in form and substance
reasonably satisfactory to Agent.

5.10    Further Assurances.  Each Credit Party executing this Agreement agrees
that it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon request of Agent, duly execute and deliver, or cause to be duly
executed and delivered, to Agent such further instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of Agent to carry out more effectively the provisions and purposes of this
Agreement or any other Loan Document, including, without limitation, within
forty-five (45) days of receipt of notice from Agent that any Mortgaged Property
is located in a Special Flood Hazard Area, Borrowers shall deliver to Agent, at
Borrowers’ sole cost and expense, Flood Insurance as required by Section 5.4.

5.11    Intentionally Omitted.

5.12    Intentionally Omitted.

5.13    New Subsidiaries.  At the time of the formation of any Subsidiary of any
Credit Party or acquisition of a Subsidiary of any Credit Party pursuant to
Section 6.1(a), Credit Parties, or any of them, as appropriate, shall (a) cause
each such new United States domestic Subsidiary

 

39



--------------------------------------------------------------------------------

to join this Agreement by providing to Agent a joinder agreement in the form of
Exhibit 5.13 hereto (a “Credit Agreement Joinder Agreement”), (b) cause each
such new United States domestic Subsidiary to deliver to Agent a supplement to
the Guaranty, a supplement to the Security Agreement, a supplement to the Pledge
Agreement (as applicable), and such other security documents (including, without
limitation, any mortgage, deed to secure debt or deed of trust where such
Subsidiary owns real property and an appraisal (which shall be compliant with
FIRREA to the extent required by applicable law as determined by Agent), Flood
Insurance with respect to any Mortgaged Property as required by Section 5.4, as
applicable) requested by Agent in its discretion, together with appropriate
UCC-1 financing statements, all in form and substance satisfactory to Agent and
subject to Permitted Encumbrances, (c) with respect to all new Subsidiaries that
are owned in whole or in part by a Credit Party, provide to Agent a supplement
to the Pledge Agreement, as applicable, or such other Pledge Agreements, in each
case, providing for the pledge (subject to Permitted Encumbrances) of the direct
and beneficial interests in such new Subsidiary (or, in the case of the pledge
of a direct Foreign Subsidiary, 65% of all of the Stock of such Subsidiary) as
shall be requested by Agent, together with appropriate certificates and powers
or financing statements under the Code or other applicable personal property or
movable property registries or other documents necessary to perfect such pledge,
in form and substance satisfactory to Agent; provided, that no such pledge shall
be required with respect to the Stock of a new Foreign Subsidiary of a Credit
Party unless and until such Subsidiary has assets with a value of $1,000,000 or
more, and (d) provide to Agent all other documentation, including one or more
opinions of counsel satisfactory to Agent, which in its opinion is appropriate
with respect to such formation and the execution and delivery of the applicable
documentation referred to above. Upon execution and delivery of a Credit
Agreement Joinder Agreement by each new United States domestic Subsidiary, such
Subsidiary shall become a Credit Party hereunder with the same force and effect
as if originally named as a Credit Party herein. The execution and delivery of
any Credit Agreement Joinder Agreement shall not require the consent of any
Credit Party or Lender hereunder. The rights and obligations of each Credit
Party hereunder shall remain in full force and effect notwithstanding the
addition of any Credit Party hereunder. Any document, agreement or instrument
executed or issued pursuant to this Section 5.13 shall be a “Loan Document” for
purposes of this Agreement.

5.14    Interest Rate Protection.  Not later than the 180th day after the
Initial Funding Date, Borrowers shall enter into and maintain Hedge Agreements
with terms and conditions reasonably acceptable to Agent that, together with any
Hedge Agreements in effect as of the Initial Funding Date, result in at least
thirty-five percent (35%) of the aggregate principal amount of the Term Loan
outstanding from time to time being effectively subject to a fixed or maximum
interest rate acceptable to Agent for a minimum of two (2) years after the
Initial Funding Date.

5.15    Stock of Foreign Subsidiaries.  Borrowers shall cause (a) the Stock of
BIH CV to be directly owned by one or more Credit Parties, (b) the Stock of the
Foreign Stock Holding Company to be directly owned by BIH CV and (c) except as
(i) set forth on Disclosure Schedule (5.15), (ii) the result of any sale,
transfer, conveyance, assignment or other disposition of the Stock of any
Foreign Operating Subsidiary (other than to any other Foreign Operating
Subsidiary) or the acquisition of any Foreign Operating Subsidiary by a Credit
Party, in each case that would otherwise be permitted hereunder and
(iii) otherwise agreed to by Agent, the Stock of each Foreign Operating
Subsidiary to be directly owned by the Foreign Stock Holding Company; provided,
however, if a Foreign Operating Subsidiary is acquired in accordance with

 

40



--------------------------------------------------------------------------------

the terms and conditions hereof, and such acquired Foreign Operating Subsidiary
has direct or indirect Subsidiaries at the time of such acquisition, then such
Subsidiaries of the acquired Foreign Operating Subsidiary shall not be required
under this Section 5.15 to be directly owned by the Foreign Stock Holding
Company so long as such Subsidiaries are owned by their direct or indirect
parent at the time of such acquisition. Notwithstanding the foregoing, the
limitations set forth in clause (c) of this Section 5.15 shall not apply to any
Foreign Operating Subsidiary that is formed or acquired after the date hereof if
the Leverage Ratio for the four quarter period reflected in the Compliance
Certificate most recently delivered to Agent pursuant to Annex E prior to the
consummation of such formation or acquisition, as the case may be (after giving
effect to such formation or acquisition, as the case may be, and all Loans
funded in connection therewith as if made on the first day of such period) is
less than or equal to 3.00 to 1.00.

 

6. NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties and their respective Subsidiaries that from and after the
date hereof until the Termination Date:

6.1      Mergers, Subsidiaries, Etc.  No Credit Party shall, or shall permit any
Subsidiary to, directly or indirectly, by operation of law or otherwise,

(a)      form any Subsidiary after the Closing Date; provided, however, that
Credit Parties and their Subsidiaries may form new Subsidiaries after the
Closing Date so long as (i) no Default or Event of Default has occurred and is
continuing, (ii) each United States domestic Subsidiary so formed is wholly
owned by a Credit Party and (iii) contemporaneously with the formation of any
such new Subsidiary, Credit Parties and each new Subsidiary, as applicable,
comply with the provisions of Section 5.13; or

(b)      merge with, consolidate with, amalgamate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person, except that (i) any Credit Party (other than Holdings) may
merge into a Borrower and any Credit Party that is not a Borrower or Holdings
may merge into another Credit Party that is not a Borrower or Holdings, provided
that Borrower Representative shall be the survivor of any such merger to which
it is a party and, in the event of a merger between a Credit Party that is not a
Borrower and a Borrower, such Borrower shall be the survivor of any such merger
and (ii) any Foreign Operating Subsidiary may merge into another Foreign
Operating Subsidiary; provided, however, that Borrower Representative shall
provide Agent with 30 days prior written notice of such merger under this clause
(ii). Notwithstanding the foregoing, any Credit Party, the Foreign Stock Holding
Company or any direct or indirect Subsidiary of the Foreign Stock Holding
Company (subject to the requirements of Section 5.15) or a Credit Party (other
than BIH CV) (so long as, in addition to the other requirements set forth below
in this Section 6.1(b), with respect to any acquisition by Holdings,
contemporaneously therewith, all assets so acquired are transferred to one or
more other Credit Parties) may acquire all or substantially all of the assets or
Stock of any Person (the “Target”) (in each case, a “Permitted Acquisition”)
subject to the satisfaction of each of the following conditions (provided, that
condition (vi) may be waived by Agent):

 

41



--------------------------------------------------------------------------------

(i)        Agent shall receive at least ten (10) Business Days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition;

(ii)       such Permitted Acquisition by a Credit Party or a Foreign Subsidiary
shall comprise a business, or those assets of a business, of a type reasonably
related to the type engaged in by Borrowers as of the Closing Date, and which
business would not subject Agent or any Lender to regulatory or third party
approvals in connection with the exercise of its rights and remedies under this
Agreement or any other Loan Documents other than approvals applicable to the
exercise of such rights and remedies with respect to Borrowers prior to such
Permitted Acquisition;

(iii)      such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors;

(iv)      no additional Indebtedness, Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise
reflected on a consolidated balance sheet of Credit Parties and Target after
giving effect to such Permitted Acquisition, except, without duplication,
(A) Loans made hereunder, (B) ordinary course trade payables, accrued expenses
and unsecured or secured Indebtedness of the Target to the extent no Default or
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition and (C) Indebtedness permitted under
Section 6.3(a)(iii), Section 6.3(a)(xi), Section 6.3(a)(xii) and
Section 6.3(a)(xiii);

(v)       Borrowers would have been in compliance with the financial covenants
set forth in Annex G for the four quarter period reflected in the Compliance
Certificate most recently delivered to Agent pursuant to Annex E prior to the
consummation of such Permitted Acquisition (after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period); provided that the sum of all amounts payable in
connection with any Permitted Acquisition (including all transaction costs and
all Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
Borrowers and Target) shall not exceed (A) $400,000,000 per acquisition with
respect to Permitted Acquisitions that involve assets located within the United
States or (B) $150,000,000 (plus up to $50,000,000 which is funded directly by
one or more Foreign Subsidiaries from cash on hand at such Foreign Subsidiary)
per acquisition with respect to Permitted Acquisitions that involve assets
located in a jurisdiction outside of the United States, plus, in each case, the
amount of Stock issued by Holdings to any seller in connection with, and as the
purchase price or portion of the purchase price for, any Permitted Acquisition;

(vi)      the Target shall not have negative earnings before income, taxes,
interest, depreciation and amortization (with such adjustments thereto as may be
consented to by Agent, such consent not to be unreasonably withheld) for the
trailing twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed four fiscal quarter period for which financial statements are
available;

 

42



--------------------------------------------------------------------------------

(vii)     the business and assets acquired in such Permitted Acquisition shall
be free and clear of all Liens (other than Permitted Encumbrances);

(viii)    to the extent the assets being acquired in connection with any
Permitted Acquisition are acquired by a Credit Party, at or prior to the closing
of such Permitted Acquisition, Agent will be granted a first priority perfected
Lien (subject to Permitted Encumbrances) in all assets acquired pursuant
thereto, and Credit Parties shall have executed such documents and taken such
actions as may be required by Agent in connection therewith;

(ix)     concurrently with delivery of the notice referred to in clause
(i) above, Borrowers shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:

(1)      a pro forma consolidated balance sheet, income statement and cash flow
statement of Holdings and its Subsidiaries (the “Acquisition Pro Forma”), based
on the financial statements of Holdings and its Subsidiaries most recently
delivered to Agent pursuant to Annex E prior to the consummation of such
Permitted Acquisition (and the financial statements of the Target as of the date
of such financial statements of Holdings and its Subsidiaries or, if financial
statements of the Target are not available for such date, the financial
statements of the Target dated as of a date no earlier than the date that is six
months prior to the date on which the notice required by Section 6.1(b)(i) is
delivered to Agent), which shall be complete and shall fairly present in all
material respects the assets, liabilities, financial condition and results of
operations of Holdings and its Subsidiaries in accordance with GAAP consistently
applied, but taking into account such Permitted Acquisition and the funding of
all Loans in connection therewith, and such Acquisition Pro Forma shall reflect
that, on a pro forma basis, (A) no Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition and
(B) Borrowers would have been in compliance with the financial covenants set
forth in Annex G for the four quarter period reflected in the Compliance
Certificate most recently delivered to Agent pursuant to Annex E prior to the
consummation of such Permitted Acquisition (after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period);

(2)      updated versions of the most recently delivered Projections covering
the 3-year period commencing on the date of such Permitted Acquisition and
otherwise prepared in accordance with the Projections (the “Acquisition
Projections”) and based upon historical financial data of a recent date
reasonably satisfactory to Agent, taking into account such Permitted
Acquisition;

(3)      a certificate of the chief financial officer of Holdings and each
Borrower to the effect that: (w) each Borrower (after taking into consideration
all rights of contribution and indemnity such Borrower has against Holdings and
each other Subsidiary of Holdings) will be Solvent upon the consummation of the
Permitted Acquisition; (x) the Acquisition Pro Forma fairly presents the
financial condition of Holdings and its Subsidiaries (on a consolidated basis)
as of the date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections are reasonable estimates of the future financial
performance of Holdings and its Subsidiaries subsequent to the date thereof
based upon the historical performance of Holdings and its Subsidiaries and the
Target and show that Holdings and its

 

43



--------------------------------------------------------------------------------

Subsidiaries shall continue to be in compliance with the financial covenants set
forth in Annex G for the 3-year period thereafter; and (z) Holdings and
Borrowers have completed their due diligence investigation with respect to the
Target and such Permitted Acquisition, which investigation was conducted in a
manner similar to that which would have been conducted by a prudent purchaser of
a comparable business and the results of which investigation were delivered to
Agent and Lenders; and

(4)      if the financial statements of the Target on which the Acquisition Pro
Forma is based are dated as of a date that is earlier than the date of the
financial statements of Holdings and its Subsidiaries most recently delivered to
Agent pursuant to Annex E prior to the consummation of such Permitted
Acquisition (as permitted by subclause (1) above), any subsequently-dated
financial statements of the Target received by Holdings or any of its
Subsidiaries prior to the date that is five Business Days prior to the scheduled
closing of such Permitted Acquisition;

(x)      on or prior to the date of such Permitted Acquisition, Agent shall have
received, to the extent permitted by any relevant confidentiality agreements (it
being understood that Borrowers hereby agree to use their commercially
reasonable efforts to obtain any necessary waiver or consent under the relevant
confidentiality agreements to allow such disclosure to Agent), copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent including those specified in the last sentence of Section 5.9;

(xi)     at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing; and

(xii)    after giving effect to any Permitted Acquisition with respect to which
a Credit Party is funding any portion of such investment, the aggregate amount
of investments in Subsidiaries that are not Credit Parties shall not exceed the
amount set forth in Section 6.2(g)(ii) (after giving effect to all other
investments made under such Section 6.2(g)(ii)).

Notwithstanding anything to the contrary contained herein, if the purchase price
of the Permitted Acquisition, including, without limitation, any assumed
Indebtedness, is less than or equal to $100,000,000, Borrowers shall not be
required to deliver the items required in Section 6.1(b)(ix); provided that
Borrowers shall be required to deliver (a) a balance sheet, income statement and
cash flow statement of the Target for the Fiscal Year most recently ended and
interim financial statements, to the extent available, for the period from the
most recently ended Fiscal Year to the date of such Permitted Acquisition,
provided that, if such financial statements of the Target are not available for
the Fiscal Year most recently ended, then Borrower shall deliver such financial
statements for the Target dated as of a date no earlier than the date that is
six months prior to the date on which the notice required by Section 6.1(b)(i)
is delivered to Agent (and Borrower shall be required to deliver to Agent any
subsequently-dated financial statements of the Target received by Holdings or
any of its Subsidiaries prior to the date that is five Business Days prior to
the scheduled closing of such Permitted Acquisition), (b) projections of the
Target covering the 1 year period commencing on the date of such Permitted
Acquisition and (c) a certificate of the chief financial officer of Holdings and
each Borrower to the effect that (i) each Borrower (after taking into
consideration all rights of contribution and indemnity such Borrower has

 

44



--------------------------------------------------------------------------------

against Holdings and each other Subsidiary of Holdings) will be Solvent upon the
consummation of the Permitted Acquisition, (ii) Holdings and Borrowers have
completed their due diligence investigation with respect to the Target and such
Permitted Acquisition, which investigation was conducted in a manner similar to
that which would have been conducted by a prudent purchaser of a comparable
business and the results of which investigation were delivered to Agent and
Lenders and (iii) after giving effect to such Permitted Acquisition, no Default
or Event of Default shall have occurred and be continuing.

6.2      Investments; Loans and Advances.  Except as otherwise expressly
permitted by this Section 6, no Credit Party shall, or shall permit any
Subsidiary of a Credit Party to, make or permit to exist any investment in, or
make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise (collectively, “investments”), except that:

(a)      Borrowers and Foreign Subsidiaries may hold investments comprised of
notes payable, or stock or other securities issued by Account Debtors to any
Borrower or Foreign Subsidiary, as applicable, pursuant to negotiated agreements
with respect to settlement of such Account Debtor’s Accounts in the ordinary
course of business, so long as the aggregate amount of such Accounts so settled
by Borrowers and Foreign Subsidiaries does not exceed $3,000,000 (provided that
this limitation may, upon the request of Borrowers, be waived by Agent in its
reasonable discretion);

(b)      each Credit Party may maintain its existing investments in its
Subsidiaries as of the Closing Date;

(c)      each Credit Party, the Foreign Stock Holding Company and each direct
Foreign Subsidiary of any Credit Party or the Foreign Stock Holding Company may
make any investment that constitutes or is otherwise permitted in connection
with a Permitted Acquisition;

(d)      Borrowers may make minority investments in an aggregate amount with
respect to all such investments not to exceed $5,000,000 (plus an amount equal
to any returns of capital or sale proceeds actually received by Borrowers in
cash in respect of any such investments, which amount shall not exceed the
amount of such investment valued at cost at the time such investment is made) in
a Person that is a corporation or limited liability company, subject to the
following conditions (in each case, as may be waived by Agent):

(i)        Intentionally Omitted;

(ii)       such corporation or limited liability company shall be formed under
the laws of the United States or Canada or any state or province thereof and its
assets shall be located in the United States or Canada and comprise a business,
or those assets of a business, of the type engaged in by Borrowers as of the
Closing Date;

(iii)      no additional Indebtedness, Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise
reflected on a consolidated balance sheet of Credit Parties after giving effect
to such investment, except (1) Loans made hereunder and (2) Indebtedness
permitted under Section 6.3(a)(xiii), and no Credit Party shall

 

45



--------------------------------------------------------------------------------

have any obligation to make additional investments in such corporation or
limited liability company after its initial investment therein;

(iv)      the corporation or limited liability company shall not have negative
earnings before income, taxes, interest, depreciation and amortization (with
such adjustments thereto as may be consented to by Agent, such consent not to be
unreasonably withheld) for the trailing twelve-month period preceding the date
of the investment, as determined based upon the corporation or limited liability
company’s financial statements for its most recently completed four fiscal
quarter period for which financial statements are available;

(v)       at or prior to the closing of any such investment, to the extent not
prohibited by the corporate or limited liability company documents, Agent will
be granted a first priority perfected Lien (subject to Permitted Encumbrances)
in Credit Parties’ interest in such corporation or limited liability company and
Credit Parties shall have executed such documents and taken such actions as may
be required by Agent in connection therewith;

(vi)      on or prior to the date of such investment, Agent shall have received,
in form and substance reasonably satisfactory to Agent, copies of the articles
of incorporation or formation, by-laws or operating agreement and related
agreements and instruments, and all opinions, certificates and other documents
reasonably requested by Agent; and

(vii)     at the time of such investment and after giving effect thereto, no
Default or Event of Default has occurred and is continuing;

(e)      Foreign Subsidiaries (other than Foreign Subsidiaries operating in
Brazil) and, so long as Agent has not delivered an Activation Notice, Borrowers
may make investments, subject to Control Letters, with respect to investments of
any Credit Party, in favor of Agent or otherwise subject to a perfected security
interest in favor of Agent in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or Canada or any
agency thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either S&P or
Moody’s, (iii) certificates of deposit maturing no more than one year from the
date of creation thereof issued by commercial banks incorporated under the laws
of the United States of America or Canada, each having combined capital, surplus
and undivided profits of not less than $300,000,000 and having a senior
unsecured rating of “A” or better by a nationally recognized rating agency (an
“A Rated Bank”), (iv) time deposits maturing no more than thirty (30) days from
the date of creation thereof with A Rated Banks, (v) mutual funds that invest
solely in one or more of the investments described in clauses (i) through
(iv) above, (vi) money market funds that invest substantially in one or more of
the investments described in clauses (i) through (iv) above and
(vii) substantially similar investments to those set forth in clauses
(i) through (vi) above denominated in (A) Euro, Sterling or Renminbi (both CNH
and CNY), or (B) other foreign currencies in an aggregate amount not to exceed
$10,000,000 (or the applicable Dollar equivalent); provided that references to
the United States shall be deemed to mean foreign countries having a sovereign
rating of “A” or better from either S&P or Moody’s;

 

46



--------------------------------------------------------------------------------

(f)      in the case of Foreign Subsidiaries operating in Brazil, investments
made in the ordinary course of business in export notes in Dollars issued by a
Brazilian commercial bank with maturities of one year or less from the date of
acquisition thereof (or, if export notes are not available, certificates of
deposit issued by a Brazilian commercial bank with maturities of one year or
less from the date of acquisition thereof and denominated in Brazilian reals
swapped for Dollars pursuant to a hedge agreement permitted hereunder) and
overnight investments in short term Brazilian government securities made in the
ordinary course of business;

(g)      (i) investments (A) by any Credit Party in another Credit Party, (B) by
any Foreign Subsidiary in another Foreign Subsidiary and (C) in the form of
Indebtedness otherwise permitted by Section 6.3(a)(ix) and (ii) investments by
Credit Parties in Subsidiaries that are not Credit Parties so long as the
aggregate amount of all such investments (excluding any such investments that
are assumed and exist on the date any Permitted Acquisition is consummated and
that are not made, incurred or created in contemplation of or in connection with
such Permitted Acquisition) made pursuant to this clause (ii) shall not exceed
$100,000,000 (plus an amount equal to any returns of capital or sale proceeds
actually received in cash by the Credit Parties in respect of any such
investments, which amount shall not exceed the amount of such investment valued
at cost at the time such investment is made);

(h)      investments in an aggregate amount of up to $75,000,000 (plus an amount
equal to any returns of capital or sale proceeds actually received in cash by
the Credit Parties (or, if not a Credit Party, the Subsidiary that made the
applicable investment) in respect of any such investments, which amount shall
not exceed the amount of such investment valued at cost at the time such
investment is made) in Blount China, so long as no Default or Event of Default
exists at the time of such investment or would be caused thereby;

(i)      [Intentionally Omitted]; and

(j)      other investments not exceeding $15,000,000 (plus an amount equal to
any returns of capital or sale proceeds actually received in cash by the Credit
Parties (or, if not a Credit Party, the Subsidiary that made the applicable
investment) in respect of any such investments, which amount shall not exceed
the amount of such investment valued at cost at the time such investment is
made) in the aggregate.

6.3      Indebtedness.

(a)      No Credit Party shall, or shall permit any Subsidiary of any Credit
Party to, create, incur, assume or permit to exist any Indebtedness, except
(without duplication):

(i)        Indebtedness secured by purchase money security interests and Capital
Leases permitted in Section 6.7(c),

(ii)       the Loans and the other Obligations,

(iii)      unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law,

 

47



--------------------------------------------------------------------------------

(iv)      prior to the Initial Funding Date, the Obligations (as defined in the
Prior Credit Agreement),

(v)       other existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, Agent or any Lender, as
reasonably determined by Agent, than the terms of the Indebtedness being
refinanced, amended or modified,

(vi)      Indebtedness specifically permitted under Section 6.1,

(vii)     Indebtedness specifically permitted under Section 6.6,

(viii)    Indebtedness specifically permitted under Section 6.17,

(ix)      Indebtedness consisting of intercompany loans and advances made by any
Credit Party or Subsidiary of a Credit Party to any other Credit Party;
provided, that: (A) each Credit Party shall have executed and delivered to each
other Credit Party, on the Closing Date, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by such Credit Party to such other Credit Party which Intercompany
Notes shall be in form and substance reasonably satisfactory to Agent and, to
the extent payable to a Credit Party, shall be pledged and delivered to Agent
pursuant to the applicable Collateral Documents as additional collateral
security (subject to Permitted Encumbrances) for the Obligations; (B) each
Credit Party shall record all intercompany transactions on its books and records
in a manner reasonably satisfactory to Agent; (C) the obligations of each Credit
Party under any such Intercompany Notes shall be subordinated to the Obligations
of such Credit Party hereunder in a manner reasonably satisfactory to Agent;
(D) at the time any such intercompany loan or advance is made by any Credit
Party or Subsidiary of a Credit Party to any other Credit Party and after giving
effect thereto, each such Credit Party shall be Solvent; and (E) no Default or
Event of Default would occur and be continuing after giving effect to any such
proposed intercompany loan,

(x)       Indebtedness (A) of Foreign Subsidiaries owed to Credit Parties in an
aggregate outstanding amount not to exceed $175,000,000 less the amount of
investments made by the Credit Parties pursuant to Section 6.2(h) and
Section 6.2(g)(ii) and (B) of Foreign Operating Subsidiaries owed to any other
Foreign Subsidiary,

(xi)      other Indebtedness of Foreign Subsidiaries in an aggregate amount not
to exceed $25,000,000 at any time outstanding,

(xii)     other Indebtedness (including, without limitation, repurchase
obligations arising in connection with financing provided by certain financial
institutions to certain dealers with respect to Inventory purchased by such
dealers from Credit Parties) in an aggregate amount not to exceed $50,000,000 at
any time outstanding; provided, however, that any such other Indebtedness of
Foreign Subsidiaries shall not exceed $20,000,000 in the aggregate at any time
outstanding; provided, further, any such Indebtedness owing by any Credit Party
shall be unsecured,

 

48



--------------------------------------------------------------------------------

(xiii)    Indebtedness (A) incurred to finance or otherwise in contemplation of
any Permitted Acquisition or investment that is unsecured Indebtedness, or
(B) assumed as a result of or in connection with any Permitted Acquisition, in
an aggregate amount under clauses (A) and (B) of this clause not to exceed
$100,000,000, of which up to $100,000,000 of the Indebtedness permitted under
clause (B) may be secured Indebtedness; provided that at the time of such
incurrence or assumption of Indebtedness and after giving effect thereto, no
Default or Event of Default has occurred and is continuing; and

(xiv)    Indebtedness of Foreign Subsidiaries in respect of financing
transactions (including lease obligations) entered into to finance the
acquisition, construction or improvement of any fixed or capital assets in an
aggregate amount not to exceed $20,000,000.

(b)      No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of, or permit any Subsidiary to, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of, any
Indebtedness, other than:

(i)        the Obligations and, on or prior to the Initial Funding Date, the
Obligations (as defined in the Prior Credit Agreement);

(ii)       Indebtedness secured by a Permitted Encumbrance if the asset securing
such Indebtedness has been sold or otherwise disposed of in accordance with
Sections 6.8(b) or (c);

(iii)      Indebtedness permitted by Section 6.3(a)(v) upon any refinancing
thereof in accordance with Section 6.3(a)(v);

(iv)      other Indebtedness (excluding Subordinated Debt) in an aggregate
amount not to exceed $1,000,000;

(v)       Indebtedness permitted by Section 6.3(a)(x) and Indebtedness permitted
under Section 6.3(a)(ix) that is owed to any Credit Party;

(vi)      so long as no Event of Default shall have occurred and be continuing,
or result from such payment, Indebtedness permitted by Section 6.3(a)(ix) (to
the extent owing by a Credit Party), (xi) and (xii); and

(vii)     as otherwise permitted in Section 6.14.

6.4      Employee Loans and Affiliate Transactions.

(a)      No Credit Party shall enter into or be a party to any transaction with
any other Credit Party or any Affiliate thereof except in the ordinary course of
and pursuant to the reasonable requirements of such Credit Party’s business and
upon fair and reasonable terms that are no less favorable to such Credit Party
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of such Credit Party; provided, that in no event shall a Credit
Party or any Subsidiary of a Credit Party perform or provide any management,
consulting,

 

49



--------------------------------------------------------------------------------

administrative or similar services to or for any Person other than (i) another
Credit Party, a Subsidiary of a Credit Party or a customer who is not an
Affiliate in the ordinary course of business and (ii) transitional services to
or for any Person in connection with and following a divestiture permitted
hereunder so long as the performance of such services shall not exceed a period
of one hundred eighty (180) days following such divestiture (or such longer
period as may be approved by Agent). In addition, if any Credit Party enters
into a new type of material transaction with an Affiliate after the Closing
Date, it shall disclose such transaction in advance to Agent and Lenders. All
such material transactions (other than Inventory sales in the ordinary course of
business) existing as of the date hereof are described in Disclosure Schedule
(6.4(a)). The limitations set forth in this Section 6.4(a) shall not prohibit
sales, transfers, conveyances, assignments and other dispositions permitted by
clauses (k) and (l) of Section 6.8 so long as such transactions do not involve a
Credit Party (other than transactions solely between or among Credit Parties).

(b)      No Credit Party shall, or shall permit any Subsidiary of a Credit Party
to, enter into any lending or borrowing transaction with any employees of any
Credit Party or any such Subsidiaries, except loans to its respective employees
in the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$500,000 in the aggregate at any one time outstanding.

6.5      Capital Structure and Business.  No Credit Party shall, or shall permit
any Subsidiary of any Credit Party to, (a) make any changes in any of its
business objectives, purposes or operations that could in any way adversely
affect the repayment of the Loans or any of the other Obligations or could
reasonably be expected to have or result in a Material Adverse Effect,
(b) except for mergers or amalgamations among Credit Parties or such
Subsidiaries, as applicable, specifically permitted under Section 6.1, make any
change in its capital structure as described in Disclosure Schedule (3.8),
including the issuance or sale of any shares of Stock (except Excluded Stock
Issuances), warrants or other securities convertible into Stock or any revision
of the terms of its outstanding Stock; provided that Holdings may issue or sell
shares of its Stock for cash so long as no Change of Control occurs after giving
effect thereto, or (c) amend its charter or bylaws in a manner that would
adversely affect Agent or Lenders or such Credit Party’s duty or ability to
repay the Obligations. No Credit Party shall, or shall permit any Subsidiary of
any Credit Party to, engage in any business other than the businesses currently
engaged in by it or businesses reasonably related thereto.

6.6      Guaranteed Indebtedness.  No Credit Party shall, or shall permit any
Subsidiary of any Credit Party to, create, incur, assume or permit to exist any
Guaranteed Indebtedness except (a) by endorsement of instruments or items of
payment for deposit to the general account of any Credit Party or such
Subsidiary, (b) for Guaranteed Indebtedness incurred for the benefit of any
other Credit Party if the primary obligation is expressly permitted by this
Agreement, (c) for Guaranteed Indebtedness permitted under Section 6.3(a)(v) or
Section 6.3(a)(xii) with respect to repurchase obligations arising in connection
with financing provided by certain financial institutions to certain dealers
with respect to Inventory purchased by such dealers from Credit Parties, (d) for
Guaranteed Indebtedness incurred by a Foreign Operating Subsidiary for the
benefit of any other Foreign Operating Subsidiary if the primary obligation is
expressly permitted by this Agreement and (e) for Guaranteed Indebtedness
incurred by any Credit Party or any Subsidiary of any Credit Party with respect
to Indebtedness permitted by Section 6.3(a)(xiv).

 

50



--------------------------------------------------------------------------------

6.7      Liens.  No Credit Party shall, or shall permit any Subsidiary of any
Credit Party to, create, incur, assume or permit to exist any Lien on or with
respect to its Accounts or any of its other properties or assets (whether now
owned or hereafter acquired) except for, without duplication:

(a)      Permitted Encumbrances;

(b)      Liens in existence on the date hereof and summarized on Disclosure
Schedule (6.7) securing the Indebtedness described on Disclosure Schedule
(6.3) and permitted refinancings, extensions and renewals thereof, including
extensions or renewals of any such Liens; provided that the principal amount of
the Indebtedness so secured is not increased and the Lien does not attach to any
other property;

(c)      Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business, involving the incurrence of an
aggregate amount of purchase money Indebtedness and Capital Lease Obligations of
not more than $10,000,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within 30 days following such
purchase and does not exceed 100% of the purchase price of the subject assets);
and

(d)      Liens securing Indebtedness permitted under (A) Section 6.3(a)(xi) to
the extent such Liens are solely on property of the issuer of such Indebtedness,
(B) Section 6.3(a)(xiii)(B) to the extent such Liens are solely on the assets or
Stock of the Target or its Subsidiaries or (C) solely with respect to
Indebtedness owing by a Foreign Operating Subsidiary, Indebtedness of such
Foreign Operating Subsidiary permitted under Section 6.3(a)(xii).

In addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, after the date hereof that
would prohibit the creation of a Lien on any of its properties or other assets
in favor of Agent, on behalf of itself and Lenders, as additional Collateral for
the Obligations, except operating leases, Capital Leases or Licenses, or in
connection with a Permitted Acquisition with respect to properties or other
assets secured by Liens permitted under Section 6.7(d)(B), which prohibit Liens
upon the assets that are subject thereto.

6.8      Sale of Stock and Assets. No Credit Party shall, or shall permit any
Subsidiary of any Credit Party to, sell, transfer, convey, assign or otherwise
dispose of any of its properties or other assets, including the Stock of any of
its Subsidiaries (whether in a public or a private offering or otherwise) or any
of its Accounts, other than (a) the sale of Inventory, license of Intellectual
Property or the use of cash or cash equivalents, in each case, in the ordinary
course of business; (b) the sale, transfer, conveyance or other disposition by a
Credit Party or any Foreign Subsidiary of Equipment or Fixtures that are
obsolete or no longer used or useful in such Credit Party’s or such Foreign
Subsidiary’s business; (c) [intentionally omitted]; (d) other assets having a
value not exceeding $5,000,000 in the aggregate in any Fiscal Year; (e) leases
and subleases of Real Estate not materially interfering with the ordinary
conduct of business of the applicable Credit Parties or otherwise consented to
by Agent which consent will not be

 

51



--------------------------------------------------------------------------------

unreasonably withheld; (f) the sale, transfer, conveyance or other disposition
of non-core assets acquired in connection with any Permitted Acquisition or
other permitted investment hereunder so long as such sale, transfer, conveyance
or other disposition occurs not later than 12 months after the date of such
Permitted Acquisition or other permitted investment, is for fair market value
and no Default or Event of Default exists or would be caused thereby; (g) the
sale, transfer, conveyance or other disposition of the Borrowers’ production
facility in Milan, Tennessee so long as no Default or Event of Default shall
have occurred and be continuing and such sale, transfer, conveyance or other
disposition is for fair market value; (h) so long as no Default or Event of
Default exists or would be caused thereby, the factoring of accounts receivable
owned by the Credit Parties to any Foreign Subsidiary of Holdings on terms and
conditions, including, without limitation, requirements that the payment of the
applicable purchase price be paid in cash, and subject to documentation,
reasonably acceptable to Agent, (i) [intentionally omitted], (j) subject to the
limitations set forth in Section 6.4(a), Section 6.20 and, in the case of any
transaction in the form of an investment, Sections 6.2(g) and (h), any sale,
transfer, conveyance, assignment or other disposition of any property or other
assets from any Credit Party to any Foreign Subsidiary so long as (1) the
applicable Credit Party shall have provided prior written notice of any such
transaction that is not in the form of a cash investment (together with
supporting documentation establishing the fair market value of any such property
or asset so transferred in form and substance reasonably satisfactory to Agent)
and (2) the aggregate fair market value of all sales, transfers, conveyances,
assignments or other dispositions of any property or other assets that is not in
the form of an investment permitted by Sections 6.2(g) or (h) shall not exceed
$25,000,000 (or such greater amount as may be approved in writing by Agent)
during the term of this Agreement, (k) subject to the limitations contained in
Section 5.15 and Section 6.20, any transfer, conveyance, sale, assignment or
other disposition of any property or other assets from any Foreign Subsidiary to
any other Foreign Subsidiary and (l) any transfer, conveyance, sale, assignment
or other disposition of any property or other assets from any Credit Party or
any of their respective Subsidiaries to any Credit Party. With respect to any
disposition of assets or other properties permitted pursuant to clauses (b),
(c), (d), (f), (g), (h), (i) or (j) above, subject to Section 1.3(b), Agent
agrees on reasonable prior written notice to release its Lien on such assets or
other properties in order to permit the applicable Credit Party to effect such
disposition and shall execute and deliver to Borrowers, at Borrowers’ expense,
appropriate UCC-3 termination statements and other releases as are reasonably
requested by Borrowers.

6.9      ERISA and Benefit Plans.  No Credit Party shall, or shall cause or
permit any ERISA Affiliate to, cause or permit to occur an event that could
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA other than a Lien under Section 412 of the IRC or Section 302
of ERISA that is permitted under clause (q) of the definition of Permitted
Encumbrances or cause or permit to occur an ERISA Event to the extent such ERISA
Event could reasonably be expected to have a Material Adverse Effect.

6.10    Financial Covenants.  Borrowers shall not breach or fail to comply with
any of the Financial Covenants.

6.11    Hazardous Materials.  No Credit Party shall, or shall permit any
Subsidiary of any Credit Party to, cause or permit a Release of any Hazardous
Material on, at, in, under, above, to, from or about any of the Real Estate
where such Release would violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental

 

52



--------------------------------------------------------------------------------

Permits, other than such violations or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.

6.12    Sale-Leasebacks.  No Credit Party shall, or shall permit any Subsidiary
of any Credit Party to, engage in any sale-leaseback, synthetic lease or similar
transaction involving any of its assets except for transactions during the term
of this Agreement where the value of the assets subject to such sale-leaseback,
synthetic lease or similar transactions does not exceed $5,000,000 in the
aggregate.

6.13    Cancellation of Indebtedness.  No Credit Party shall, or shall permit
any Subsidiary of any Credit Party to, cancel any claim or debt owing to it,
except for reasonable consideration negotiated on an arm’s length basis and in
the ordinary course of its business consistent with past practices.

6.14    Restricted Payments.  No Credit Party shall, or shall permit any
Subsidiary of a Credit Party to, make any Restricted Payment, except
(a) intercompany loans and advances between Credit Parties to the extent
permitted by Section 6.3, (b) dividends and distributions by Subsidiaries of any
Credit Party paid to a Credit Party or a Subsidiary of a Credit Party,
(c) employee loans permitted under Section 6.4(b), (d) payments of principal and
interest of Intercompany Notes issued in accordance with Section 6.3;
(e) scheduled cash payments of interest with respect to other Subordinated Debt,
provided, that (i) no Default or Event of Default has occurred and is continuing
or would result after giving effect to any Restricted Payment pursuant to clause
(e) above, and (ii) with respect to any Subordinated Debt created after the
Closing Date, the timing of the Restricted Payments referred to in clause
(e) above shall be set at dates that permit the delivery of Financial Statements
necessary to determine current compliance with the Financial Covenants prior to
each such payment; (f) at any time after the period of 90 days immediately
following the Closing Date, redemptions of Stock of Holdings and/or dividends
and distributions to the holders of the Stock of Holdings in an aggregate amount
not to exceed $25,000,000 per year and $100,000,000 during the term of this
Agreement, provided, that (i) no Default or Event of Default has occurred and is
continuing or would result after giving effect to any Restricted Payment under
clause (f) above and (ii) after giving effect to such Restricted Payment under
clause (f) above, the Leverage Ratio as reflected in the Compliance Certificate
most recently delivered to Agent pursuant to Annex E prior to the consummation
of such Restricted Payment (after giving effect to such Restricted Payment and
all Loans funded in connection therewith as if made on the first date of such
period) was not greater than 3.50 to 1.00; (g) [intentionally omitted]; and
(h) Restricted Payments to purchase the Stock of Holdings from present or former
consultants, directors, officers or employees of Holdings or any of its
Subsidiaries upon the death, disability or termination of employment of such
consultant, director, officer or employee.

6.15    Change of Corporate Name or Location; Change of Fiscal Year.  No Credit
Party shall, or shall permit any Subsidiary of any Credit Party to, (a) change
its name, corporate name or trade name as it appears in official filings in the
state, province, county or other jurisdiction of its existence, incorporation or
other organization, (b) change its chief executive office, registered office
pursuant to its constituent documents, principal place of business, corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral, (c) change the type of entity
that it is, (d) change its organization

 

53



--------------------------------------------------------------------------------

identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state, province, county or other jurisdiction of
existence, incorporation or organization, in each case without at least 30 days
prior written notice to Agent and after Agent’s written acknowledgment that any
reasonable action requested by Agent in connection therewith, including to
continue the perfection of any Liens in favor of Agent in any Collateral, has
been completed or taken, and provided that any such new location shall be in the
continental United States, except that any Credit Party or any Subsidiary of any
Credit Party may transfer Collateral having value not exceeding $500,000 in the
aggregate from any warehouse or location at which such Collateral is held or
stored to any warehouse or location in Mexico. Without limiting the foregoing,
no Credit Party shall change its name, identity or corporate structure in any
manner that might make any financing, financing change or continuation statement
or other applicable perfection filing made in connection herewith or with any
other Loan Document seriously misleading within the meaning of Section 9-402(7)
of the Code or materially misleading within the meaning of any other applicable
law except upon prior written notice to Agent and Lenders and after Agent’s
written acknowledgment that any reasonable action requested by Agent in
connection therewith, including to continue the perfection of any Liens in favor
of Agent in any Collateral, has been completed or taken. No Credit Party shall,
or shall permit any Subsidiary of any Credit Party to, change its Fiscal Year.

6.16    No Impairment of Intercompany Transfers.  No Credit Party shall, or
shall permit any Subsidiary of any Credit Party to, directly or indirectly enter
into or become bound by any agreement, instrument, indenture or other obligation
(other than this Agreement, the other Loan Documents and, prior to the Initial
Funding Date, the Prior Credit Agreement and the Loan Documents (as defined in
the Prior Credit Agreement)) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of any Borrower to any Borrower or between Borrowers.

6.17    No Speculative Transactions.  No Credit Party shall, or shall permit any
Subsidiary of any Credit Party to, engage in any transaction involving commodity
options, futures contracts or similar transactions, except solely to hedge
against fluctuations in the prices of commodities owned or purchased by it and
the values of foreign currencies receivable or payable by it and interest swaps,
caps or collars.

6.18    Changes Relating to Subordinated Debt; Material Contracts.  No Credit
Party shall, or shall permit any Subsidiary of any Credit Party to, change or
amend the terms of any Subordinated Debt (or any indenture or agreement in
connection therewith) if the effect of such amendment is to: (i) increase the
interest rate on such Subordinated Debt; (ii) change the dates upon which
payments of principal or interest are due on such Subordinated Debt other than
to extend such dates; (iii) change any default or event of default other than to
delete or make less restrictive any default provision therein, or add any
covenant with respect to such Subordinated Debt; (iv) change the redemption or
prepayment provisions of such Subordinated Debt other than to extend the dates
therefor or to reduce the premiums payable in connection therewith; (v) grant
any security or collateral to secure payment of such Subordinated Debt;
(vi) change or amend any subordination terms with respect thereto; or
(vii) change or amend any other term if such change or amendment would
materially increase the obligations of the Credit Party or any such

 

54



--------------------------------------------------------------------------------

Subsidiary thereunder or confer additional material rights on the holder of such
Subordinated Debt in a manner adverse to any Credit Party, Agent or any Lender.

6.19    OFAC; Patriot Act.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.27 and Section 3.28.

6.20    Business of Foreign Subsidiaries.  No Credit Party shall, or shall
permit any of its Subsidiaries to, permit (a) (i) BIH CV to engage at any time
in any business or business activity other than (A) ownership and acquisition of
Stock in the Foreign Stock Holding Company, (B) performance of its obligations
under and in connection with the Loan Documents, (C) actions required to
maintain its existence, (D) the ownership of any Intellectual Property conveyed
or otherwise transferred to BIH CV in accordance with Section 6.8 and
Section 6.2(g) and (E) activities incidental to its maintenance and continuance
and to the foregoing activities; (ii) BIH CV to incur any Indebtedness (other
than Indebtedness owing by BIH CV to (A) any Credit Party, (B) the Foreign Stock
Holding Company or (C) so long as such Indebtedness is not subject to any Lien
in favor of any other Person, any Foreign Operating Subsidiary); (iii) BIH CV to
make investments other than (A) ownership interests in the Stock of the Foreign
Stock Holding Company, (B) capital contributions to the Foreign Stock Holding
Company and (C) intercompany loans or advances made to any Credit Party or any
Foreign Subsidiary so long as any such loan to a Credit Party is subordinated to
the Obligations on terms and conditions reasonably acceptable to Agent; or
(iv) BIH CV to sell, dispose of, grant a Lien on or otherwise transfer the Stock
of the Foreign Stock Holding Company or (b)(i) the Foreign Stock Holding Company
to engage at any time in any business or business activity other than
(A) ownership and acquisition of Stock in Foreign Operating Subsidiaries,
(B) performance of its obligations under and in connection with the Loan
Documents, (C) actions required to maintain its existence, (D) the ownership of
any Intellectual Property conveyed or otherwise transferred to the Foreign Stock
Holding Company in accordance with Section 6.8 and Section 6.2(g) and
(E) activities incidental to its maintenance and continuance and to the
foregoing activities; (ii) the Foreign Stock Holding Company to incur any
Indebtedness (other than Indebtedness owing by the Foreign Stock Holding Company
to (A) any Credit Party, (B) BIH CV or (C) any Foreign Operating Subsidiary so
long as such Indebtedness is not subject to any Lien in favor of any other
Person); (iii) the Foreign Stock Holding Company to make investments other than
(A) ownership interests in the Stock of its Foreign Operating Subsidiaries,
(B) capital contributions to any Foreign Operating Subsidiary and
(C) intercompany loans or advances made to any Credit Party or any Foreign
Subsidiary so long as any such loan to a Credit Party is subordinated to the
Obligations on terms and conditions reasonably acceptable to Agent; or (iv) the
Foreign Stock Holding Company to sell, dispose of, grant a Lien on or otherwise
transfer the Stock of any Foreign Operating Subsidiary except as otherwise
permitted under Section 6.8 and Section 5.15.

 

7. TERM

7.1      Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

 

55



--------------------------------------------------------------------------------

7.2      Survival of Obligations Upon Termination of Financing
Arrangements.  Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

 

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1      Events of Default.  The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:

(a)      Any Credit Party (i) fails to make any payment of principal of, or
interest on, or Fees owing in respect of, the Loans or any of the other
Obligations when due and payable, or (ii) fails to pay or reimburse Agent or
Lenders for any expense reimbursable hereunder or under any other Loan Document
within 10 days following Agent’s demand for such reimbursement or payment of
expenses.

(b)      Any Credit Party fails or neglects to perform, keep or observe any of
the provisions of Sections 1.4, 1.8, 5.4(a) or 6, or any of the provisions set
forth in Annexes C or G, respectively.

(c)      Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for 5 Business Days or more.

(d)      Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for 30 days or more from the
date any Credit Party knew or should have known of such failure or neglect.

(e)      A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (A) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of $5,000,000 in the aggregate (including (x) undrawn committed or
available amounts and (y) amounts owing to all creditors under any combined or
syndicated credit arrangements), or (B) causes, or permits any holder of such
Indebtedness or Guaranteed

 

56



--------------------------------------------------------------------------------

Indebtedness or a trustee to cause, Indebtedness or Guaranteed Indebtedness or a
portion thereof in excess of $5,000,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof to be demanded, in each case, regardless of
whether such default is waived, or such right is exercised, by such holder or
trustee.

(f)      Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to Agent or any Lender by any Credit Party is untrue or incorrect in any
material respect as of the date when made or deemed made.

(g)      Assets of any Credit Party or any Foreign Subsidiary with a fair market
value of $5,000,000 or more are attached, seized, levied upon or subjected to a
writ or distress warrant, or come within the possession of any receiver, interim
receiver, receiver and manager, trustee, custodian, liquidator, administrator,
sheriff, bailiff or assignee for the benefit of creditors of any Credit Party or
any such Foreign Subsidiary and such condition continues for 30 days or more.

(h)      An involuntary case or proceeding (including the filing of any notice
of intention thereof) is commenced against any Credit Party or any Foreign
Subsidiary that is an operating company seeking a decree or order in respect of
such Credit Party or such Foreign Subsidiary (i) under any Insolvency Law, or
any other applicable federal, state or foreign bankruptcy or other similar law
or any incorporation law, (ii) appointing a custodian, receiver, interim
receiver, receiver and manager, custodian, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or such Foreign
Subsidiary or for any substantial part of any such Credit Party’s or such
Foreign Subsidiary’s assets, or (iii) ordering the winding-up, dissolution,
suspension of general operations or liquidation of the affairs of such Credit
Party or such Foreign Subsidiary, and such case or proceeding shall remain
undismissed or unstayed for 60 days or more or a decree or order granting the
relief sought in such case or proceeding shall be entered by a court of
competent jurisdiction.

(i)      Any Credit Party or Foreign Subsidiary that is an operating company
(i) files a petition seeking relief under any Insolvency Law, or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) consents to or fails to contest in a timely and appropriate manner the
institution of proceedings referred to in Section 8.1(h) thereunder or the
filing of any such petition or the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or such Foreign Subsidiary or for any
substantial part of any such Credit Party’s or such Foreign Subsidiary’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing or described under Section 8.1(h) or
(v) admits in writing its inability to, or is generally unable to, pay its debts
as such debts become due.

(j)      A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.

 

57



--------------------------------------------------------------------------------

(k)      Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
or other Person party to a Loan Document shall challenge the enforceability of
any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms), or any Lien created under any Loan Document ceases
to be a valid and perfected first priority Lien (except as otherwise permitted
herein or therein) in any of the Collateral purported to be covered thereby.

(l)       Any Change of Control occurs.

(m)     Any Material Adverse Effect occurs.

8.2      Remedies.

(a)      To the extent permitted under Section 1.5(e), if any Event of Default
has occurred and is continuing, Agent may (and at the written request of
Requisite Lenders shall), without notice except as otherwise expressly provided
herein, increase the rates of interest applicable to the Loans and the Letter of
Credit Fees to the Default Rate.

(b)      If any Event of Default has occurred and is continuing, Agent may (and
at the written request of the Requisite Lenders shall) without notice:
(i) terminate the Commitments to make additional Advances or incur additional
Letter of Credit Obligations (but Lenders may cease funding advances under the
Revolving Loan Commitment on any date that any of the conditions precedent set
forth in Section 2.3 are not satisfied, whether or not Agent terminates any of
the Commitments); (ii) declare all or any portion of the Obligations, including
all or any portion of any Loan, to be forthwith due and payable, and require
that the Letter of Credit Obligations be cash collateralized as provided in
Annex B, all without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by Borrowers and each other Credit Party; or
(iii) exercise all rights and remedies under the Loan Documents, applicable laws
of the United States or any state thereof, including, without limitation, all
remedies provided under the Code and any other applicable law of any
jurisdiction; provided, that upon the occurrence of an Event of Default
specified in Sections 8.1(h) or (i) with respect to any Credit Party or any
Material Subsidiary (it being understood that in the case of Section 8.1(h),
only upon the expiration of the sixty (60) day period mentioned therein), the
Commitments to make additional Advances or incur additional Letter of Credit
Obligations shall be immediately terminated and all of the Obligations,
including the Loans, shall become immediately due and payable without
declaration, notice or demand by any Person. Notwithstanding the foregoing, if
any Event of Default has occurred and is continuing, and if the Requisite
Lenders shall not have otherwise instructed Agent to deliver Activation Notices
under Annex C and to enforce Credit Parties’ covenants under Annex C, at the
request of Requisite Revolving Lenders, Agent shall, without notice, deliver
Activation Notices under Annex C and enforce Credit Parties’ covenants under
Annex C.

8.3      Waivers by Credit Parties.  Except as otherwise provided for in this
Agreement, each Credit Party waives, to the fullest extent permitted by law
(including for purposes of Section 12): (a) presentment, demand and protest and
notice of presentment, dishonor, notice of

 

58



--------------------------------------------------------------------------------

intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which any Credit Party may in
any way be liable, and hereby ratifies and confirms whatever Agent may do in
this regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws. Each Credit Party
acknowledges that in the event such Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to
Agent and the Lenders; therefore, such Credit Party agrees, except as otherwise
provided in this Agreement or by applicable law, that Agent and the Lenders
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1      Assignments and Participations.

(a)      Intentionally Omitted.

(b)      Right to Assign.  Each Lender may sell, transfer, negotiate or assign
all or a portion of its rights and obligations hereunder (including all or a
portion of its Commitments and its rights and obligations with respect to Loans
and Letters of Credit) to (i) any existing Lender, (ii) any Affiliate or
Approved Fund of any existing Lender or (iii) any other Person acceptable to
Agent, and with respect to any assignment of the Revolving Loan or Revolving
Loan Commitment, each L/C Issuer, and, as long as no Event of Default is
continuing, Borrowers (which, in each case with respect to Agent, each L/C
Issuer and Borrowers, such acceptance shall not be unreasonably withheld or
delayed); provided, however, that (x) such sales do not have to be ratable among
the Revolving Loan and the Term Loan but must be ratable among the obligations
owing to and owed by such Lender with respect to any of the Revolving Loan or
the Term Loan and (y) for any of the Revolving Loan and the Term Loan, the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment Agreement) of the Loans, Commitments and Letter of
Credit Obligations subject to any such sale shall be in a minimum amount of
$1,000,000, unless such sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in the Revolving Loan facility or
the Term Loan facility or is made with the prior consent of Borrowers and Agent;
provided, further, that such sales or assignments by Non-Funding Lenders shall
be subject to Agent’s prior written consent.

(c)      Procedure.  The parties to each sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to Agent an assignment agreement (an “Assignment Agreement”)
substantially in the form attached hereto as Exhibit 9.1(c) and otherwise in
form and substance reasonably satisfactory to, and acknowledged by, Agent, via
an electronic settlement system designated by Agent (or if previously agreed
with Agent, via a manual execution and delivery of the assignment) evidencing
such sale, together with any existing Note subject to such sale (or any
affidavit of loss therefor acceptable to Agent),

 

59



--------------------------------------------------------------------------------

any tax forms required to be delivered pursuant to Section 1.15 and payment of
an assignment fee in the amount of $3,500, provided that (1) if a sale by a
Lender is made to an Affiliate or an Approved Fund of such assigning Lender,
then no assignment fee shall be due in connection with such sale, and (2) if a
sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such assignee, then only one assignment fee of $3,500 shall be
due in connection with such sale. Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such assignment is made in accordance with
Section 9.1(b)(iii), upon Agent (and Borrowers, if applicable) consenting to
such Assignment Agreement, such assignment will be effective from and after the
effective date specified in such Assignment Agreement.

(d)      Effectiveness.  (i) The assignee under the Assignment Agreement shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender, (ii) any
applicable Note shall be transferred to such assignee through such entry and
(iii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment
Agreement, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto except that each Lender agrees to remain bound by
Section 9).

(e)      Grant of Security Interests.  In addition to the other rights provided
in this Section 9.1, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Securities by notice to Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder.

(f)      Participants and SPVs.  In addition to the other rights provided in
this Section 9.1, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or Borrowers, sell participations to one or more Persons in
or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loan, the
Revolving Loans and the Letters of Credit); provided, however, that, whether as
a result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable

 

60



--------------------------------------------------------------------------------

option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the other Lenders towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations, except that (A) each such participant and SPV shall be entitled to
the benefit of Sections 1.15 and 1.16, but only to the extent such participant
or SPV delivers the tax forms such Lender is required to collect pursuant to
Section 1.15 and then only to the extent of any amount to which such Lender
would be entitled in the absence of any such grant or participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to Loans funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to Agent by such
SPV and such Lender, provided, however, that in no case (including pursuant to
clause (A) or (B) above) shall an SPV or participant have the right to enforce
any of the terms of any Loan Document, and (iii) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those that the participation agreement may provide that
the Lender shall not, without the SPV’s or participant’s consent, agree to any
amendment, waiver or consent described in clauses (iii) and (iv) of
Section 11.2(c) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in Section 11.2(c)(viii) (or
amendments, consents and waivers with respect to Section 11.2(c)(v) to release
all or substantially all of the Collateral). No party hereto shall institute
(and each Borrower shall cause each other Credit Party not to institute) against
any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnified Person and each
Credit Party against any Liability that may be incurred by, or asserted against,
such Indemnified Person or Credit Party as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

(g)        Agent shall maintain, acting solely in its capacity as agent for
Borrowers, a copy of each Assignment Agreement delivered to them and a register
for the recordation of the name and address and the Commitments of each Lender
from time to time party hereto (the “Register”). The entries in the Register
shall be conclusive, and Borrowers, Agent and Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. Upon acceptance by Agent of a
properly completed and executed Assignment Agreement in respect of any interest
under this Agreement which has at any time been recorded in the Register, Agent
shall record the name, address and percentage share of the assignee in the
Register. No assignment shall be effective unless and until it has been recorded
in the Register.

 

61



--------------------------------------------------------------------------------

(h)        Nothing contained in this Section 9.1 shall require the consent of
any party for GE Capital to assign any of its rights in respect of any Swap
Related Reimbursement Obligation.

9.2        Appointment of Agent.    GE Capital is hereby appointed to act on
behalf of all Lenders with respect to the administration of Loans made to
Borrowers and to act as agent on behalf of all Lenders with respect to
Collateral of Credit Parties under this Agreement and the other Loan Documents.
The provisions of this Section 9.2 are solely for the benefit of Agent and
Lenders and no Credit Party nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and Agent does not assume or shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for any Credit Party or any other Person. Agent shall not have any
duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of Agent shall be mechanical
and administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, Agent shall not have any duty to
disclose, nor shall it be liable for failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries or any
Account Debtor that is communicated to or obtained by GE Capital or any of its
Affiliates in any capacity. None of Agent or any of its Affiliates nor any of
their respective officers, directors, employees, agents or representatives shall
be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct.

If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the opinion of Agent expose Agent to Environmental
Liabilities or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limiting the foregoing,
no Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Requisite Lenders, Requisite
Revolving Lenders or all affected Lenders, as applicable.

9.3        Agent’s Reliance, Etc.    None of Agent or any of its Affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of

 

62



--------------------------------------------------------------------------------

any Note as the holder thereof until Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form reasonably
satisfactory to Agent; (b) may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Credit Party or to inspect the Collateral (including the books and records) of
any Credit Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (f) shall incur no liability
under or in respect of this Agreement or the other Loan Documents by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopy, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties; and (g) shall be entitled to delegate any
of its duties hereunder to one or more sub-agents.

Except for action requiring the approval of Requisite Lenders or all Lenders, as
the case may be, Agent shall each be entitled to use its discretion with respect
to exercising or refraining from exercising any rights which may be vested in it
by, and with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement, unless
Agent shall have been instructed by Requisite Lenders or all Lenders, as the
case may be, to exercise or refrain from exercising such rights or to take or
refrain from taking such action. Agent shall not incur any liability to the
Lenders under or in respect of this Agreement with respect to anything which it
may do or refrain from doing in the reasonable exercise of its judgment or which
may seem to it to be necessary or desirable in the circumstances, except for its
own gross negligence or willful misconduct. Agent shall not be liable to any
Lender in acting or refraining from acting under this Agreement in accordance
with the instructions of Requisite Lenders or all Lenders, as the case may be,
and any action taken or failure to act pursuant to such instructions shall be
binding on all Lenders.

9.4        GE Capital and Affiliates.    With respect to its Commitments
hereunder, GE Capital shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include GE Capital in its individual capacity. GE
Capital and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party, any of their Affiliates and any
Person who may do business with or own securities of any Credit Party or any
such Affiliate, all as if GE Capital were not Agent and without any duty to
account therefor to Lenders. GE Capital and its Affiliates may accept fees and
other consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital, as a
Lender, holding disproportionate interests in the Loans and GE Capital as Agent.

9.5        Lender Credit Decision.    Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements

 

63



--------------------------------------------------------------------------------

referred to in Section 3.4(a) and such other documents and information as it has
deemed appropriate, made its own credit and financial analysis of the Credit
Parties and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.

9.6        Indemnification.    Lenders agree to indemnify Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of
Borrowers hereunder), ratably according to their respective commitments, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

9.7        Successor Agent.    Agent may resign at any time by giving not less
than thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative and, at any time that GE Capital is no longer a holder of any
Loans or Commitments, Requisite Lenders may remove Agent at any time by giving
not less than 30 days’ prior written notice thereof to Agent, Lenders and
Borrower Representative. Upon any such resignation or removal, Requisite Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days after the resigning Agent’s giving notice of
resignation or Requisite Lenders’ giving notice of removal, then the resigning
or removed Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent or Requisite Lenders’ giving notice of removal,
such resignation shall become effective and the Requisite Lenders shall
thereafter perform all the duties of Agent hereunder until such time, if any, as
the Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrower Representative, such approval not to be unreasonably withheld or
delayed; provided that such approval shall not be required if a Default or an
Event of Default has occurred and is continuing. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such

 

64



--------------------------------------------------------------------------------

successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation or the removed Agent’s
removal, the resigning or removed Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such Agent shall continue. After
any Agent’s resignation hereunder, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
acting as Agent under this Agreement and the other Loan Documents.

9.8        Setoff and Sharing of Payments.    In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without notice to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to offset and to appropriate and
to apply any and all balances held by it at any of its offices for the account
of Borrowers or Guarantors (regardless of whether such balances are then due to
Borrowers or Guarantors) and any other properties or assets at any time held or
owing by that Lender or that holder to or for the credit or for the account of
Borrowers or Guarantors against and on account of any of the Obligations that
are not paid when due. Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations shall purchase for cash (and
the other Lenders or holders shall sell) such participations in each such other
Lender’s or holder’s Obligations as would be necessary to cause such Lender to
share the amount so offset or otherwise received with each other Lender or
holder in accordance with any agreement among the Lenders (other than offset
rights exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16).
Each Lender’s obligation under this Section 9.8 shall be in addition to and not
in limitation of its obligations to purchase a participation in an amount equal
to its Pro Rata Share of the Swing Line Loans under Section 1.1. Each Credit
Party that is a Borrower or Guarantor agrees, to the fullest extent permitted by
law, that (a) any Lender may exercise its right to offset with respect to
amounts in excess of the Obligations owed to it and may sell participations in
such amounts so offset to other Lenders and holders and (b) any Lender so
purchasing a participation in the Loans made or other Obligations held by other
Lenders or holders may exercise all rights of offset, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest. If a Non-Funding Lender or Impacted Lender
receives any such payment as described in this Section 9.8, such Lender shall
turn over such payments to Agent in an amount that would satisfy the cash
collateral requirements set forth in Section 9.9(a).

9.9        Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.

(a)        Advances; Payments.

 

65



--------------------------------------------------------------------------------

(i)       Lenders with Revolving Loan Commitments shall refund or participate in
the Swing Line Loan in accordance with clauses (iii) and (iv) of Section 1.1(c).
If the Swing Line Lender declines to make a Swing Line Loan or if Swing Line
Availability is zero, Agent shall notify Lenders with Revolving Loan
Commitments, promptly after receipt of a Notice of Revolving Credit Advance and
in any event prior to 2:00 p.m. (New York time) on the date such Notice of
Revolving Advance is received, by telecopy, telephone or other similar form of
transmission. Each Lender with Revolving Loan Commitments shall make the amount
of such Lender’s Pro Rata Share of such Revolving Credit Advance available to
Agent in same day funds by wire transfer to Agent’s account as set forth in
Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan, and not later than 12:00 noon (New York time)
on the requested funding date, in the case of a LIBOR Loan. After receipt of
such wire transfers (or, in Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to the Borrower designated by Borrower Representative
in the Notice of Revolving Credit Advance. All payments by each Lender shall be
made without setoff, counterclaim or deduction of any kind.

(ii)      On the 2nd Business Day of each calendar week or more frequently at
Agent’s election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders. Provided that each
Lender has funded all payments or Advances required to be made by it and has
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of such Settlement Date, Agent shall pay to each
Lender such Lender’s Pro Rata Share of principal, interest and Fees paid by
Borrowers since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. Agent shall be entitled to set off the funding short-fall
against any Non-Funding Lender’s Pro Rata Share of all payments received from
Borrowers and hold, in a non-interest bearing account, all payments received by
Agent for the benefit of any Non-Funding Lender pursuant to this Agreement as
cash collateral for any unfunded reimbursement obligations of such Non-Funding
Lender until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated, and upon such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender. Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are Index Rate Loans. Such payments shall be made by wire transfer to
such Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 2:00 p.m. (New York time) on the next
Business Day following each Settlement Date.

(b)      Availability of Lender’s Pro Rata Share.    Agent may assume that each
Lender will make its Pro Rata Share of each Loan available to Agent on each
funding date unless Agent has received prior written notice from such Lender
that it does not intend to make its Pro Rata Share of a Loan because all or any
of the conditions set forth in Section 2.3 have not been satisfied. If such Pro
Rata Share is not, in fact, paid to Agent by such Lender when due, Agent will be
entitled to recover such amount on demand from such Lender without setoff,
counterclaim or deduction of any kind. If any Lender fails to pay the amount of
its Pro Rata

 

66



--------------------------------------------------------------------------------

Share forthwith upon Agent’s demand, Agent shall promptly notify Borrower
Representative and Borrowers shall immediately repay such amount to Agent.
Nothing in this Section 9.9(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrowers may have against any Lender
as a result of any default by such Lender hereunder. Unless Agent has received
prior written notice from a Lender that it does not intend to make its Pro Rata
Share of each Loan available to Agent because all or any of the conditions set
forth in Section 2.3 have not been satisfied to the extent that Agent advances
funds to any Borrower on behalf of such Lender and is not reimbursed therefor on
the same Business Day as such Advance is made, Agent shall, without limiting the
provisions of Section 9.9(a)(ii), be entitled to retain for its account all
interest accrued on such Advance until reimbursed by such Lender.

(c)      Return of Payments.

(i)       If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii)      If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d)      Non-Funding Lenders.    The failure of any Non-Funding Lender to make
any Advance, reimbursement of any Letter of Credit Obligation or any other
payment required by it hereunder or to purchase any participation in any Swing
Line Loan to be made or purchased by it on the date specified therefor shall not
relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make such Advance or purchase such participation on such date,
but none of Agent or any Other Lender, other than as expressly set forth herein,
shall be responsible for the failure of any Non-Funding Lender to make an
Advance, purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or “Lender” (or be, or have its Loans and
Commitments, included in the determination of “Requisite Lenders”, “Requisite
Revolving Lenders” or “Lenders directly affected” in Section 11.2) for any
voting or consent rights under or with respect to any Loan Document. Moreover,
for the purposes of determining Requisite Lenders and Requisite Revolving
Lenders, the Loans and the Commitments held by any Non-Funding Lender shall be
excluded from the total Loans and Commitments outstanding. At Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation)

 

67



--------------------------------------------------------------------------------

to purchase from any Non-Funding Lender that is a Lender, and each such
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement. In the event that a Non-Funding Lender does not execute an
Assignment Agreement pursuant to Section 9.1 within five (5) Business Days after
receipt by such Non-Funding Lender of notice of replacement pursuant to this
Section 9.9(d) and presentation to such Non-Funding Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 9.9(d), the
Borrowers shall be entitled (but not obligated) to execute such an Assignment
Agreement on behalf of such Non-Funding Lender, and any such Assignment
Agreement so executed by the Borrowers, the replacement Lender and Agent, shall
be effective for purposes of this Section 9.9(d) and Section 9.1.

(e)      Dissemination of Information.    Agent shall use reasonable efforts to
provide the Lenders with any notice of Default or Event of Default received by
it from, or delivered by it to, any Credit Party, with notice of any Event of
Default of which it has actually become aware and with notice of any action
taken by it following any Event of Default; provided, that Agent shall not be
liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s gross negligence or willful misconduct.
Lenders acknowledge that Borrowers are required to provide Financial Statements
and Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall not have any duty to provide the same to Lenders.

(f)      Actions in Concert.    Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders (or only the
Requisite Lenders if there shall not be an Agent at such time of determination),
it being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders; provided, however,
that (i) each Lender shall be entitled to file a proof of claim in any
proceeding under any Insolvency Law to the extent such Lender disagrees with
Agent’s composite proof of claim filed on behalf of all Lenders, (ii) each
Lender shall be entitled to vote its claim with respect to any plan of
reorganization in any proceeding under any Insolvency Law and (iii) each Lender
shall be entitled to pursue its deficiency claim after liquidation of all or
substantially all of the Collateral and application of the proceeds therefrom.

(g)      Procedures.    Agent is hereby authorized by each Credit Party and each
other Person to whom any Obligations are owed to establish procedures (and to
amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto. Without limiting
the generality of the foregoing, Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.
The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any

 

68



--------------------------------------------------------------------------------

representation, warranty, certification or other similar statement required by
the Loan Documents to be provided, given or made by a Credit Party in connection
with any such communication is true, correct and complete except as expressly
noted in such communication or otherwise on such E-System.

9.10    Collateral Matters.

(a)      Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Liens upon any Collateral (i) upon the
Termination Date; (ii) constituting property being sold or disposed of if
Borrowers certify to Agent that the sale or disposition is made in compliance
with Section 6.8 (and Agent may rely conclusively on any such certificate,
without further inquiry); (iii) constituting property in which Credit Parties
owned no interest at the time the Lien was granted or at any time thereafter; or
(iv) constituting property leased to Credit Parties under a lease which has
expired or been terminated in a transaction permitted under this Agreement.
Except as provided above, Agent will not release any of its Liens without the
prior written authorization of the Lenders; provided that Agent may (so long as
(x) no Default or Event of Default has occurred and is continuing, or would
result therefrom and (y) Credit Parties have provided evidence to Agent (in form
and substance satisfactory to Agent) that EBITDA of Holdings and its
Subsidiaries on a consolidated basis for the most recently ended four fiscal
quarters, exclusive of the amount of such EBITDA which is attributable to the
assets of Credit Parties so released from the Collateral, would not be less than
$85,000,000), in its discretion, release its Liens on Collateral valued in the
aggregate for all such releases from and after the Initial Funding Date not in
excess of $2,500,000 during each Fiscal Year without the prior written
authorization of any Lenders and Agent may (so long as (x) no Default or Event
of Default has occurred and is continuing, or would result therefrom and
(y) Credit Parties have provided evidence to Agent (in form and substance
satisfactory to Agent) that EBITDA of Holdings and its Subsidiaries on a
consolidated basis for the most recently ended four fiscal quarters, exclusive
of the amount of such EBITDA which is attributable to the assets of Credit
Parties so released from the Collateral, would not be less than $85,000,000), in
its discretion, release its Liens on Collateral valued in the aggregate for all
such releases from and after the Initial Funding Date greater than $2,500,000
with the prior written authorization of Requisite Lenders so long as such
releases, individually or in the aggregate, do not constitute a release of all
or substantially all of the Collateral. Upon request by Agent or Borrowers at
any time, Lenders will confirm in writing Agent’s authority to release any Liens
upon particular types or items of Collateral pursuant to this Section 9.10.

(b)      Upon receipt by Agent of any authorization required pursuant to
Section 9.10 from Lenders of Agent’s authority to release any Liens upon
particular types or items of Collateral, and upon at least five Business Days’
prior written request by Borrowers, Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of its Liens upon such Collateral; provided, however, that (i) Agent
shall not be required to execute any such document on terms which, in Agent’s
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of Credit Parties in respect of) all interests retained by Credit

 

69



--------------------------------------------------------------------------------

Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

9.11    Additional Agents.    None of the Lenders or other entities identified
on the facing page of this Agreement as an “arranger” or “syndication agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
other Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other entities so identified in deciding to enter
into this Agreement or any other Loan Document or in taking or not taking action
hereunder or thereunder.

9.12    Distribution of Materials to Lenders and L/C Issuers.

(a)      Each Borrower acknowledges and agrees that the Loan Documents and all
reports, notices, communications and other information or materials provided or
delivered by, or on behalf of, the Borrowers hereunder (collectively, the
“Borrower Materials”) may be disseminated by, or on behalf of, Agent, and made
available, to the Lenders and the L/C Issuers by posting such Borrower Materials
on Intralinks® or a similar E-System (the “Borrower Workspace”). Each Borrower
authorizes Agent to download copies of its logos from its website and post
copies thereof on the Borrower Workspace.

(b)      Each Borrower hereby agrees that if either it or Holdings or any
Subsidiary of Holdings has publicly traded equity or debt securities in the
United States of America, it shall (and shall cause any such Person, as the case
may be, to) (i) identify in writing, and (ii) to the extent reasonably
practicable, clearly and conspicuously mark such Borrower Materials that do not
contain any information that is (x) not publicly available with respect to the
Borrowers (or Holdings or any Subsidiary of Holdings, as the case may be) and
(y) is material with respect to the Borrowers (or Holdings or any Subsidiary of
Holdings, as the case may be) or their securities for purposes of U.S. federal
and state securities laws as “PUBLIC”. Each Borrower agrees that by identifying
such Borrower Materials pursuant to clause (i) of the preceding sentence and/or
marking the Borrower Materials as “PUBLIC” pursuant to clause (ii) of the
preceding sentence and/or publicly filing such Borrower Materials with the
Securities and Exchange Commission, then Agent, the Lenders and the L/C Issuers
shall be entitled to treat such Borrower Materials as not containing any
material non-public information (“MNPI”) with respect to the Borrowers (or
Holdings or any Subsidiary of Holdings, as the case may be) for purposes of U.S.
federal and state securities laws. Each Borrower further represents, warrants,
acknowledges and agrees that the following documents and materials shall be
deemed to be PUBLIC, whether or not so marked, and do not contain any MNPI:
(A) the Loan Documents, including the schedules and exhibits attached thereto,
and (B) administrative materials of a customary nature prepared by the Borrowers
or Agent (including, notice of borrowings or conversions, L/C and swingline
requests). Before distribution of any Borrower Materials to prospective Lenders
and at the request of Agent, each Borrower agrees (and agrees to cause Holdings
or any Subsidiary of Holdings, as the case may be) to execute and deliver to
Agent a letter in which Borrowers authorize distribution of the evaluation
materials to prospective Lenders and their employees willing to receive material
non-public information, and a separate letter in which you authorize
distribution of evaluation material that does not contain material

 

70



--------------------------------------------------------------------------------

non-public information and represent that no material non-public information is
contained therein.

(c)      Each Lender and L/C Issuer represents, warrants, acknowledges and
agrees that (i) the Borrower Materials may contain MNPI concerning the
Borrowers, their Affiliates or their securities, (ii) it has developed
compliance policies and procedures regarding the handling and use of MNPI, and
(iii) it shall use all such Borrower Materials in accordance with Section 11.8
and any applicable laws and regulations, including federal and state securities
laws and regulations.

(d)      If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Borrowers, their Affiliates or their securities, such Lender or
L/C Issuer acknowledges that, notwithstanding such election, Agent and/or the
Borrowers will, from time to time, make available syndicate-information (which
may contain MNPI) as required by the terms of, or in the course of
administering, the credit facilities, including this Agreement and the other
Loan Documents, to the credit contact(s) identified for receipt of such
information on the Lender’s administrative questionnaire who are able to receive
and use all syndicate-level information (which may contain MNPI) in accordance
with such Lender’s compliance policies and contractual obligations and
applicable law, including federal and state securities laws; provided that if
such contact is not so identified in such questionnaire, the relevant Lender or
L/C Issuer hereby agrees to promptly (and in any even within one Business Day)
provide such a contact to Agent and the Borrowers upon oral or written request
therefor by Agent or Borrowers. Notwithstanding such Lender’s or L/C Issuer’s
election to abstain from receiving MNPI, such Lender or L/C Issuer acknowledges
that if such Lender or L/C Issuer chooses to communicate with Agent, it assumes
the risk of receiving MNPI concerning the Borrowers, their Affiliates or their
securities.

 

10. SUCCESSORS AND ASSIGNS

10.1      Successors and Assigns. This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of each Credit Party, Agent,
Lender and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

11. MISCELLANEOUS

11.1      Complete Agreement; Modification of Agreement. This Agreement shall
become effective when it shall have been executed by Borrowers, the other Credit
Parties signatory hereto, the Lenders and Agent. Thereafter, it shall be binding
upon and inure to the benefit of,

 

71



--------------------------------------------------------------------------------

but only to the benefit of, Borrowers, the other Credit Parties hereto, Agent,
each Lender and each L/C Issuer receiving the benefits of the Loan Documents,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document, none of any Borrower, any other Credit Party, any L/C
Issuer, any Lender or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein. The Loan Documents constitute the
complete agreement between the parties with respect to the subject matter
thereof and may not be modified, altered or amended except as set forth in
Section 11.2. Any letter of interest, commitment letter or fee letter (other
than the GE Capital Fee Letter) or confidentiality agreement, if any, between
any Credit Party and Agent or any Lender or any of their respective Affiliates,
predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.

11.2      Amendments and Waivers.

(a)      Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Borrowers and by Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders, as applicable, and delivered to Agent. Except
as set forth in clause (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

(b)      Intentionally Omitted.

(c)      No amendment, modification, termination or waiver shall, unless in
writing and signed by each Lender and Borrowers affected thereby and delivered
to Agent: (i) increase the principal amount of any Lender’s Commitment;
(ii) reduce the principal of, rate of interest on, composition of interest on
(i.e. cash pay or payment-in-kind) or Fees payable with respect to any Loan or
Letter of Credit Obligations of any affected Lender; (iii) extend any scheduled
payment date (other than payment dates of mandatory prepayments under
Section 1.3(b)(ii) and (iv)) or final maturity date of the principal amount of
any Loan of any Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any Lender; (v) release any Credit Party or
Guaranty or release or subordinate the Lien of Agent in all or substantially all
of the Collateral, in each case except as otherwise permitted herein or in the
other Loan Documents; (vi) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; (vii) amend or waive
Section 9.10; (viii) amend or waive this Section 11.2 or the definitions of the
terms “Commitment Termination Date”, “Obligations”, “Default Rate”, “Requisite
Lenders” or “Requisite Revolving Lenders” insofar as such definitions affect the
substance of this Section 11.2 or (ix) amend the allocations and waterfalls in
Section 1.11(a), Section 1.11(b) and Section 1.11(c). Furthermore, no amendment,
modification, termination or waiver affecting the rights or duties of Agent or
L/C Issuer, or of GE Capital in respect of any Swap Related Reimbursement
Obligations, under this Agreement or any other Loan Document, including any
release of any Guaranty or Collateral requiring a writing signed by all Lenders,
shall be effective unless in writing and signed by Agent or L/C Issuer or GE
Capital, as the case may be, in addition to Lenders required hereinabove to take
such action. No amendment,

 

72



--------------------------------------------------------------------------------

modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Obligations at the time outstanding and each future holder of the
Obligations.

(d)      If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Lenders, the consent of any
Lender or Lenders whose consent is required is not obtained (any such Lender
whose consent is not obtained being referred to as a “Non-Consenting Lender”)
then, so long as Agent is not a Non-Consenting Lender and the Requisite Lenders
have approved such proposed amendment, modification, waiver or termination, at
Borrower Representative’s request, Agent or another Person reasonably acceptable
to Agent and Borrower Representative (and, with respect to any Person replacing
a Revolving Lender, reasonably acceptable to each L/C Issuer) shall have the
right with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or another Person reasonably acceptable to Agent and Borrower
Representative (and, with respect to any Person replacing a Revolving Lender,
reasonably acceptable to each L/C Issuer), all of the Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto (including, without limitation, any amounts payable to such
Non-Consenting Lender pursuant to Section 1.13(b)) through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement. In the event that a Non-Consenting Lender does not execute an
Assignment Agreement pursuant to Section 9.1 within five (5) Business Days after
receipt by such Non-Consenting Lender of notice of replacement pursuant to this
Section 11.2(d) and presentation to such Non-Consenting Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.2(d), the
Borrowers shall be entitled (but not obligated) to execute such an Assignment
Agreement on behalf of such Non-Consenting Lender, and any such Assignment
Agreement so executed by the Borrowers, the replacement Lender and Agent, shall
be effective for purposes of this Section 11.2(d) and Section 9.1.

(e)      Upon all Letter of Credit Obligations being cash collateralized,
canceled or backed by standby letters of credit in accordance with Annex B, the
payment in full in cash and performance of all of the other Obligations (other
than indemnification Obligations), termination of the Commitments and a release
of all claims against Agent and Lenders, and so long as no suits, actions,
proceedings or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
Agent shall deliver to Borrowers termination statements, mortgage releases and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.

11.3   Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees,
costs and expenses (including the reasonable fees and expenses of all of its
counsel, advisors, consultants

 

73



--------------------------------------------------------------------------------

and auditors) and (ii) Agent (and, with respect to clauses (c), (d) and
(e) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation and preparation of the Loan Documents and incurred in
connection with:

(a)      the forwarding to Borrowers or any other Person on behalf of Borrowers
by Agent of the proceeds of any Loan (including a wire transfer fee of $25 per
wire transfer);

(b)      any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

(c)      any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Agent by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for Lenders (unless any Lender or any group of Lenders (other than all
of the Lenders) are distinctly and disproportionately affected, then one
additional counsel shall be allowed for each such Lender or group of Lenders);
provided, further, that no Person shall be entitled to reimbursement under
clauses (c), (d) and (e) in respect of any litigation, contest, dispute, suit,
proceeding or action to the extent any of the foregoing results from such
Person’s gross negligence or willful misconduct;

(d)      any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for Lenders (unless any Lender or any group of
Lenders (other than all of the Lenders) are distinctly and disproportionately
affected, then one additional counsel shall be allowed for each such Lender or
group of Lenders);

(e)      any waiver, amendment, forbearance, workout or restructuring of the
Loans during the pendency of one or more Defaults or Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent, such reimbursement shall be limited to one counsel for Lenders (unless
any Lender or any group of Lenders (other than all of the Lenders) are
distinctly and disproportionately affected, then one additional counsel shall be
allowed for each such Lender or group of Lenders); and

 

74



--------------------------------------------------------------------------------

(f)      efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management, financial, turnaround and other consultants and
paralegals; court costs and expenses; photocopying and duplication expenses;
court reporter fees, costs and expenses; long distance telephone charges; air
express charges; telegram or telecopy charges; secretarial overtime charges; and
expenses for travel, lodging and food paid or incurred in connection with the
performance of such legal or other advisory services.

If at any time Lenders are entitled to receive reimbursement from Borrowers of
fees and expenses of counsel for Lenders and Lenders are not able to mutually
agree on what counsel to engage to represent Lenders, Requisite Lenders shall be
entitled to select counsel to represent Lenders.

11.4      No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

11.5      Remedies. Agent’s and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.

11.6      Severability. Wherever possible, each provision of this Agreement and
the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the

 

75



--------------------------------------------------------------------------------

extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement or such other Loan
Document.

11.7      Conflict of Terms.  Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.

11.8      Confidentiality.  Each Lender, each L/C Issuer and Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices
and for a period of two years following the termination of this Agreement, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential, except that such
information may be disclosed (i) with the Borrower Representative’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or Agent, as the case may be,
or to any Person that any L/C Issuer causes to issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 11.8 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable law or other legal process or
requested or demanded by any Governmental Authority, (v) to the extent necessary
or customary for inclusion in league table measurements, (vi) (A) to the
National Association of Insurance Commissioners or any similar organization, any
examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Hedge Agreement and to their respective
Related Persons, in each case to the extent such assignees, investors,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.8 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, and (ix) in connection
with the exercise or enforcement of any right or remedy under any Loan Document,
in connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons. In the event of any conflict between the terms of
this Section 11.8 and those of any other contractual obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this
Section 11.8 shall govern.

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied to the federal tax treatment and federal tax structure of
the Loans (the “Transactions”) (and any related transactions or arrangements)
from the commencement of discussions between the parties, and (ii) each party
(and each of its employees, representatives, or other agents) may disclose to
any and all persons, without

 

76



--------------------------------------------------------------------------------

limitation of any kind, the federal tax treatment and federal tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure. The preceding sentence is intended to cause the Transaction to be
treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations promulgated under Section 6011 of the Internal Revenue Code of 1986,
as amended, and shall be construed in a manner consistent with such purpose.
Subject to the proviso with respect to disclosure in the first sentence of this
paragraph, each party hereto acknowledges that it has no proprietary or
exclusive rights to the federal tax structure of the transaction contemplated by
this Agreement or any federal tax matter or federal tax idea related to the
Transaction.

11.9      GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST), THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY; PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT,
AND CREDIT PARTIES MAY MAKE ANY COUNTERCLAIMS RELATING TO THE SAME MATTER,
REQUESTS FOR EQUITABLE RELIEF RELATING TO THE SAME MATTER OR AFFIRMATIVE
DEFENSES IN CONNECTION THEREWITH. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED

 

77



--------------------------------------------------------------------------------

OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

11.10  Notices.

(a)      Addresses.  All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on Annex I, (ii) posted to Intralinks® (to the extent such system is available
and set up by or at the direction of Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-code fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to Agent prior to such
posting, (iii) posted to any other E-System approved by or set up by or at the
direction of Agent or (iv) addressed to such other address as shall be notified
in writing (A) in the case of Borrowers, Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to the Borrower
Representative and Agent. Transmissions made by electronic mail or E-Fax to
Agent shall be effective only (x) for notices where such transmission is
specifically authorized by this Agreement, (y) if such transmission is delivered
in compliance with procedures of Agent applicable at the time and previously
communicated to Borrower Representative, and (z) if receipt of such transmission
is acknowledged by Agent.

(b)      Effectiveness.  (i) All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by mail, three (3) Business Days after deposit in
the mail, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the Business Day of such posting and the Business Day
access to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Section 1 shall be effective until received
by Agent.

(ii)      The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete (to the extent required under the Loan Documents) except as
expressly noted in such communication or E-System.

(c)      Each Lender shall notify Agent in writing of any changes in the address
to which notices to such Lender should be directed, of addresses of its lending
office, of payment

 

78



--------------------------------------------------------------------------------

instructions in respect of all payments to be made to it hereunder and of such
other administrative information as Agent shall reasonably request.

11.11  Section Titles.  The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

11.12  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

11.13  WAIVER OF JURY TRIAL.  THE PARTIES HERETO KNOWINGLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

11.14  Press Releases and Related Matters.  Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least 2 Business Days’ prior notice to
GE Capital and without the prior written consent of GE Capital unless (and only
to the extent that) such Credit Party or Affiliate is required to do so under
law and then, in any event, such Credit Party or Affiliate will consult with GE
Capital before issuing such press release or other public disclosure. Each
Credit Party consents to the publication by Agent or any Lender of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement. Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

11.15  Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Borrower
for liquidation or reorganization, should any Borrower become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver,
interim receiver, receiver and manager or trustee be appointed for all or any
significant part of any Borrower’s assets, and shall continue to be effective or
to be reinstated, as the case may be, if at any time payment and performance of
the Obligations, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the Obligations, whether as a “voidable preference,” “fraudulent conveyance,”
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

79



--------------------------------------------------------------------------------

11.16  Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

11.17  No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.18  Currency Equivalent Generally.  For the purposes of making valuations or
computations under this Agreement (but not for the purposes of the preparation
of any financial statements delivered pursuant hereto), and in particular,
without limitation, for purposes of valuations or computations under Sections
1.3(b), 3, 5, 6 and 8, unless expressly provided otherwise, where a reference is
made to a dollar amount the amount is to be considered as the amount in Dollars
and, therefor, each other currency shall be converted into the equivalent amount
thereof in Dollars in accordance with GAAP.

11.19  Judgment Currency.

(a)      If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 11.19 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or (ii) the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 11.19 being hereinafter in this
Section 11.19 referred to as the “Judgment Conversion Date”).

(b)      If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 11.19(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Credit Party under this Section 11.19(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c)      The term “rate of exchange” in this Section 11.19 means the rate of
exchange at which Agent would, on the relevant date at or about 1:00 p.m.(New
York time), be prepared to sell the Obligation Currency against the Judgment
Currency.

 

80



--------------------------------------------------------------------------------

11.20  Electronic Transmissions.

(a)      Authorization.  Subject to the provisions of subsection 11.10(a), each
of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Borrower and
each Lender party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b)      Signatures.  Subject to the provisions of subsection 11.10(a), (i)(A)
no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
applicable law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which Agent, each Lender and
each Credit Party may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable law
requiring certain documents to be in writing or signed; provided, however, that
nothing herein shall limit such party’s or beneficiary’s right to contest
whether any posting to any E-System or E-Signature has been altered after
transmission.

(c)      Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.10 and this Section 11.20, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d)      LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY
E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each of each Borrower, each other Credit Party
executing this Agreement and each

 

81



--------------------------------------------------------------------------------

Lender agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

11.21      Amendment and Restatement.  Each Credit Party acknowledges and agrees
that the security interest granted to Agent, for the benefit of Prior Lender
Group, or any of them, pursuant to the Loan Documents (as defined in the Prior
Credit Agreement), shall remain outstanding and in full force and effect in
accordance with the Prior Credit Agreement and the other Loan Documents (as
defined in the Prior Credit Agreement), as modified herein and in the other Loan
Documents, and shall continue to secure the Obligations. Credit Parties and
Lenders acknowledge and confirm that (i) upon the Initial Funding Date, the
Obligations represent, among other things, the amendment, restatement, renewal,
extension, consolidation and modification of the Obligations (as defined in the
Prior Credit Agreement) arising in connection with the Prior Credit Agreement
and other Loan Documents (as defined in the Prior Credit Agreement); (ii) upon
the Initial Funding Date, the Prior Credit Agreement and the other Loan
Documents (as defined in the Prior Credit Agreement) and the collateral pledged
thereunder shall secure, without interruption or impairment of any kind, all
existing Obligations (as defined in the Prior Credit Agreement) under the Prior
Credit Agreement and the other Loan Documents (as defined in the Prior Credit
Agreement) as amended, restated, renewed, extended, consolidated or modified
hereunder and under the other Loan Documents, together with all other
Obligations hereunder; (iii) all Liens evidenced by the Loan Documents (as
defined in the Prior Credit Agreement) are hereby ratified, confirmed and
continued as modified, amended or restated under the Loan Documents; and
(iv) this Agreement is intended to restate, renew, extend, consolidate, amend
and modify the Prior Credit Agreement in its entirety upon the Initial Funding
Date. Borrowers and Lenders intend that upon the Initial Funding Date (i) the
provisions of the Prior Credit Agreement and the other Loan Documents (as
defined in the Prior Credit Agreement), to the extent restated, renewed,
extended, consolidated, amended or modified hereby and by the other Loan
Documents, be hereby superseded and replaced by the provisions hereof and of the
other Loan Documents; and (ii) by entering into and performing their respective
obligations hereunder, this transaction shall not constitute a novation and
shall in no way adversely affect or impair the priority of Liens granted by the
Loan Documents (as defined in the Prior Credit Agreement).

11.22      Independence of Provisions.  The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

11.23      No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of Borrowers, the Lenders, the L/C
Issuers party hereto, Agent and each other Lender, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. Neither
Agent nor any Lender nor any Credit Party (except as otherwise specifically
provided under the Loan Documents) shall have any obligation to any Person not a
party to this Agreement or the other Loan Documents.

 

82



--------------------------------------------------------------------------------

12.     CROSS-GUARANTY

12.1     Cross-Guaranty.

(a)      Each Borrower hereby agrees that such Borrower is jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to Agent and
Lenders and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Agent and Lenders by each other
Borrower. Each Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

(i)      the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(ii)     the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(iii)    the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(iv)    the insolvency of any Credit Party; or

(v)     any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

(b)      Each Borrower expressly represents and acknowledges that it is part of
a common enterprise with the other Borrowers and that any financial
accommodations by Lenders, or any of them, to any other Borrower hereunder and
under the other Loan Documents are and will be of direct and indirect interest,
benefit and advantage to all Borrowers.

12.2      Waivers by Borrowers.  Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Agent or Lenders to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Credit Party, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. It is agreed among each Borrower, Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 12 and such waivers, Agent and Lenders would
decline to enter into this Agreement.

 

83



--------------------------------------------------------------------------------

12.3      Benefit of Guaranty.  Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

12.4      Subordination of Subrogation, Etc.  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash. Each Borrower acknowledges and agrees that this subordination is intended
to benefit Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 12, and
that Agent, Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 12.4.

12.5      Election of Remedies.  If Agent or any Lender may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving
Agent or such Lender a Lien upon any Collateral, whether owned by any Borrower
or by any other Person, either by judicial foreclosure or by non-judicial sale
or enforcement, Agent or any Lender may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

12.6      Limitation.  Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 shall be limited to an
amount not to exceed as of any date of determination the greater of:

 

84



--------------------------------------------------------------------------------

(a)      the amount of all Loans advanced to such Borrower;

(b)      the net amount of all Loans advanced to another Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

(c)      the amount that could be claimed by Agent and Lenders from such
Borrower under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar foreign or domestic statute or common law after taking into
account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 12.7.

12.7      Contribution with Respect to Guaranty Obligations.

(a)      To the extent that any Borrower shall make a payment under this
Section 12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b)      As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c)      This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(d)      The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

85



--------------------------------------------------------------------------------

(e)      The rights of the indemnifying Borrowers against other Credit Parties
under this Section 12.7 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.

12.8      Liability Cumulative.  The liability of Borrowers under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Borrower to Agent and Lenders under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Obligations or
obligation of the other Borrower, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

12.9      USA Patriot Act Notice.  Each of Lenders and Agent hereby notifies
Borrowers that, pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies Borrowers,
which information includes the name and address of each Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
such Borrower in accordance with the Patriot Act.

[SIGNATURE PAGES FOLLOW]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS

BLOUNT, INC., a Delaware corporation

By:

 

    /s/ Richard H. Irving, III

Name: Richard H. Irving, III

Title: Senior Vice President

OMARK PROPERTIES, INC., an Oregon corporation

By:

 

    /s/ Richard H. Irving, III

Name: Richard H. Irving, III

Title: Senior Vice President

WINDSOR FORESTRY TOOLS LLC, a Tennessee limited liability company

By:

 

Blount, Inc., its sole member

By:

 

    /s/ Richard H. Irving, III

Name: Richard H. Irving, III

Title: Senior Vice President

 

CREDIT AGREEMENT

  S-1  



--------------------------------------------------------------------------------

AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender

By:

 

    /s/ Judith Langdon

Name: Judith Langdon

Title: Duly Authorized Signatory

 

CREDIT AGREEMENT

  S-2  



--------------------------------------------------------------------------------

GE CAPITAL FINANCIAL INC., as a Lender

By:

 

    /s/ Jeffrey Thomas

Name: Jeffrey Thomas Title: Duly Authorized Signatory Address for notices:

GE Capital Financial Inc.

c/o General Electric Capital Corporation

401 Merritt 7 Norwalk, Connecticut 06851 Attention: Blount, Inc. Account Manager
Telecopier No.: (203) 567-8443 Telephone No.: (203) 229-1489 With a copy to: GE
Capital Financial Inc. 6510 Millrock Drive Suite 200 Salt Lake City, Utah 84121
Attn: Chief Financial Officer Lending Office

GE Capital Financial Inc.

c/o General Electric Capital Corporation

401 Merritt 7 Norwalk, Connecticut 06851 Attention: Blount, Inc. Account Manager
Telecopier No.: (203) 567-8443 Telephone No.: (203) 229-1489 With a copy to: GE
Capital Financial Inc. 6510 Millrock Drive Suite 200 Salt Lake City, Utah 84121
Attn: Chief Financial Officer

 

CREDIT AGREEMENT

  S-3  



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

CREDIT PARTIES: BLOUNT INTERNATIONAL, INC., a Delaware corporation By:  

    /s/ Richard H. Irving, III

Name: Richard H. Irving, III Title: Senior Vice President BI, L.L.C., a Delaware
limited liability company By:   Blount, Inc., its managing member By:  

    /s/ Calvin E. Jenness

Name: Calvin E. Jenness Title: Senior Vice President 4520 CORP., INC., a
Delaware corporation By:  

    /s/ Richard H. Irving, III

Name: Richard H. Irving, III Title: Vice President SP COMPANIES, INC., a
Delaware corporation By:  

    /s/ Richard H. Irving, III

Name: Richard H. Irving, III Title: Vice President SPEECO, INCORPORATED, a
Delaware corporation By:  

    /s/ Calvin E. Jenness

Name: Calvin E. Jenness Title: Vice President

 

 

CREDIT AGREEMENT

  S-4  



--------------------------------------------------------------------------------

ANNEX A (RECITALS)

TO

CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to
this Agreement:

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

“Accounting Changes” has the meaning ascribed thereto in Annex G.

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or any other Person with respect to any of the foregoing.

“Acquisition Pro Forma” has the meaning ascribed thereto in
Section 6.1(b)(ix)(1).

“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex C.

“Advance” means the amount of the Loans advanced under Section 1.1 of this
Agreement on the occasion of any borrowing thereunder.

“Affected Lender” has the meaning ascribed thereto in Section 1.16(d).

“Affiliate” means, with respect to any Person, (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary,

 

A-1



--------------------------------------------------------------------------------

10% or more of the Stock having ordinary voting power in the election of
directors of such Person, (b) each other Person that controls, is controlled by
or is under common control with such Person, (c) each of such Person’s officers,
directors, joint venturers and partners and (d) in the case of Borrowers, the
immediate family members, spouses and lineal descendants of individuals who are
Affiliates of any Borrower. For the purposes of this definition, “control” of a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that the term “Affiliate” shall specifically exclude Agent and each Lender.

“Agent” means GE Capital, as agent hereunder and under the other Loan Documents,
and its successor appointed pursuant to Section 9.7.

“Agreement” means this Fourth Amended and Restated Credit Agreement, dated as of
June 13, 2011, by and among Borrowers, the other Credit Parties party thereto,
GE Capital, as Agent and Lender, and the other Lenders from time to time party
thereto, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Appendices” has the meaning ascribed to it in the recitals to this Agreement.

“Applicable Margins” means collectively the Applicable Revolver Unused Line Fee
Margin, the Applicable Revolver Index Margin, the Applicable Term Loan Index
Margin, the Applicable Revolver LIBOR Margin and the Applicable Term Loan LIBOR
Margin.

“Applicable Revolver Index Margin” means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Revolver Unused Line Fee Margin” means the per annum fee, from time
to time in effect, payable in respect of Borrowers’ non-use of committed funds
pursuant to Section 1.9(b), which fee is determined by reference to
Section 1.5(a).

“Applicable Term Loan Index Margin” means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).

“Applicable Term Loan LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or

 

A-2



--------------------------------------------------------------------------------

(iii) any Person (other than a natural Person) or any Affiliate of any Person
(other than a natural Person) that administers or manages such Lender.

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(c).

“Auction Manager” has the meaning ascribed to it in Section 1.18(a).

“Auction Notice” means an auction notice given by Borrowers in accordance with
the Auction Procedures with respect to a Purchase Offer.

“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Annex K hereto.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq., as now and hereafter in effect, any successors to such
statutes and any other applicable insolvency or other similar law of any
jurisdiction including, without limitation, any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.

“BIH CV” means BI Holdings C.V., a company organized under the laws of the
Netherlands.

“Blocked Accounts” has the meaning ascribed to it in Annex C.

“Blount China” means Blount (Fuzhou) Industries Co. Limited, a wholly-owned
subsidiary of Blount, Inc. organized under the laws of The People’s Republic of
China.

“Blount, Inc.” has the meaning ascribed to it in the preamble of this Agreement.

“Borrower” and “Borrowers” have the respective meanings ascribed to them in the
preamble of this Agreement.

“Borrower Representative” means Blount, Inc. in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(d).

“Borrower Restricted Information” means material non-public information with
respect to Holdings, Borrowers or any of their respective Subsidiaries or with
respect to the securities of any such Person.

“Borrowing Availability” means as of any date of determination, the Maximum
Amount, less the sum of the aggregate Revolving Loan and Swing Line Loan then
outstanding.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in New York and in reference to
LIBOR Loans shall mean any such day that is also a LIBOR Business Day.

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring

 

A-3



--------------------------------------------------------------------------------

period for any fixed assets or improvements or for replacements, substitutions
or additions thereto that have a useful life of more than one year and that are
required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash Collateral Account” has the meaning ascribed to it in Annex B.

“Cash Equivalents” has the meaning ascribed to it in Annex B.

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

“CERCLA” has the meaning ascribed to it in this Annex under the definition of
“Environmental Laws”.

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934), shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the issued and outstanding shares of capital Stock of
Holdings having the right to vote for the election of directors of Holdings
under ordinary circumstances; (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Holdings (together with any new directors whose election
by the board of directors of Holdings or whose nomination for election by the
Stockholders of Holdings was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; (c) Holdings ceases to own and control
all of the economic and voting rights associated with all of the outstanding
capital Stock of Blount, Inc.; or (d) except for minority interests in certain
Foreign Subsidiaries as of the Closing Date, Blount, Inc. ceases to own and
control all of the economic and voting rights associated with all of the
outstanding capital Stock of any of its Subsidiaries.

“Charges” means all federal, state, provincial, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances owed by any Credit Party and upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income, capital or
gross receipts of any Credit Party, (d) any Credit Party’s ownership or use of
any properties or other assets, or (e) any other aspect of any Credit Party’s
business.

 

A-4



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with this Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

“Closing Date” means June 13, 2011.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, publication or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions; provided further, that if such foreign personal
property security laws do not contain a definition that is used in another Loan
Document, the definition that is used in such other Loan Document shall have the
meaning given to it in the Code as though the references to the words “ or such
foreign personal property security laws” in the second proviso of this
definition do not exist.

“Collateral” means the property covered by the Security Agreement, the Pledge
Agreements, the Mortgages and the other Collateral Documents and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Agent, on behalf of itself and Lenders, to secure the
Obligations, or any portion thereof as specified therein.

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at Bankers Trust Company in New York, New York
ABA No. 021 001 033, or such other account as may be specified in writing by
Agent as the “Collection Account.”

 

A-5



--------------------------------------------------------------------------------

“Commitment Termination Date” means the earliest of (a) August 31, 2016, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full by Borrowers
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0).

“Commitments” means, (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment (including without duplication, the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment) and
Term Loan Commitment as set forth on Annex J to this Agreement or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate of all Lenders’ Revolving Loan Commitments (including, without
duplication, the Swing Line Lender’s Swing Line Commitment as a subset of its
Revolving Loan Commitment) and Term Loan Commitment which aggregate commitments
shall be Seven Hundred Million Dollars and 00/100 ($700,000,000) on the Closing
Date, as to each of clauses (a) and (b), as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with this Agreement.

“Compliance Certificate” has the meaning ascribed to it in Annex E.

“Concentration Accounts” has the meaning ascribed to it in Annex C.

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements in or under which any Credit Party may
now or hereafter have any right, title or interest, including any agreement
relating to the terms of payment or the terms of performance of any Account.

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
or (iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.

 

A-6



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

“Credit Agreement Joinder Agreement” has the meaning ascribed to it in
Section 5.13 of this Agreement.

“Credit Parties” means, collectively, Holdings, each Borrower and each other
Person (a) which executes a Guaranty of the Obligations, (b) which grants a Lien
on all or substantially all of its assets to secure payment of the Obligations
and (c) all of the Stock of which is pledged to Agent for the benefit of the
Lenders, but in no event shall “Credit Parties” include any direct or indirect
Foreign Subsidiaries; and “Credit Party” means any one of the foregoing Credit
Parties.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 1.5(e).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“Design” means the following now owned or hereafter acquired by any Credit
Party: (a) all industrial designs, design patents, other designs and intangibles
of like nature (whether registered or unregistered) now owned or existing or
hereafter adopted or acquired, all registrations and recordings thereof and all
applications in connection therewith, including all registrations, recordings
and applications in the Canadian Industrial Designs Office or any similar office
in any country and all records thereof and (b) all reissues, extensions or
renewals thereof.

“Design License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right to use any Design.

“Disbursement Accounts” has the meaning ascribed to it in Annex C.

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (3.1) through (6.7) in the Index to this Agreement.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

“Dollars” or “$” means the lawful currency of the United States.

 

A-7



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during any
four quarter period exceeding $1,000,000 (and only to the extent that such net
gain exceeds $1,000,000, so that the first $1,000,000 of such net gain is not
deducted pursuant to this clause (iv)) in the aggregate arising from the sale,
exchange or other disposition of capital assets by such Person (including any
fixed assets, whether tangible or intangible, all Inventory sold in conjunction
with the disposition of fixed assets and all securities), and (v) any other
non-cash gains that have been added in determining consolidated net income
(except to the extent cash was received by such Person in respect of such
non-cash gain in a prior period and provided that, if any cash is received by
such Person in respect of such non-cash gain in a subsequent period, EBITDA
shall be increased in such subsequent period by the amount of cash so received,
but in each case subject to the limitations contained in clause (iv) above), in
each case to the extent included in the calculation of consolidated net income
of such Person for such period in accordance with GAAP, but without duplication,
plus (c) the sum of (i) any provision for income taxes, (ii) Interest Expense
plus fees and expenses associated with the Related Transactions that are not
capitalized, (iii) loss from extraordinary items for such period, (iv) the
amount of non-cash charges (including depreciation and amortization of tangible
and intangible assets) for such period (except to the extent cash was paid by
such Person in respect of such non-cash charge in a prior period and provided
that, if any cash is paid by such Person in respect of such non-cash charge in a
subsequent period, EBITDA shall be decreased in such subsequent period by the
amount of cash so paid), (v) amortized debt discount for such period, (vi) the
amount of any deduction to consolidated net income as the result of any grant
to, or exercise by, any members of the management of such Person of any Stock,
(vii) cash expenses incurred during any four quarter period in connection with
discontinued operations up to $3,000,000 in the aggregate, (viii) any aggregate
net loss (but not any aggregate net gain) during any four quarter period not to
exceed $1,000,000 in the aggregate arising from the sale, exchange or other
disposition of capital assets by such Person (including any fixed assets,
whether tangible or intangible, all Inventory sold in conjunction with the
disposition of fixed assets and all securities), (ix) expenses incurred in
connection with the consolidation of the Credit Parties’ and their Subsidiaries’
warehouses and the curtailment of Credit Parties’ logistics arrangements in an
aggregate amount not to exceed $5,000,000 during the term of this Agreement,
(x) any non-cash charges accrued in connection with the acceleration of
scheduled amortization with respect to the liabilities of one or more of
Borrowers’ benefit plans due to the alteration of any such benefit plan or the
termination or transfer thereof, in each case to the extent that such non-cash
charges have been confirmed by the Credit Parties’ outside auditors as non-cash
charges and such non-cash charges are included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication, (xi) Intentionally Omitted, (xii) Intentionally
Omitted, (xiii) cash expenses incurred in connection with the transition of such
Person’s chief executive officer or chief executive officer designate incurred
between July 1, 2010 throughout the term of this Agreement in an aggregate
amount not to exceed $1,800,000 and (xiv) non-recurring charges in respect of
restructurings, plant closings, headcount reductions or similar actions,
including severance charges in respect of employee terminations, in an aggregate
amount not to exceed $5,000,000 during the term of this Agreement. For purposes
of this definition, the following items shall be excluded in determining
consolidated net income of a

 

A-8



--------------------------------------------------------------------------------

Person: (1) Intentionally Omitted; (2) the income (or deficit) of any other
Person (other than a Subsidiary) in which such Person has an ownership interest,
except to the extent any such income has actually been received by such Person
in the form of cash dividends or distributions; (3) the undistributed earnings
of any Subsidiary of such Person to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (4) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (5) any write-up of any asset; (6) any net
gain from the collection of the proceeds of life insurance policies obtained
after the Closing Date; (7) any net gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of such
Person, (8) in the case of a successor to such Person by consolidation or merger
or as a transferee of its assets, any earnings of such successor prior to such
consolidation, merger or transfer of assets, and (9) any deferred credit
representing the excess of equity in any Subsidiary of such Person at the date
of acquisition of such Subsidiary over the cost to such Person of the investment
in such Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws, statutes, ordinances, codes, rules, standards, orders-in-council,
regulations and any applicable judicial or administrative interpretation
thereof, including any applicable judicial or administrative order, consent
decree, order or judgment, imposing liability or standards of conduct for or
relating to the regulation and protection of human health, safety, the
environment and natural resources (including ambient air, soil vapor, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local, provincial and foreign counterparts or
equivalents and any transfer of ownership notification or approval statutes
relating to the protection of human health, safety, or the environment.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and

 

A-9



--------------------------------------------------------------------------------

expenses (including all reasonable fees, disbursements and expenses of counsel,
experts and consultants), fines, penalties, sanctions and interest incurred as a
result of or related to any claim, suit, action, investigation, proceeding or
demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, arising
under or related to any Environmental Laws, Environmental Permits, or as a
result of any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded Software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event for which the thirty (30) day notice period is
waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days;
(g) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (h) the loss of a Qualified Plan’s qualification or tax exempt status;
or (i) the termination of a Plan described in Section 4064 of ERISA.

 

A-10



--------------------------------------------------------------------------------

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Excess Cash Flow” means, without duplication, with respect to any Fiscal Year
of Holdings and its Subsidiaries, consolidated net income plus (a) depreciation,
amortization and Interest Expense to the extent deducted in determining
consolidated net income, minus (b) Capital Expenditures during such Fiscal Year
(excluding the financed portion thereof), minus (c) Interest Expense paid or
accrued (excluding any original issue discount, interest paid in kind or
amortized debt discount, to the extent included in determining Interest Expense)
and scheduled and voluntary principal payments paid or payable in respect of
Funded Debt (provided that payments of Revolving Credit Advances shall only be
included as a reduction in the calculation of “Excess Cash Flow” under this
subclause (c) to the extent that the total outstanding Revolving Credit Advances
as of the last day of the applicable Fiscal Year are less than the sum of
(i) the total outstanding Revolving Credit Advances as of the first day of such
Fiscal Year plus (ii) any Revolving Credit Advances made during such Fiscal Year
that were used to fund Permitted Acquisitions), or minus (as the case may be),
(d) extraordinary gains or losses which are cash items not included in the
calculation of consolidated net income, minus (e) mandatory prepayments paid in
cash pursuant to Section 1.3 other than mandatory prepayments made pursuant to
Sections 1.3(b)(i), 1.3(b)(ii), 1.3(b)(iv) or 5.4(c), plus (f) taxes deducted in
determining consolidated net income to the extent not paid for in cash.

“Excluded Proceeds” means:

(a)      the proceeds of asset dispositions under Section 6.8(a) and (h),

(b)      the proceeds of asset dispositions under Sections 6.8(b) and (d) in an
aggregate amount not to exceed $3,000,000 per year so long as no Default or
Event of Default has occurred and is continuing as of the time of such
disposition,

(c)      the proceeds of assets dispositions under Section 6.8(g) in an
aggregate amount not to exceed $1,000,000 so long as no Default or Event of
Default has occurred and is continuing as of the time of such disposition, and

(d)      to the extent the aggregate amount of proceeds of asset dispositions
under Sections 6.8(b) and (d) exceed $3,000,000 in any year, the proceeds of
each asset disposition, or series of related asset dispositions, under
Section 6.8(b) or (d) after meeting such threshold if the gross proceeds with
respect thereto are less than $100,000 per asset disposition, or series of
related asset dispositions, in each case, so long as no Default or Event of
Default exists as of the time of such disposition.

“Excluded Stock Issuances” means (a) issuances of Stock by Holdings (i) under
any employee benefit plan of Holdings, Borrowers or any of their Subsidiaries
that is approved by the board of directors of Holdings, Borrowers or such
Subsidiary, as applicable, or (ii) in

 

A-11



--------------------------------------------------------------------------------

connection with the exercise of options by any current or former employee or
director, (b) issuances of Stock by Holdings to current or former employees in
the form of restricted stock awards in the ordinary course of business and
(c) issuances of Stock by Holdings to sellers in connection with, and as the
purchase price for, Permitted Acquisitions or other permitted investments.

“Existing Letters of Credit” means the letters of credit outstanding under the
Prior Credit Agreement and listed on Schedule E-1.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees payable to Agent or any Lender pursuant to this
Agreement or any of the other Loan Documents.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Financial Covenants” means the financial covenants set forth in Annex G.

“Financial Statements” means the consolidated and, as applicable, separate
income statements, statements of cash flows and balance sheets of Holdings and
its Subsidiaries delivered in accordance with Section 3.4 and Annex E.

 

A-12



--------------------------------------------------------------------------------

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fiscal Month” means any of the monthly accounting periods of Credit Parties.

“Fiscal Quarter” means any of the quarterly accounting periods of Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Credit Parties
ending on December 31 of each year.

“Fixed Charge Coverage Ratio” means as of any date of determination, with
respect to Holdings and its Subsidiaries, on a consolidated basis, the ratio of
(a) EBITDA for the four (4) Fiscal Quarter periods ending on such date of
determination to (b) Fixed Charges for such four (4) Fiscal Quarter period.

“Fixed Charges” means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid during such period (excluding all
non-cash Interest Expense), plus (b) scheduled payments of principal with
respect to Indebtedness during such period, plus (c) Capital Expenditures during
such period (excluding the financed portion thereof, it being understood that
Capital Expenditures funded solely from the proceeds of Revolving Loans shall
not be deemed to be financed)), plus (d) the greater of (i) cash payments of
income taxes and capital taxes (net of tax refunds received during such period),
excluding (A) any taxes paid in connection with the divestiture of Gear
Products, Inc., an Oklahoma corporation, or the divestiture of any other
Subsidiary or business unit thereof and (B) any taxes paid in connection with
the repatriation of cash from a foreign jurisdiction under Section 965 of the
IRC (together with the rules and regulations promulgated thereunder) and any
other similar law, rule or regulation enacted by a United States Governmental
Authority providing for reduced effective tax rates on cash so repatriated;
provided, however, such excluded taxes shall not exceed $10,000,000 in any
trailing four quarter period and (ii) zero, plus (e) Restricted Payments made
pursuant to Section 6.14(f).

“Fixtures” means all “fixtures” as such term is defined in the Code and all
fixtures, facilities and equipment howsoever affixed or attached to real
property, now owned or hereafter acquired by any Credit Party.

“Flood Insurance” means, for any Mortgaged Property located in a Special Flood
Hazard Area, private insurance that meets the requirements set forth by FEMA in
its Mandatory Purchase of Flood Insurance Guidelines. Flood Insurance shall be
in an amount equal to the least of (i) the full, unpaid balance of the Loans and
any prior liens on the Real Estate, (ii) the maximum amount of coverage
available under the National Flood Insurance Program for the particular type of
building, or (iii) the full insurable value of the building and/or its contents,
in each case with deductibles customarily carried by businesses of the size,
character and credit worthiness of the business of the Credit Parties.

“Foreign Lender” has the meaning ascribed to it in Section 1.15(d) of this
Agreement.

 

A-13



--------------------------------------------------------------------------------

“Foreign Operating Subsidiary” means any Foreign Subsidiary other than the
Foreign Stock Holding Company or BIH CV.

“Foreign Pledge Agreements” means, collectively, (i) that certain Commercial
Pledge Agreement over Shares executed by Blount, Inc. in favor of Agent, on
behalf of itself and Lenders, pledging 65% of all of the Stock of Blount Europe,
S.A., a company formed under the laws of Belgium, (ii) that certain Quota Pledge
Agreement executed by Blount, Inc. in favor of Agent, on behalf of itself and
Lenders, pledging 65% of all of the Stock of Blount Industrial, Ltda., a company
formed under the laws of Brazil, (iii) that certain Share Pledge Agreement
executed by Blount, Inc. in favor of Agent, on behalf of itself and Lenders,
pledging 65% of all of the Stock of Svenska Blount Aktiebolag, a company formed
under the laws of Sweden, (iv) that certain Agreement on the Pledge of Shares
executed by Blount, Inc. in favor of Agent, on behalf of itself and Lenders,
pledging 65% of all of the Stock of Blount GmbH, a company formed under the laws
of Germany, and (v) that certain Pledge Over Interests executed by Blount, Inc.
in favor of Agent, on behalf of itself and Lenders, pledging 65% of all of the
Stock of Blount China.

“Foreign Stock Holding Company” means Blount Netherlands B.V., a company
organized under the laws of the Netherlands.

“Foreign Subsidiary” means any Subsidiary of a Credit Party that is not formed
under the laws of the United States or any state thereof.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from, the date of
creation thereof (but only to the extent borrowed thereunder), and specifically
including Capital Lease Obligations, current maturities of long-term debt,
revolving credit and short-term debt extendible beyond one year at the option of
the debtor, and also including, in the case of Credit Parties, the Obligations
(other than Obligations under Hedge Agreements that are not yet due and payable)
and, without duplication, Guaranteed Indebtedness consisting of guaranties of
Funded Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to this
Agreement.

“GE Capital” has the meaning ascribed to it in the preamble of this Agreement.

“GE Capital Fee Letter” has the meaning ascribed to it in Section 1.9(a) of this
Agreement.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in

 

A-14



--------------------------------------------------------------------------------

partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded Software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof except for such indemnifications created in the ordinary course of
business pursuant to transactions that are not otherwise prohibited hereunder or
under the other Loan Documents. The amount of any Guaranteed Indebtedness at any
time shall be deemed to be an amount equal to the lesser at such time of (x) the
stated or determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

A-15



--------------------------------------------------------------------------------

“Guaranties” means, collectively, the Guaranty and any other guaranty executed
by any Guarantor in favor of Agent in respect of the Obligations.

“Guarantors” means Holdings and each domestic Subsidiary of any Credit Party and
each other Person, if any, that executes a guaranty or other similar agreement
in favor of Agent, for itself and the ratable benefit of Lenders, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents.

“Guaranty” means that certain Guaranty dated as of May 15, 2003 from each Credit
Party signatory thereto in favor of Agent, on behalf of itself and Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

“Hazardous Material” means any substance, material or waste that is regulated or
otherwise gives rise to liability under any Environmental Law, including but not
limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, toxic mold, mycotoxins, toxic microbial
matter (naturally occurring or otherwise), infectious waste and radioactive
substances or any other substance that is regulated under Environmental Law due
to its toxic, ignitable, reactive, corrosive, caustic, or dangerous properties.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Credit Party, on the
one hand, and a Lender (or an Affiliate of a Lender) or a Person party to a Swap
Related L/C with whom GE Capital or one of its Affiliates has arranged a hedging
transaction, on the other hand, which provides for an interest rate, credit or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging such Credit Party’s exposure to fluctuations in interest or exchange
rates, loan, credit exchange, security or currency valuations.

“Holdings” means Blount International, Inc., a Delaware corporation.

“Impacted Lender” means any Lender that fails to promptly provide any Borrower
or Agent, upon such Person’s request, reasonably satisfactory assurance that
such Lender will not become a Non-Funding Lender.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of Holdings that (i) contributed less than fifteen percent (15%) of Holdings’
and its Subsidiaries’ consolidated earnings before interest, taxes, depreciation
and amortization during the Fiscal Year ended immediately prior to such date of
determination, (ii) holds less than fifteen percent (15%) of Holdings’ and its
Subsidiaries’ consolidated assets calculated as of the fiscal quarter ended
immediately prior to such date of determination and (iii) does not own any fee
interest in any Real Estate or any leasehold interest in any manufacturing
facility as of such date of determination.

 

A-16



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business, (b) all reimbursement and other obligations with respect to letters of
credit, bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations and the present value (discounted at the Index
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) all obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations.

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13(a).

“Indemnified Person” has the meaning ascribed to it in Section 1.13(a).

“Index Rate” means:

(a)      with respect to any Revolving Loan bearing interest at the Index Rate,
for any day, a rate per annum equal to the highest of (i) the rate last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate, or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
reasonably determined by Agent) or in any similar release by the Federal Reserve
Board (as reasonably determined by Agent), (ii) the sum of (A) the Federal Funds
Rate, plus (B) 3.00% per annum and (iii) the sum of (A) the LIBOR Rate with
respect to Revolving Loans calculated for each day based on a LIBOR Period of
one (1) month determined two (2) Business Days prior to such day, plus (B) the
excess of the Applicable Revolver LIBOR Margin over the Applicable Revolver
Index Margin, in each instance, as of such day; and

(b)      with respect to any portion of the Term Loan bearing interest at the
Index Rate, for any day, a rate per annum equal to the highest of (i) the rate
last quoted by The Wall Street Journal as the “Prime Rate” in the United States
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate, or, if such rate is no longer quoted therein, any similar rate
quoted therein (as reasonably

 

A-17



--------------------------------------------------------------------------------

determined by Agent) or in any similar release by the Federal Reserve Board (as
reasonably determined by Agent), (ii) the sum of (A) the Federal Funds Rate,
plus (B) 3.00% per annum and (iii) the sum of (A) the LIBOR Rate with respect to
the Term Loan calculated for each day based on a LIBOR Period of one (1) month
determined two (2) Business Days prior to such day, plus (B) the excess of the
Applicable Term Loan LIBOR Margin over the Applicable Term Loan Index Margin, in
each instance, as of such day.

Each change in any interest rate provided for in this Agreement based upon the
Index Rate shall take effect at the time of such change in the Index Rate.

“Index Rate Loan” means a Loan denominated in Dollars or portion thereof bearing
interest by reference to the Index Rate.

“Initial Funding Date” means the date that the initial Loans are made and any
Letters of Credit are issued (or deemed issued with respect to the Existing
Letters of Credit) to the Borrowers under this Agreement in accordance with the
terms and conditions of Section 2.2.

“Insolvency Laws” means any of the Bankruptcy Code, as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction including, without limitation, any law of
any jurisdiction permitting a debtor to obtain a stay or a compromise of the
claims of its creditors against it.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Intellectual Property” means any and all Licenses, Patents, Designs,
Copyrights, Trademarks, the goodwill associated with such Trademarks, trade
secrets and customer lists.

“Intercompany Notes” has the meaning ascribed to it in Section 6.3(a)(ix).

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.

“Interest Payment Date” means (a) as to any Index Rate Loan, the first day of
each month to occur while such Loan is outstanding (commencing on October 3,
2011 for the period from the Initial Funding Date through September 30, 2011),
and (b) as to any LIBOR Loan, the last day of the applicable LIBOR Period;
provided that, in addition to the foregoing, each of (x) the date upon which all
of the Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under this Agreement.

 

A-18



--------------------------------------------------------------------------------

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded Software.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

“IRS” means the Internal Revenue Service.

“L/C Issuer” has the meaning ascribed to it in Annex B.

“L/C Sublimit” has the meaning ascribed to it in Annex B.

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”), a
voluntary or involuntary case with respect to such Distressed Person under the
Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of formation,
or a custodian, conservator, receiver or similar official is appointed for such
Distressed Person or any substantial part of such Distressed Person’s assets, or
such Distressed Person or any Person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, merger, sale or other
change of majority control supported in whole or in part by guaranties or other
support (including, without limitation, the nationalization or assumption of
majority ownership or operating control) by the U.S. government or other
Governmental Authority, or such Distressed Person makes a general assignment for
the benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent, bankrupt, or deficient in meeting any capital
adequacy or liquidity standard of any such Governmental Authority. For purposes
of this definition, control of a Person shall have the same meaning as in the
second sentence of the definition of “Affiliate”.

“Lenders” means GE Capital and the other Lenders named on the signature pages of
this Agreement, and, if any such Lender shall decide to assign all or any
portion of the

 

A-19



--------------------------------------------------------------------------------

Obligations owing to, or Commitments of, such Lender, such term shall include
any assignee of such Lender.

“Letter of Credit Fee” has the meaning ascribed to it in Annex B.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Revolving Lenders at the request of Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by Agent or another L/C Issuer or the purchase
of a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by Agent or Revolving
Lenders thereupon or pursuant thereto.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

“Letters of Credit” means (i) documentary or standby letters of credit issued
for the account of any Borrower by any L/C Issuer, and bankers’ acceptances
issued by any Borrower, for which Agent and Lenders have incurred Letter of
Credit Obligations (ii) the Existing Letters of Credit. The term does not
include a Swap Related L/C.

“Leverage Ratio” means, as of any date of determination, with respect to
Holdings and its Subsidiaries, on a consolidated basis, the ratio of (a) Funded
Debt as of such date of determination to (b) the sum of EBITDA for the twelve
months ending on such date of determination.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to this
Agreement and ending one, two or three months thereafter (or such shorter period
necessary to comply with clause (b) below), as selected by Borrower
Representative’s irrevocable notice to Agent as set forth in Section 1.5(f);
provided, that the foregoing provision relating to LIBOR Periods is subject to
the following:

 

A-20



--------------------------------------------------------------------------------

(a)      the initial LIBOR Period shall commence on the Initial Funding Date and
shall end on September 1, 2011;

(b)      each LIBOR Period shall end on the first calendar day of a calendar
month; provided that, if any LIBOR Period would otherwise end on a day that is
not a LIBOR Business Day, such LIBOR Period shall be extended to the next
succeeding LIBOR Business Day;

(c)      any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

(d)      Borrower Representative shall select LIBOR Periods so as not to require
a payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan;
and

(e)      Borrower Representative shall select LIBOR Periods so that there shall
be no more than 5 separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

(a)      with respect to each Revolving Loan bearing interest at the LIBOR Rate,
for each LIBOR Period, a rate of interest per annum determined by Agent equal to
(i) the offered rate for deposits of Dollars for the applicable LIBOR Period
that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M. (London, England
time) two (2) Business Days prior to the first day in such LIBOR Period; divided
by (ii) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System. If no such offered rate exists with
respect to any Revolving Loan, such rate shall be the rate of interest per
annum, as determined by Agent and Borrower Representative (rounded upwards, if
necessary, to the nearest 1/100 of 1.00%) at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in the applicable LIBOR Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for the applicable LIBOR Period and for an amount equal or comparable to
the principal amount of the Revolving Loans to be borrowed, converted or
continued as a LIBOR Loan on such date of determination; or

(b)      with respect to any portion of the Term Loan bearing interest at the
LIBOR Rate, for each LIBOR Period, a rate of interest per annum determined by
Agent equal to (i) the offered rate for deposits of Dollars for the applicable
LIBOR Period that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
LIBOR Period; divided by (ii) a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve

 

A-21



--------------------------------------------------------------------------------

requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System. If
no such offered rate exists with respect to any loans comprising the Term Loan,
such rate shall be the rate of interest per annum, as determined by Agent and
Borrower Representative (rounded upwards, if necessary, to the nearest 1/100 of
1.00%) at which deposits of Dollars in immediately available funds are offered
at 11:00 A.M. (London, England time) two (2) Business Days prior to the first
day in the applicable LIBOR Period by major financial institutions reasonably
satisfactory to Agent in the London interbank market for the applicable LIBOR
Period and for an amount equal or comparable to the principal amount of the Term
Loan to be borrowed, converted or continued as a LIBOR Loan on such date of
determination.

“License” means any Copyright License, Patent License, Design License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

“Litigation” has the meaning ascribed to it in Section 3.13.

“Loan Account” has the meaning ascribed to it in Section 1.12.

“Loan Documents” means this Agreement, any Notes, the Collateral Documents, the
Master Standby Agreement, the Master Documentary Agreement, and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to Agent or any Lender in connection with this
Agreement or the transactions contemplated thereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative. Notwithstanding the foregoing, none of the Hedge
Agreements shall constitute Loan Documents.

“Loans” means the Revolving Loan, the Swing Line Loan and the Term Loan; and
“Loan” means any one of the foregoing Loans.

 

A-22



--------------------------------------------------------------------------------

“Lock Boxes” has the meaning ascribed to it in Annex C.

“Margin Stock” has the meaning ascribed to in Section 3.10.

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of May 15, 2003 among Borrowers, as Applicant(s), and
GE Capital, as amended, restated, supplemented or otherwise modified from time
to time.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of May 15, 2003 among Borrowers, as Applicant(s), and GE
Capital, as issuer, as amended, restated, supplemented or otherwise modified
from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of the Credit
Parties considered as a whole, (b) any Borrower’s ability to pay any of the
Loans or any of the other Obligations in accordance with the terms of this
Agreement, (c) the Collateral or Agent’s Liens, on behalf of itself and Lenders
on the Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s
rights and remedies under this Agreement and the other Loan Documents.

“Material Subsidiary” means any Subsidiary of Holdings that is not an Immaterial
Subsidiary.

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.5(g).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” has the meaning assigned to it in Annex D.

“Mortgages” means each of the mortgages, debentures, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Credit Party to Agent, on behalf
of itself and Lenders with respect to the Mortgaged Properties, as amended,
restated, supplemented or otherwise modified from time to time, all in form and
substance reasonably satisfactory to Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities when such real property improvements are granted as

 

A-23



--------------------------------------------------------------------------------

security for a loan and provides protection to property owners through a Federal
insurance program.

“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it within three (3) Business Days after any such payment
is due (excluding expenses and similar reimbursements that are subject to good
faith disputes), (b) that has given verbal or written notice to a Borrower,
Agent or any Lender or has otherwise publicly announced that such Lender
believes it will fail to fund all payments required to be made by it or fund all
purchases of participations required to be funded by it under this Agreement and
the other Loan Documents as of any Settlement Date, (c) as to which Agent or any
L/C Issuer has a good faith belief that such Lender has defaulted in fulfilling
its obligations (as a lender, agent or letter of credit issuer) under one or
more other syndicated credit facilities (excluding expenses and similar
reimbursements that are subject to good faith disputes) or (d) with respect to
which one or more Lender-Related Distress Events has occurred with respect to
such Lender or any Person that directly or indirectly controls such Lender and
Agent has determined that such Lender may become a Non-Funding Lender. For
purposes of this definition, control of a Person shall have the same meaning as
in the second sentence of the definition of Affiliate.

“Notes” means, collectively, the Revolving Notes, the Swing Line Notes and the
Term Loan Notes; and “Note” means any one of the foregoing Notes.

“Notice of Conversion/Continuation-LIBOR Rate” has the meaning ascribed to it in
Section 1.5(f).

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a)(i).

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under this Agreement or
any of the other Loan Documents. This term includes all principal, interest,
Fees, expenses, attorneys’ fees and any other sum chargeable to any Credit Party
under this Agreement or any of the other Loan Documents (including all interest,
Fees and expenses that accrue after the commencement of any case or proceeding
by or against any Credit Party in bankruptcy or any similar proceeding, whether
or not allowed in such case or proceeding) and all Swap Related Reimbursement
Obligations and all debts, liabilities and obligations of any kind or nature,
present or future, of any Credit Party to any Lender (or any Affiliate of any
Lender) arising in connection with any Hedge Agreement and if any Person ceases
to be a Lender hereunder, any debts, liabilities and obligations of any kind or
nature, present or future, of any Credit Party to such Person (or an Affiliate
of such Person) arising in connection with any Hedge Agreement entered into at a
time when such Person was a Lender hereunder.

“OFAC” has the meaning ascribed to it in Section 3.27.

 

A-24



--------------------------------------------------------------------------------

“Omark” has the meaning ascribed to it in the preamble of this Agreement.

“Other Taxes” has the meaning ascribed to it in Section 1.15(b).

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States or
any State, and (b) all reissues, continuations, continuations-in-part or
extensions thereof.

“Patriot Act” has the meaning ascribed to it in Section 12.9.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Acquisition” has the meaning ascribed to it in Section 6.1(b).

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar Liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory Liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $100,000 at any time; (f) deposits securing, or in lieu
of, surety, appeal or customs bonds in proceedings to which any Credit Party is
a party; (g) any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(j); (h) zoning restrictions, easements, licenses, or
other restrictions on the use of any Real Estate or other minor irregularities
in title (including leasehold title) thereto, so long as the same do not
materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of itself and Lenders; (j) Liens expressly permitted under clauses (b), (c) and
(d) of Section 6.7 of this Agreement; (k) [Reserved]; (l) Liens or other
encumbrances for which exceptions are included in the title insurance policies
accepted by Agent involving the Mortgages; (m) any interest or title of a lessor
under any lease entered into by any Credit Party or Subsidiary of a Credit Party
in the ordinary course of business and covering only the assets so

 

A-25



--------------------------------------------------------------------------------

leased; (n) Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
entered into by any Credit Party or any Subsidiary of any Credit Party in the
ordinary course of business and only covering the assets so leased or consigned;
(o) subject to the requirements of Annex C, Liens in favor of any banking
institution arising by operation of law encumbering deposits (including the
right of set-off) held by such banking institutions incurred in the ordinary
course of business and which are within the general parameters customary in the
banking industry; (p) leases and subleases of Real Estate not materially
interfering with the ordinary conduct of business of the applicable Credit
Parties and otherwise consented to by Agent which consent will not be
unreasonably withheld; (q) Liens under Section 412 of the IRC or Section 302 of
ERISA so long as such Liens secure liabilities not in excess of $250,000 and so
long as the PBGC has not taken any affirmative action to perfect such Liens and
(r) prior to the Initial Funding Date, Liens in favor of Agent (as defined in
the Prior Credit Agreement) securing the Obligations (as defined in the Prior
Credit Agreement).

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, other than a Multiemployer Plan, that any Credit Party or
ERISA Affiliate maintains, contributes to or has an obligation to contribute to
or has maintained, contributed to or had an obligation to contribute to at any
time within the past seven (7) years on behalf of participants who are or were
employed by any Credit Party or ERISA Affiliate.

“Pledge Agreement” means, collectively, the US Pledge Agreement, the Foreign
Pledge Agreements and any other pledge agreements entered into after the Closing
Date by any Credit Party (as required by this Agreement or any other Loan
Document).

“Prior Credit Agreement” has the meaning ascribed to it in the recitals hereof.

“Prior Lender Group” has the meaning ascribed to it in the recitals hereof.

“Pro Forma” means the unaudited consolidated balance sheet of Holdings and its
Subsidiaries as of March 31, 2011 after giving pro forma effect to the Related
Transactions.

“Pro Rata Share” means with respect to all matters relating to any Lender,
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, as any such percentages may be adjusted by
assignments permitted pursuant to Section 9.1, (b) with respect to the Term
Loan, the percentage obtained by dividing (i) the Term Loan Commitment of that
Lender by (ii) the aggregate Term Loan Commitments of all Lenders, as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1,
(c) with respect to all Loans prior to the applicable Commitment Termination
Date, the percentage obtained by dividing (i) the aggregate Commitments of that
Lender by (ii) the aggregate

 

A-26



--------------------------------------------------------------------------------

Commitments of all Lenders, and (d) with respect to all Loans on and after the
applicable Commitment Termination Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Loans held by that
Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders.

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Designs, Design Licenses, Trademark or
Trademark License, or for injury to the goodwill associated with any Trademark
or Trademark License, (d) any recoveries by any Credit Party against third
parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.

“Projections” means Holdings’ forecasted consolidated: (a) balance sheets;
(b) profit and loss statements; (c) cash flow statements; and (d) capitalization
statements, all prepared on a division-by-division basis, if applicable, and
otherwise consistent with the historical Financial Statements of Holdings,
together with appropriate supporting details and a statement of underlying
assumptions.

“Purchase Offer” has the meaning ascribed to it in Section 1.18(a).

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, to be
dated as of the Initial Funding Date, entered into by and among Agent, on behalf
of itself and Lenders, and each Credit Party.

“Real Estate” has the meaning ascribed to it in Section 3.6.

“Refinancing” means the amendment and restatement of the Prior Credit Agreement
pursuant to the terms and conditions herein, including, the repayment in full of
the Revolving Loans and the Term Loans (in each case, as such terms are defined
in the Prior Credit Agreement).

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

 

A-27



--------------------------------------------------------------------------------

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Section 2) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means the borrowing of Revolving Credit Advances and the
Term Loan on the Initial Funding Date, the Refinancing, the payment of all fees,
costs and expenses associated with all of the foregoing and the execution and
delivery of all of the Related Transactions Documents.

“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Replacement Lender” has the meaning ascribed to it in Section 1.16(d).

“Requisite Lenders” means Lenders holding 50.1% or more of the unutilized
Commitments (unless such Commitments have been terminated), participations in
Swing Line Loans and Letters of Credit, the Revolving Loans and the Term Loan.

“Requisite Revolving Lenders” means Lenders having (a) 50.1% or more of the
Revolving Loan Commitments, or (b) if the Revolving Loan Commitments have been
terminated, 50.1% or more of the aggregate outstanding amount of the Revolving
Loan and participation interests in Swing Line Loans.

“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such

 

A-28



--------------------------------------------------------------------------------

Person; and (g) any payment of management fees (or other fees of a similar
nature) by such Credit Party to any Stockholder of such Credit Party or its
Affiliates.

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

“Revolving Lender” means, as of any date of determination, a Lender having a
Revolving Loan Commitment.

“Revolving Loan” and “Revolving Loans” means, at any time, the sum of (i) the
aggregate amount of Revolving Credit Advances outstanding to Borrowers plus
(ii) the aggregate Letter of Credit Obligations incurred on behalf of Borrowers.
Unless the context otherwise requires, references to the outstanding principal
balance of the Revolving Loan shall include the outstanding balance of Letter of
Credit Obligations.

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex J to this Agreement or, if such Lender enters
into an Assignment Agreement after the Closing Date, in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Four Hundred
Million Dollars ($400,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with this Agreement.

“Revolving Note” and “Revolving Notes” have the respective meanings ascribed to
them in Section 1.1(a)(ii).

“Security Agreement” means the Security Agreement dated as of May 15, 2003
entered into by and among Agent, on behalf of itself and Lenders, and each
Credit Party that is a signatory thereto, as amended, restated, supplemented or
otherwise modified from time to time.

“Settlement Date” has the meaning ascribed to it in Section 9.9(a)(ii).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“SND List” has the meaning ascribed to it in Section 3.27.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Solvent” means, with respect to any Person organized under the laws of the
United States or any state thereof, on a particular date, that on such date
(a) the fair value of the

 

A-29



--------------------------------------------------------------------------------

property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person; (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Sterling” means the lawful money of the United Kingdom.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Subordinated Debt” means any Indebtedness of any Credit Party subordinated to
the Obligations in a manner and form satisfactory to Agent and Lenders in their
sole discretion, as to right and time of payment and as to any other rights and
remedies thereunder.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

A-30



--------------------------------------------------------------------------------

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations of any Borrower
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or
transaction Borrower entered into as the result of a specific referral pursuant
to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for any Borrower to enter into such
agreement or transaction. The term includes a Swap Related L/C as it may be
increased from time to time fully to support any Borrower’s payment obligations
under any and all such interest rate protection or hedging agreements or
transactions.”

“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A(a).

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to
this Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.

“Swing Line Lender” means GE Capital.

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to Borrowers.

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).

“Target” has the meaning ascribed to it in Section 6.1(b).

“Taxes” means present and future taxes (including, but not limited to, income,
corporate, capital, excise, property, ad valorem, sales, use, payroll, value
added and franchise taxes, deductions, withholdings and custom duties), charges,
fees, imposts, levies, deductions or withholdings and all liabilities with
respect thereto, imposed by any Governmental Authority excluding, in the case of
Section 1.15 only, (a) taxes imposed on or measured by the net income or capital
of Agent or a Lender by the jurisdictions under the laws of which Agent and
Lenders are organized or conduct business or any political subdivision thereof,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which a Lender is located and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrowers under Section 1.16(d)), any withholding tax that is imposed
on amounts payable to such Foreign Lender and is the result of any law in effect

 

A-31



--------------------------------------------------------------------------------

(including FATCA) on (and, in the case of FATCA, including any regulations or
official interpretations thereof issued after) the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office, unless
such designation is at the request of Borrowers) or is attributable to such
Foreign Lender’s failure to comply with Section 1.15(d), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax pursuant to
Section 1.15(a).

“Term Loan” has the meaning ascribed to it in Section 1.1(b)(i).

“Term Loan Commitment” means (a) as to any Lender, the commitment of such Lender
to make its Pro Rata Share of the Term Loan as set forth on Annex J to this
Agreement on the Initial Funding Date, and (b) as to all Lenders, the aggregate
commitment of all Lenders to make the Term Loan on the Initial Funding Date,
which aggregate commitment shall be Three Hundred Million Dollars ($300,000,000)
on the Closing Date.

“Term Loan Lender” means, as of any date of determination, a Lender having a
Term Loan Commitment.

“Term Loan Note” and “Term Loan Notes” have the respective meanings ascribed to
them in Section 1.1(b)(i).

“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) except as set forth in clause (c) below, all other
Obligations under this Agreement and the other Loan Documents have been
completely discharged (other than contingent indemnification obligations so long
as no suits, actions, proceedings or claims are pending or threatened against
any Indemnified Person asserting any damages, losses and liabilities that are
Indemnified Liabilities), (c) all Letter of Credit Obligations have been cash
collateralized, cancelled or backed by standby letters of credit in accordance
with Annex B, and (d) none of Borrowers shall have any further right to borrow
any monies under this Agreement.

“Title IV Plan” means a Pension Plan, that is covered by Title IV of ERISA, and
that any Credit Party or ERISA Affiliate maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by any of them.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of itself, by each applicable Credit Party.

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United

 

A-32



--------------------------------------------------------------------------------

States, any state or territory thereof, or any other country or any political
subdivision thereof; (b) all reissues, extensions or renewals thereof; and
(c) all goodwill associated with or symbolized by any of the foregoing.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

“United States” and “U.S.” each means the United States of America.

“US Pledge Agreement” means the Amended and Restated Pledge Agreement dated as
of August 9, 2004 executed by the Credit Parties in favor of Agent, on behalf of
itself and the Lenders pledging all Stock of their domestic Subsidiaries and 65%
of the stock of their direct Foreign Subsidiaries, if any, and all indebtedness
for money borrowed of a Subsidiary of Holdings, as amended, restated,
supplemented or otherwise modified from time to time.

“Windsor” has the meaning ascribed to it in the preamble of this Agreement.

Rules of construction with respect to accounting terms used in this Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in this
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in this Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex, Exhibit or Schedule. An Event of Default shall “exist”,
“continue” or be “continuing” until such Event of Default is waived in writing
in accordance with Section 11.2 of this Agreement.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan

 

A-33



--------------------------------------------------------------------------------

Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.

 

A-34



--------------------------------------------------------------------------------

ANNEX B (SECTION 1.2)

TO

CREDIT AGREEMENT

LETTERS OF CREDIT

(a)      Issuance. Subject to the terms and conditions of this Agreement, Agent
and Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of
Borrowers and for Borrowers’ account, Letter of Credit Obligations by causing
Letters of Credit to be issued by GE Capital or a Subsidiary thereof, any
Revolving Lender selected by Borrower Representative that agrees to be an
Issuing Lender hereunder or a bank or other legally authorized Person selected
by or acceptable to Agent in its sole discretion (except that where GE Capital
or any Subsidiary thereof issues Letters of Credit in its own name and any such
Letter of Credit is not accepted by the appropriate beneficiary, including an
insurance company, then the Lenders shall permit Letters of Credit to be issued
on terms and conditions acceptable to Agent and Borrowers by a bank or other
legally authorized Person selected by or acceptable to Borrower Representative
in its sole discretion) (each, an “L/C Issuer”) for Borrowers’ account and
guaranteed by Agent; provided, that if the L/C Issuer is a Lender, then such
Letters of Credit shall not be guaranteed by Agent but rather each Revolving
Lender shall, subject to the terms and conditions hereinafter set forth,
purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the lesser of (i) Fifty Million
Dollars ($50,000,000) (the “L/C Sublimit”) and (ii) the Maximum Amount less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan. No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, but may contain provisions
for automatic renewal thereof, unless otherwise determined by Agent, in its sole
discretion, and neither Agent nor Lenders with Revolving Loan Commitments shall
be under any obligation to incur Letter of Credit Obligations in respect of, or
purchase risk participations in, any Letter of Credit having an expiry date that
is later than the date set forth in clause (a) of the definition of Commitment
Termination Date. Notwithstanding anything to the contrary contained herein,
(A) GE Capital or any Subsidiary thereof, as L/C Issuer, may elect only to issue
Letters of Credit in its own name and may only issue Letters of Credit to the
extent permitted by law, and such Letters of Credit may not be accepted by
certain beneficiaries such as insurance companies and (B) outstanding Letters of
Credit issued under the Prior Credit Agreement shall remain outstanding in
accordance with the terms hereof but should any such Letter of Credit need to be
replaced or renewed, any such new Letter of Credit issued hereunder shall be
subject to clause (A) above. If (i) any Revolving Lender is a Non-Funding Lender
or Agent determines that any of the Revolving Lenders is an Impacted Lender and
(ii) the reallocation of that Non-Funding Lender’s or Impacted Lender’s Letter
of Credit Obligations to the other Revolving Lenders would reasonably be
expected to cause the Letter of Credit Obligations and Revolving Loans of any
Revolving Lender to exceed its Revolving Loan Commitment (an “Affected L/C
Issuer”), taking into account the amount of outstanding Revolving Loans and
expected advances of Revolving Loans as determined by Agent, then no Affected
L/C Issuer shall have a duty to issue or renew any Letter of Credit unless the
Non-Funding Lender or Impacted Lender has been replaced, the Letter of Credit
Obligations have been cash collateralized, or the Revolving Loan Commitment of
the other

 

B-1



--------------------------------------------------------------------------------

Revolving Lenders have been increased by an amount sufficient to satisfy Agent
that all future Letter of Credit Obligations will be covered by all Revolving
Lenders who are not Non-Funding Lenders or Impacted Lenders.

(b)      (i)      Advances Automatic; Participations. If no Revolving Lender is
a Non-Funding Lender, in the event that Agent or any Revolving Lender shall make
any payment on or pursuant to any Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a Revolving Credit Advance
under Section 1.1(a)(i) of this Agreement regardless of whether a Default or
Event of Default has occurred and is continuing and notwithstanding any
Borrower’s failure to satisfy the conditions precedent set forth in Section 2,
and, if no Revolving Lender is a Non-Funding Lender (or if the only Non-Funding
Lender is the L/C Issuer that issued such Letter of Credit), each Revolving
Lender shall be obligated to pay its Pro Rata Share thereof in accordance with
this Agreement. If any Revolving Lender is a Non-Funding Lender, that
Non-Funding Lender’s Letter of Credit Obligations shall be reallocated to and
assumed by the other Revolving Lenders pro rata in accordance with their Pro
Rata Share of the Revolving Loan (calculated as if the Non-Funding Lender’s Pro
Rata Share was reduced to zero and each other Revolving Lender’s Pro Rata Share
had been increased proportionately) so long as no Event of Default shall have
occurred and be continuing at the time of reallocation. If any Revolving Lender
is a Non-Funding Lender, each Revolving Lender that is not a Non-Funding Lender
shall pay to Agent for the account of such L/C Issuer its Pro Rata Share
(increased as described above) of the Letter of Credit Obligations that from
time to time remain outstanding; provided that no Revolving Lender shall be
required to fund any amount in excess of its Revolving Loan Commitment. The
failure of any Revolving Lender to make available to Agent for Agent’s own
account its Pro Rata Share of any such Revolving Credit Advance or payment by
Agent under or in respect of a Letter of Credit shall not relieve any other
Revolving Lender of its obligation hereunder to make available to Agent its Pro
Rata Share thereof.

(ii)      If it shall be illegal or unlawful for Borrowers to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(h) or (i) or otherwise or if it shall be
illegal or unlawful for any Revolving Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Revolving Lender, then (A) immediately and without further
action whatsoever, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Lender’s Pro Rata Share
(based on the Revolving Loan Commitments) of the Letter of Credit Obligations in
respect of all Letters of Credit then outstanding and (B) thereafter,
immediately upon issuance of any Letter of Credit, each Revolving Lender shall
be deemed to have irrevocably and unconditionally purchased from Agent (or such
L/C Issuer, as the case may be) an undivided interest and participation in such
Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations with respect to such Letter of Credit on the date of such
issuance. Each Revolving Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
this Agreement with respect to Revolving Credit Advances.

(c)      Cash Collateral.

 

B-2



--------------------------------------------------------------------------------

(i)      If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to this Agreement prior to the Commitment
Termination Date, Borrowers will pay to Agent for the ratable benefit of itself
and the Revolving Lenders cash or cash equivalents acceptable to Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each Letter of Credit outstanding. Such funds or Cash Equivalents
shall be held by Agent in a cash collateral account (the “Cash Collateral
Account”) maintained at a bank or financial institution acceptable to Agent. The
Cash Collateral Account shall be in the name of Borrowers and shall be pledged
to, and subject to the control of, Agent, for the benefit of Agent and Lenders,
in a manner satisfactory to Agent. Each Borrower hereby pledges and grants to
Agent, on behalf of itself and Lenders, a security interest in all such funds
and Cash Equivalents held in the Cash Collateral Account from time to time and
all proceeds thereof, as security for the payment of all amounts due in respect
of the Letter of Credit Obligations and other Obligations, whether or not then
due. This Agreement, including this Annex B, shall constitute a security
agreement under applicable law.

(ii)      If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
30 additional days) as, and in an amount equal to 105% of the aggregate maximum
amount then available to be drawn under the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, as are be satisfactory to
Agent in its sole discretion.

(iii)      From time to time after funds are deposited in the Cash Collateral
Account by any Borrower, whether before or after the Commitment Termination
Date, Agent may apply such funds or Cash Equivalents then held in the Cash
Collateral Account to the payment of any amounts, and in such order as Agent may
elect, as shall be or shall become due and payable by Borrowers to Agent and
Lenders with respect to such Letter of Credit Obligations and, upon the
satisfaction in full of all Letter of Credit Obligations, to any other
Obligations of any Borrower then due and payable.

(iv)      No Borrower nor any Person claiming on behalf of or through any
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by Borrowers
to Agent and Lenders in respect thereof, any funds remaining in the Cash
Collateral Account shall be applied to other Obligations then due and owing and
upon payment in full of such Obligations, any remaining amount shall be paid to
Borrowers or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be for the account of Agent.

(d)      Fees and Expenses. Without duplication of any such costs and expenses
or Letter of Credit Fee (as defined in the Prior Credit Agreement) payable under
the Prior Credit Agreement, Borrowers agree to pay to Agent for the benefit of
Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs

 

B-3



--------------------------------------------------------------------------------

and expenses incurred by Agent or any Revolving Lender on account of such Letter
of Credit Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the Applicable Revolver LIBOR Margin multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit. Such fee shall be paid to Agent for the benefit of the Lenders with
Revolving Loan Commitments in arrears, on the first day of each month after the
Initial Funding Date (commencing on October 3, 2011 for the period from the
Initial Funding Date through September 30, 2011) and on the Commitment
Termination Date. In addition, without duplication of any corresponding fee
payable under the Prior Credit Agreement, Borrowers shall pay to any L/C Issuer,
on demand, such fees (including all per annum fees), charges and expenses of
such L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.

(e)      Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent and the L/C Issuer at least two (2) Business
Days’ prior written notice requesting the incurrence of any Letter of Credit
Obligation. The notice shall be accompanied by the form of the Letter of Credit
(which shall be acceptable to the L/C Issuer) and a completed Application for
Standby Letter of Credit or Application for Documentary Letter of Credit (as
applicable) in substantially the form of Exhibit B-1 or B-2 attached hereto.
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower Representative and approvals by Agent and the L/C
Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among Borrower
Representative, Agent and the L/C Issuer.

(f)      Obligation Absolute. The joint and several obligation of Borrowers to
reimburse Agent and Lenders with Revolving Loan Commitments for payments made
with respect to any Letter of Credit Obligation shall be absolute, unconditional
and irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each Revolving Lender to make payments to
Agent with respect to Letters of Credit shall be unconditional and irrevocable.
Such obligations of Borrowers and Lenders with Revolving Loan Commitments shall
be paid strictly in accordance with the terms hereof under all circumstances
including the following:

(i)      any lack of validity or enforceability of any Letter of Credit or this
Agreement or the other Loan Documents or any other agreement;

(ii)      the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with this Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);

 

B-4



--------------------------------------------------------------------------------

(iii)      any draft, demand, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

(iv)      payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;

(v)      any other circumstance or event whatsoever, that is similar to any of
the foregoing; or

(vi)      the fact that a Default or an Event of Default has occurred and is
continuing.

(g)      Indemnification; Nature of Lenders’ Duties.

(i)    In addition to amounts payable as elsewhere provided in this Agreement,
Borrowers jointly and severally hereby agree to pay and to protect, indemnify,
and save harmless Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees and allocated costs of internal counsel) that Agent
or any Lender may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Letter of Credit or guaranty thereof, or (B) the
failure of Agent or any Lender seeking indemnification or of any L/C Issuer to
honor a demand for payment under any Letter of Credit or guaranty thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of Agent or such Lender (as finally determined by a court of
competent jurisdiction).

(ii)    As between Agent and any Lender and Borrowers, Borrowers assume all
risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, none of Agent or any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for

 

B-5



--------------------------------------------------------------------------------

payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under this Agreement.

(iii)      Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer, including a Master Documentary Agreement and a Master Standby Agreement
entered into with Agent.

(h)      Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (i) (A) on or prior to any issuance of any Letter of Credit by
such L/C Issuer, (B) immediately after any drawing under any such Letter of
Credit or (C) immediately after any payment (or failure to pay when due) by
Borrowers of any related Letter of Credit Obligation, notice thereof, which
shall contain a reasonably detailed description of such issuance, drawing or
payment, and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (ii) upon the request of Agent (or
any Revolving Lender through Agent), copies of any Letter of Credit Issued by
such L/C Issuer and any related Letter of Credit reimbursement agreement and
such other documents and information as may reasonably be requested by Agent;
and (iii) on the first Business Day of each calendar week, a schedule of the
Letters of Credit issued by such L/C Issuer, in form and substance reasonably
satisfactory to Agent, setting forth the Letter of Credit Obligations for such
Letters of Credit outstanding on the last Business Day of the previous calendar
week.

 

B-6



--------------------------------------------------------------------------------

ANNEX C (SECTION 1.8)

TO

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

Each Credit Party shall establish and maintain the Cash Management Systems
described below:

(a) On or before the Closing Date and until the Termination Date, each Credit
Party shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s discretion,
blocked accounts (“Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
such Lock Boxes, and (ii) deposit and cause its Subsidiaries to deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral (whether or not otherwise delivered to a Lock Box) into one or
more Blocked Accounts in such Credit Party’s name and at a bank identified in
Disclosure Schedule (3.19) (each, a “Relationship Bank”). On or before the
Closing Date, each Credit Party shall have established a concentration account
in its name (each a “Concentration Account” and collectively, the “Concentration
Accounts”) at the bank or banks that shall be designated as the Concentration
Account bank for each such Credit Party in Disclosure Schedule (3.19) (each a
“Concentration Account Bank” and collectively, the “Concentration Account
Banks”), which banks shall be reasonably satisfactory to Agent.

(b) Each Borrower may maintain, in its name, an account (each a “Disbursement
Account” and collectively, the “Disbursement Accounts”) at a bank reasonably
acceptable to Agent into which Agent shall, from time to time, deposit proceeds
of Loans made to such Borrower pursuant to Section 1.1 for use by such Borrower
solely in accordance with the provisions of Section 1.4.

(c) On or before the Closing Date (or such later date as Agent shall consent to
in writing), each Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent, for the benefit of itself and
Lenders, and the applicable Credit Party with respect to all such accounts of a
Credit Party, in form and substance reasonably acceptable to Agent which shall
become operative on or prior to the Closing Date. Each such blocked account
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the applicable
Concentration Account are held by such bank as agent or bailee-in-possession for
Agent, with respect to all accounts of Credit Parties, (ii) the bank executing
such agreement has no rights of setoff or recoupment or any other claim against
such account, as the case may be, other than for payment of its service fees and
other charges directly related to the administration of such account and for
returned checks or other items of payment, and (iii) from and after the Closing
Date (A) with respect to banks at which a Blocked Account is maintained, such
bank agrees, from and after the receipt of a notice (an “Activation Notice”)
from Agent (which Activation Notice may be given by Agent at any time at which
(1) a Default or Event of Default has occurred and is continuing or (2) the
Leverage Ratio

 

C-1



--------------------------------------------------------------------------------

is greater than the ratio that is 0.25 to 1.00 below the covenant level then in
effect under Section (b) of Annex G (any of the foregoing being referred to
herein as an “Activation Event”)), to forward immediately all amounts in each
Blocked Account to such Credit Party’s Concentration Account Bank and to
commence the process of daily sweeps from such Blocked Account into the
applicable Concentration Account and (B) with respect to each Concentration
Account Bank, such bank agrees from and after the receipt of an Activation
Notice from Agent, upon the occurrence of an Activation Event, to immediately
forward all amounts received in the applicable Concentration Account to the
Collection Account, in the case of any account of a Credit Party through daily
sweeps from such Concentration Account into the Collection Account. From and
after the date Agent has delivered an Activation Notice to any bank with respect
to any Blocked Account(s), no Credit Party shall accumulate or maintain cash in
Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.

(d)      So long as no Default or Event of Default has occurred and is
continuing, Credit Parties may amend Disclosure Schedule (3.19) to add or
replace a Relationship Bank, Lock Box or Blocked Account or to replace any
Concentration Account or any Disbursement Account; provided, that (i) Agent
shall have consented in writing in advance to the opening of such account or
Lock Box with the relevant bank and (ii) prior to the time of the opening of
such account or Lock Box, the applicable Credit Party and such bank shall have
executed and delivered to Agent, with respect to any account of a Credit Party,
a tri-party blocked account agreement, in form and substance reasonably
satisfactory to Agent. Credit Parties shall close any of their accounts (and
establish replacement accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days following notice from Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Agent’s reasonable judgment, or as promptly as practicable and in any event
within 60 days following notice from Agent that the operating performance, funds
transfer or availability procedures or performance with respect to accounts or
Lock Boxes of the bank holding such accounts or Agent’s liability under any
tri-party blocked account agreement with such bank is no longer acceptable in
Agent’s reasonable judgment.

(e)      The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of with
respect to the Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts of the Credit Parties, the Loans and all other
Obligations and in which each Credit Party shall have granted a Lien to Agent,
on behalf of itself and Lenders, with respect to any such account of the Credit
Parties, pursuant to the Security Agreement.

(f)      All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with any agreement among the Lenders. In no
event shall any amount be so applied unless and until such amount shall have
been credited in immediately available funds to the Collection Account.

 

C-2



--------------------------------------------------------------------------------

(g)      Each Credit Party shall and shall cause its Related Persons to (i) hold
in trust for with respect to all Credit Parties, Agent, for the benefit of
itself and Lenders, and (ii) within 1 Business Day after receipt by such Credit
Party or any such Related Person of any checks, cash or other items of payment,
deposit the same into a Blocked Account of such Credit Party. Each Borrower and
each Related Person thereof acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Collateral are part of the
Collateral. All proceeds of the sale or other disposition of any Collateral
shall be deposited directly into the applicable Blocked Accounts unless wire
transferred directly to Agent and applied towards prepayment of Loans pursuant
to Section 1.3(c) of this Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX D (SECTION 2.1(A))

TO

CREDIT AGREEMENT

CLOSING CHECKLIST

In addition to, and not in limitation of, the conditions described in
Section 2.1 of this Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to this Agreement):

(i)      this Agreement duly executed by the Borrowers and the other Credit
Parties, together with the annexes, exhibits, schedules and disclosure schedules
thereto;

(ii)      Revolving Notes, Swing Line Notes and Term Loan Notes as may be
requested by the applicable Lenders;

(iii)      a copy of each Credit Party’s charter, bylaws or partnership or
operating agreement (collectively, “Constituent Documents”) that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Credit Party in such jurisdiction and
each other jurisdiction where such Credit Party is qualified to do business as a
foreign entity or where such qualification is necessary;

(iv)      a certificate of the secretary or other officer of each Credit Party
in charge of maintaining books and records of such Credit Party certifying as to
(A) the names and signatures of each officer of such Credit Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Credit Party attached to such certificate are complete and correct copies of
such Constituent Documents as in effect on the date of such certification and
(C) the resolutions of such Credit Party’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of each Loan Document to which such Credit Party is a party;

(v)      a certificate of an officer of the Borrowers with respect to certain
conditions set forth in Section 2.1 that is in form and substance substantially
similar to the officer’s certificate delivered in connection with the closing of
the Prior Credit Agreement;

(vi)      a certificate of an officer of Blount International, Inc., on behalf
of the Credit Parties, with respect to the solvency of the Credit Parties;

 

D-1



--------------------------------------------------------------------------------

(vii)      insurance certificates in form and substance satisfactory to the
Agent demonstrating that the insurance policies required by Section 5.4 are in
full force and effect and have all endorsements required by such Section 5.4;

(viii)      the results of recent Uniform Commercial Code and other customary
lien searches in each relevant domestic jurisdiction with respect to the Credit
Parties, and such search shall reveal no Liens on any of the property of the
Credit Parties, except for Liens permitted under this Agreement or Liens to be
discharged prior to or at the Closing Date;

(ix)      a satisfactory update with respect to (i) the environmental matters
set forth in that certain letter agreement (“Letter Agreement”) entered into in
connection with the Prior Credit Agreement between Agent and Blount, Inc. and
(ii) environmental health and safety matters that have arisen since the
execution of the Letter Agreement that could reasonably be expected to result in
material environmental liabilities to the Credit Parties and their Subsidiaries;
and

(x)      such other documents and information as any Lender through the Agent
may reasonably request.

 

D-2



--------------------------------------------------------------------------------

ANNEX E (SECTION 4.1(A))

TO

CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING

Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

(a)      Monthly Financials. To Agent and Lenders, within thirty (30) days after
the end of each Fiscal Month, financial information regarding Holdings and its
Subsidiaries, certified by the Chief Financial Officer of Holdings, consisting
of consolidated (i) unaudited balance sheets as of the close of such Fiscal
Month and the related statements of income and cash flows for that portion of
the Fiscal Year ending as of the close of such Fiscal Month; (ii) unaudited
statements of income and cash flows for such Fiscal Month, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments); and (iii) a
summary of the outstanding balance of all Intercompany Notes as of the last day
of that Fiscal Month; provided, however, Holdings and its Subsidiaries shall not
be required to deliver such monthly financial reports unless EBITDA for the four
(4) Fiscal Quarter period ended as of the last Fiscal Quarter for which
financial statements have been delivered pursuant to clause (b) of this Annex E
is less than $75,000,000. If required, such financial information shall be
accompanied by the certification of the Chief Financial Officer of Holdings that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position and results of operations
of Holdings and its Subsidiaries, on a consolidated basis as at the end of such
Fiscal Month and for that portion of the Fiscal Year then ended and (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, such financial information shall be accompanied
by the information and reports required by clause (a) of Annex F.

(b)      Quarterly Financials. To Agent and Lenders, within forty-five (45) days
after the end of each Fiscal Quarter, consolidated financial information
regarding Holdings and its Subsidiaries, certified by the Chief Financial
Officer of Holdings, including (i) unaudited balance sheets as of the close of
such Fiscal Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes). Such financial information shall be
accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate”) showing the calculations used in determining compliance with each
of the Financial Covenants that is tested on a quarterly basis and (B) the
certification of the Chief Financial Officer of Holdings that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes) the financial position, results of

 

E-1



--------------------------------------------------------------------------------

operations and statements of cash flows of Holdings and its Subsidiaries, on a
consolidated basis, as at the end of such Fiscal Quarter and for that portion of
the Fiscal Year then ended, and (ii) any other information presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default. In addition, such
financial information shall be accompanied by the information and reports
required by clause (a) of Annex F.

(c)      Operating Plan. To Agent and Lenders, as soon as available, but not
later than thirty (30) days after the end of each Fiscal Year, an annual
operating plan for Holdings and its Subsidiaries, on a consolidated basis,
approved by the Board of Directors of Holdings, for the following Fiscal Year,
which (i) includes a statement of all of the material assumptions on which such
plan is based, (ii) includes monthly balance sheets, income statements and
statements of cash flows for the following year and (iii) integrates sales,
gross profits, operating expenses, operating profit, cash flow projections and
Borrowing Availability projections, all prepared on the same basis and in
similar detail as that on which operating results are reported (and in the case
of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, Capital Expenditures and facilities.

(d)      Annual Audited Financials. To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited Financial Statements for
Holdings and its Subsidiaries on a consolidated basis, consisting of balance
sheets and statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which Financial Statements shall be prepared in accordance with GAAP and
certified without qualification, by an independent certified public accounting
firm of national standing or otherwise acceptable to Agent. Such Financial
Statements shall be accompanied by (i) a statement prepared in reasonable detail
showing the calculations used in determining compliance with each of the
Financial Covenants, (ii) a report from such accounting firm to the effect that,
in connection with their audit examination, nothing has come to their attention
to cause them to believe that a Default or Event of Default has occurred (or
specifying those Defaults and Events of Default that they became aware of), it
being understood that such audit examination extended only to accounting matters
and that no special investigation was made with respect to the existence of
Defaults or Events of Default, (iii) if available, a letter addressed to Agent,
on behalf of itself, and Lenders, in form and substance reasonably satisfactory
to Agent and subject to standard qualifications required by nationally
recognized accounting firms, signed by such accounting firm acknowledging that
Agent and Lenders are entitled to rely upon such accounting firm’s certification
of such audited Financial Statements, (iv) the annual letters to such
accountants in connection with their audit examination detailing contingent
liabilities and material litigation matters, and (v) the certification of the
Chief Executive Officer or Chief Financial Officer of Holdings and its
Subsidiaries that all such Financial Statements present fairly in accordance
with GAAP the financial position, results of operations and statements of cash
flows of Holdings and its Subsidiaries on a consolidated basis, as at the end of
such Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

 

E-2



--------------------------------------------------------------------------------

(e)      Management Letters. To Agent and Lenders, within a reasonable period of
time (in no event in excess of thirty (30) days) after delivery thereof to any
Credit Party or the audit committee of Holdings for review, copies of all
management letters, exception reports or similar letters or reports received by
such audit committee or Credit Party from its independent certified public
accountants.

(f)      Default Notices. To Agent and Lenders, as soon as practicable, and in
any event within five (5) Business Days after an executive officer of any
Borrower has actual knowledge of the existence of any Default or Event of
Default, telephonic or telecopied notice specifying the nature of such Default
or Event of Default or other event, including the anticipated effect thereof,
which notice, if given telephonically, shall be promptly confirmed in writing on
the next Business Day.

(g)      SEC Filings and Press Releases. To Agent and Lenders, promptly upon
their becoming available, copies of: (i) all Financial Statements, reports,
notices and proxy statements made publicly available by any Credit Party to its
security holders; (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Credit Party with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority; and (iii) all press releases and
other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.

(h)      Subordinated Debt and Equity Notices. To Agent, as soon as practicable,
copies of all material written notices given or received by any Credit Party
with respect to any Subordinated Debt or Stock of such Person, and, within two
(2) Business Days after any Credit Party obtains knowledge of any matured or
unmatured event of default with respect to any Subordinated Debt, notice of such
event of default.

(i)      Supplemental Schedules. To Agent, supplemental disclosures, if any,
required by Section 5.6.

(j)      Litigation. To Agent in writing, promptly upon learning thereof, notice
of any Litigation commenced or threatened against any Credit Party or any
Subsidiary of any Credit Party that (i) could reasonably be likely to result in
damages in excess of $1,000,000 (net of insurance coverages for such damages),
(ii) seeks injunctive relief, (iii) is asserted or instituted against any Plan,
its fiduciaries or its assets or against any Credit Party or any Subsidiary of
any Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party or any Subsidiary of any Credit Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Liabilities to the extent such Litigation is commenced
by a Governmental Authority or any other Person, or otherwise, to the extent
such Litigation seeks damages in excess of $1,000,000, or (vi) involves any
product recall.

(k)      Insurance Notices. To Agent, disclosure of losses or casualties
required by Section 5.4.

(l)      Lease Default Notices. To Agent, within two (2) Business Days after
receipt thereof, copies of (i) any and all default notices received under or
with respect to any

 

E-3



--------------------------------------------------------------------------------

leased location or public warehouse where Collateral is located, and (ii) such
other notices or documents as Agent may reasonably request.

(m)      Lease Amendments. To Agent, within two (2) Business Days after receipt
thereof, copies of all material amendments to real estate leases with respect to
real property located in Clackamas, Oregon and Kansas City, Missouri.

(n)      Indemnification Agreements. To Agent, within two (2) Business Days
after receipt of any claim, Blount, Inc. shall provide to Agent a report of any
claims, individually or in the aggregate, in excess of $1,000,000 (and any
payments made by any Credit Party in connection therewith) pursuant to any
indemnification obligations with respect to any sale or purchase documents
executed by any Credit Party or any Subsidiary of any Credit Party.

(o)      Other Documents. To Agent and Lenders, such other financial and other
information respecting any Credit Party’s or any Subsidiary of any Credit
Party’s business or financial condition as Agent or any Lender shall from time
to time reasonably request.

 

E-4



--------------------------------------------------------------------------------

ANNEX F (SECTION 4.1(B))

TO

CREDIT AGREEMENT

COLLATERAL REPORTS

Borrowers shall deliver or cause to be delivered the following:

(a)      To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to clause (a) of Annex E, or if such Financial
Statements are not required, then along with the quarterly Financial Statements
delivered pursuant to clause (b) of Annex E, a reconciliation of the outstanding
Loans as set forth in the monthly Loan Account statement for the period then
ended provided by Agent to Borrowers’ general ledger and monthly or quarterly,
as the case may be, Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion.

(b)      To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E, (i) a listing of government contracts
of each Borrower subject to the Federal Assignment of Claims Act of 1940; and
(ii) a list of any applications for the registration of any Intellectual
Property filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;

(c)      To Agent (at each Borrower’s own expense) the results of each physical
verification, if any, that such Borrower or any of its Subsidiaries may in their
discretion have made, or caused any other Person to have made on their behalf,
of all or any substantial portion of their Inventory if and to the extent such
inventory count indicates that Inventory at any location of such Borrower or
Subsidiary is more than $100,000 less than the amount of Inventory recorded on
the books and records of such Borrower or Subsidiary for that location (and, if
a Default or an Event of Default has occurred and is continuing, each Borrower
shall, upon the request of Agent, conduct, and deliver the results of, such
physical verifications as Agent may require);

(d)      To Agent (at each Borrower’s own expense) such appraisals of its assets
on an annual basis if requested by Agent or more frequently as Agent may request
at any time after the occurrence and during the continuance of a Default or an
Event of Default or less frequently in Agent’s discretion so long as no Default
or Event of Default has occurred and is continuing, such appraisals to be
conducted by an appraiser, and in form and substance reasonably satisfactory to
Agent;

(e)      To Agent (at each Borrower’s own expense), from time to time, if Agent
reasonably determines that obtaining appraisals is necessary in order for Agent
or any Lender to comply with applicable laws or regulations (including any
appraisals required to comply with FIRREA), and at any time if a Default or an
Event of Default shall have occurred and be continuing, appraisals in form and
substance and from appraisers reasonably satisfactory to Agent stating the then
current fair market value of all or any portion of the personal property of

 

F-1



--------------------------------------------------------------------------------

any Credit Party or any Subsidiary of any Credit Party and the fair market value
or such other value as reasonably determined by Agent (for example, replacement
cost for purposes of Flood Insurance) of any Real Estate of any Credit Party or
any Subsidiary of any Credit Party; and

(f)      Such other reports, statements and reconciliations with respect to the
Collateral or Obligations of any or all Credit Parties as Agent shall from time
to time request in its reasonable discretion.

 

F-2



--------------------------------------------------------------------------------

ANNEX G (SECTION 6.10)

TO

CREDIT AGREEMENT

FINANCIAL COVENANTS

Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

(a)      Minimum Fixed Charge Coverage Ratio.  Holdings and its Subsidiaries
shall have on a consolidated basis at the end of each Fiscal Quarter a Fixed
Charge Coverage Ratio for the four (4) Fiscal Quarter period then ended of not
less than the following:

 

Fiscal Quarters Ending:  

Minimum Fixed Charge

Coverage Ratio:

 

June 30, 2011 and each Fiscal

Quarter thereafter

 

  1.15 to 1.00

(b)      Maximum Leverage.  Holdings and its Subsidiaries shall not permit the
Leverage Ratio at the end of each Fiscal Quarter to exceed the applicable amount
set forth below:

 

Period:

 

 

Maximum Leverage Ratio:

 

For the fiscal quarters ending

on June 30, 2011, September

30, 2011 and December 31,

2011

 

  4.25 to 1.00

For the fiscal quarters ending

on March 31, 2012 and

June 30, 2012

 

  4.00 to 1.00

For the fiscal quarters ending

on September 30, 2012 and

December 31, 2012

 

  3.75 to 1.00

For the fiscal quarters ending

on March 31, 2013, June 30,

2013 and September 30, 2013

 

  3.50 to 1.00

For the fiscal quarters ending

on December 31, 2013 and

March 31, 2014

 

  3.25 to 1.00

 

G-1



--------------------------------------------------------------------------------

Period:

 

 

Maximum Leverage Ratio:

 

For the fiscal quarters ending on June 30, 2014 and each fiscal quarter
thereafter

 

  3.00 to 1.00

Unless otherwise specifically provided herein, any accounting term used in this
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If any “Accounting Changes” (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in this Agreement or any other Loan Document,
then Borrowers, Agent and Lenders agree to enter into negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ and its Subsidiaries’ financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made; provided,
however, that the agreement of Requisite Lenders to any required amendments of
such provisions shall be sufficient to bind all Lenders. Any amendments to the
Financial Covenants or the definitions used therein pursuant to the foregoing
(including the proviso) or otherwise shall not be deemed to result in a
reduction in the rate of interest for purposes of Section 11.2(c)(ii) of the
Credit Agreement. “Accounting Changes” means (i) changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by any Credit
Party’s certified public accountants; (iii) purchase accounting adjustments
under A.P.B. 16 or 17 and EITF 88-16, and the application of the accounting
principles set forth in FASB 109, including the establishment of reserves
pursuant thereto and any subsequent reversal (in whole or in part) of such
reserves; and (iv) the reversal of any reserves established as a result of
purchase accounting adjustments. If Agent, Borrowers and Requisite Lenders agree
upon the required amendments, then after appropriate amendments have been
executed and the underlying Accounting Change with respect thereto has been
implemented, any reference to GAAP contained in this Agreement or in any other
Loan Document shall, only to the extent of such Accounting Change, refer to
GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrowers and Requisite Lenders cannot agree upon
the required amendments within 30 days following the date of implementation of
any Accounting Change, then all Financial Statements delivered and all
calculations of financial covenants and other standards and terms in accordance
with this Agreement and the other Loan Documents shall be prepared, delivered
and made without regard to the underlying Accounting Change. For purposes of
Section 8.1, a breach of a Financial Covenant contained in this Annex G shall be
deemed to have occurred as of any date of reasonable determination by Agent or
as of the last day of any specified measurement period, regardless of when the
Financial Statements reflecting such breach are delivered to Agent.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to

 

G-2



--------------------------------------------------------------------------------

herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Accounting Standard Codification
having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”, as defined therein.

Notwithstanding anything to the contrary contained herein, solely with respect
to the Leverage Ratio calculations, such calculation shall be made by giving pro
forma effect to any Permitted Acquisition, as if each such Permitted Acquisition
had been consummated on the first day of such period, based on historical
results of such acquired assets accounted for in accordance with GAAP.

 

G-3



--------------------------------------------------------------------------------

ANNEX H (SECTION 9.9(A))

TO

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

GENERAL ELECTRIC CAPITAL CORPORATION:

 

 

Name:

  

General Electric Capital Corporation

 

Bank:

  

DeutscheBank Trust Company Americas

    

New York, New York

 

ABA #:

  

021001033

 

Account #:

  

50 286 174

 

Account Name:

  

GECC/CAF Depository

 

Reference:

  

CFN8532 – Blount, Inc.

 

H-1



--------------------------------------------------------------------------------

ANNEX I (SECTION 11.10)

TO

CREDIT AGREEMENT

NOTICE ADDRESSES

 

(A)

If to Agent or GE Capital, at

General Electric Capital Corporation

(or, as applicable, c/o General Electrical Capital Corporation)

401 Merritt 7

Norwalk, Connecticut 06851

Attention: Blount, Inc. Account Manager

Telecopier No.: (203) 567-8443

Telephone No.: (203) 229-1489

and

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06856-5201

Attention: Corporate Counsel - Commercial Finance

Telecopier No.: (513) 770-5460

Telephone No.: (770) 999-4929

and

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30308

Attention: Jesse H. Austin, III, Esq.

Telecopier No.: (404) 815-2424

Telephone No.: (404) 815-2208

 

(B) If to any Borrower, to Borrower Representative, at

Blount, Inc.

4909 S.E. International Way

Portland, Oregon 97222

Attention: Calvin E. Jenness and Richard H. Irving, III

Telecopier No.: (503) 653-4612

Telephone No.: (503) 653-4573

with copies to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue



--------------------------------------------------------------------------------

New York, New York 10019

Attention: George E. Zobitz, Esq.

Telecopier No.: (212) 474-1996

Telephone No.: (212) 474-3700



--------------------------------------------------------------------------------

ANNEX J (FROM ANNEX A - COMMITMENTS DEFINITION)

TO

CREDIT AGREEMENT

On file with Agent.



--------------------------------------------------------------------------------

ANNEX K (FROM SECTION 1.18 – LOAN REPURCHASES)

TO

CREDIT AGREEMENT

Auction Procedures

See Attached.



--------------------------------------------------------------------------------

ANNEX L (SECTION 2.2(A))

TO

CREDIT AGREEMENT

CONDITIONS TO INITIAL FUNDING

In addition to, and not in limitation of, the conditions described in
Section 2.2 of this Agreement, pursuant to Section 2.2(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Initial Funding Date (each capitalized term used but not otherwise
defined herein shall have the meaning ascribed thereto in Annex A to this
Agreement):

(i)        a reaffirmation agreement from each Credit Party in form and
substance substantially similar to the reaffirmation agreement delivered in
connection with the closing of the Prior Credit Agreement;

(ii)       a Notice of Revolving Credit Advance with respect to the Revolving
Loans to be made on the Initial Funding Date;

(iii)      a flow of funds memorandum with respect to (a) the Loans to be made
on the Initial Funding Date, (b) repayment of the Loans (as defined in the Prior
Credit Agreement) and (c) other payments to be made on the Initial Funding Date;

(iv)      a certificate of an officer of Blount International, Inc., on behalf
of the Credit Parties, with respect to the solvency of the Credit Parties;

(v)       a certificate of the secretary or other officer of each Credit Party
in charge of maintaining books and records of such Credit Party certifying that
there have been no changes or amendments to the Constituent Documents (as
defined in Annex D) of such Credit Party delivered on the Closing Date;

(vi)      duly executed favorable opinions of Cravath, Swaine & Moore LLP,
special outside counsel to the Credit Parties, and Richard H. Irving, III,
general counsel to Blount International, Inc., each addressed to Agent and the
Lenders and addressing such matters as Agent may reasonably request and each in
form and substance similar to the corresponding opinions of counsel delivered in
connection with the closing of the Prior Credit Agreement;

(vii)     mortgage amendments and necessary title endorsements, each in form and
substance reasonably satisfactory to Agent, for the following properties:
(a) 4909 SE International Way, Portland, OR 97222; (b) 3901 SE Naef Road,
Milwaukie, OR 97267; (c) 4840 E. 12th Street, Kansas City, MO 64127 and (d) 6004
Windsor Drive, Milan, TN 38358; and

(viii)    such other documents and information as Agent may reasonably request.



--------------------------------------------------------------------------------

Exhibit 1.1(a)(i)

BLOUNT, INC., and the other Borrowers

Notice of Revolving Credit Advance

Capitalized terms used herein which are defined in the Fourth Amended and
Restated Credit Agreement, dated as of June 13, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Blount, Inc., a Delaware corporation (“Borrower Representative”),
and the other Persons named therein as Borrowers (collectively, “Borrowers”),
the other Credit Parties signatory thereto, the Persons signatory thereto from
time to time as Lenders (“Lenders”) and General Electric Capital Corporation, as
agent (in such capacity, “Agent”) for itself and all Lenders. Borrower
Representative hereby certifies, on behalf of Borrowers, that on the date hereof
and on the borrowing date set forth below: (i) all representations and
warranties made by Borrowers contained in the Credit Agreement and the other
Loan Documents are and will be true and correct (with respect to any
representation or warranty that is not qualified as to materiality, in any
material respect), both before and after giving effect to the Revolving Credit
Advance and to the application of the proceeds thereof, as though made on such
date, unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct (with respect to any
representation or warranty that is not qualified as to materiality, in any
material respect) as of such earlier date and except for changes therein
expressly permitted or expressly contemplated by the Credit Agreement; (ii) no
event or circumstance having a Material Adverse Effect has occurred since the
Closing Date; (iii) no Default or Event of Default exists, or would result from
such Revolving Credit Advance or from the application of the proceeds thereof;
and (iv) after giving effect to the Revolving Credit Advance, the outstanding
principal amount of the Revolving Loan will not exceed the Maximum Amount less
the then outstanding principal amount of the Swing Line Loan.

 

Client and Address      Blount, Inc.    Name of Contact    Phone     
(###) ###-####                  Fax      (###) ###-####         Bank        
Wire Information    ABA#          Address            Acct#              Bank
Contact                            

Request Date             

Index Rate Loan Amount $            

LIBOR Loan Amount $             

LIBOR Period:            months

 

Borrowing Availability

            

1. Maximum Amount

      

2. Less: Outstanding Revolving Credit Advances

   $             -                           

3. Less: Letter of Credit Obligations

   $ -                           

4. Less: Outstanding Swing Line Loans

   $ -                                    

5. Borrowing Availability

           $

 

Loan Balance

            

6. Revolver Balance (Lines 2 and 3)

     $-    

7. Plus: Current Amount Requested (from above)

   +                                 $-    

8. Revolver Balance After Advance

                                            $-

Borrower Representative has caused this Request to be executed by its duly
authorized officer as of the date and year first written above.

 

Authorizations    Blount, Inc.       Phone       Fax   Requested by:           
(###)###-####       (###)###-####    Duly Authorized Signatory            

 

    Fax to:    GE Capital    (###) ###-#### ;          Phone:    (###) ###-####

 

1



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)(ii)

to

CREDIT AGREEMENT

FORM OF REVOLVING NOTE

 

New York, New York

$                    

              , 20    

FOR VALUE RECEIVED, the undersigned, BLOUNT, INC., a Delaware corporation, OMARK
PROPERTIES, INC., an Oregon corporation, and WINDSOR FORESTRY TOOLS LLC, a
Tennessee limited liability company (collectively, “Borrowers”), HEREBY, JOINTLY
AND SEVERALLY, PROMISE TO PAY to the order of
                                         (“Lender”), at the offices of GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent for itself and
all Lenders (“Agent”), at its address at 401 Merritt 7, Norwalk, Connecticut
06851, or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of                                          DOLLARS
AND              CENTS ($    ,    ,    ) or, if less, the aggregate unpaid
amount of all Revolving Credit Advances made to the undersigned under the
“Credit Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit
Agreement.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Fourth Amended and Restated Credit Agreement dated as of June 13, 2011
by and among Borrowers, the other Persons named therein as Credit Parties, Agent
and the other Persons signatory thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto, and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be repaid.
The date and amount of each Revolving Credit Advance made by Lender to
Borrowers, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrowers to make a payment when due of any amount owing
under the Credit Agreement or this Revolving Note in respect of the Revolving
Credit Advances made by Lender to Borrowers.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.



--------------------------------------------------------------------------------

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and after the occurrence of any Event of Default, this Revolving Note may,
as provided in the Credit Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.

Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrowers.

Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by Lender to any Person.

[THIS REVOLVING NOTE, TOGETHER WITH THE OTHER REVOLVING NOTES OF EVEN DATE
HEREWITH, ARE MADE AND GIVEN IN REPLACEMENT OF THOSE CERTAIN “REVOLVING NOTES”,
ISSUED BY BORROWERS IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT, AND IS NOT
INTENDED TO BE A NOVATION.]1

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

1 

Include this reference to the extent applicable.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Revolving Note
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

BLOUNT, INC., a Delaware corporation

By:

 

 

 

Name:

 

Title:

WINDSOR FORESTRY TOOLS LLC, a

Tennessee limited liability company

By:

 

Blount, Inc., its sole member

By:

 

 

 

Name:

 

Title:

OMARK PROPERTIES, INC., an Oregon

corporation

By:

 

 

 

Name:

 

Title:

 

REVOLVING NOTE

   S-1   



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)

to

CREDIT AGREEMENT

FORM OF TERM LOAN NOTE

 

New York, New York

$                             

                      , 20        

FOR VALUE RECEIVED, the undersigned, BLOUNT, INC., a Delaware corporation, OMARK
PROPERTIES, INC., an Oregon corporation, and WINDSOR FORESTRY TOOLS LLC, a
Tennessee limited liability company (collectively, “Borrowers”), HEREBY, JOINTLY
AND SEVERALLY, PROMISE TO PAY to the order of                                 
(“Lender”) at the offices of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as agent for itself and all Lenders (“Agent”), at its address at
401 Merritt 7, Norwalk, Connecticut 06851, or at such other place as Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of
                                         DOLLARS AND              CENTS
($    ,    ,    ). All capitalized terms used but not otherwise defined herein
have the meanings given to them in the “Credit Agreement” (as hereinafter
defined).

This Term Loan Note is one of the Term Loan Notes issued pursuant to that
certain Fourth Amended and Restated Credit Agreement dated as of June 13, 2011
by and among Borrowers, the other Persons named therein as Credit Parties, Agent
and the other Persons signatory thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be repaid.
The principal balance of the Term Loan, the rates of interest applicable thereto
and the date and amount of each payment made on account of the principal thereof
shall be recorded by Agent on its books; provided, however, that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Term Loan Note.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
at such times and pursuant to such calculations as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

If any payment on this Term Loan Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day



--------------------------------------------------------------------------------

and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

Upon and after the occurrence of any Event of Default, this Term Loan Note may,
as provided in the Credit Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.

Time is of the essence of this Term Loan Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrowers.

Except as provided in the Credit Agreement, this Term Loan Note may not be
assigned by Lender to any Person.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Term Loan Note
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

BLOUNT, INC., a Delaware corporation   By:  

 

    Name:      Title:   WINDSOR FORESTRY TOOLS LLC, a Tennessee limited
liability company   By:   Blount, Inc., its sole member   By:  

 

    Name:      Title:   OMARK PROPERTIES, INC., an Oregon corporation   By:  

 

    Name:      Title:  

 

 

TERM LOAN NOTE    S-1   



--------------------------------------------------------------------------------

EXHIBIT 1.1(c)(ii)

to

CREDIT AGREEMENT

FORM OF SWING LINE NOTE

 

  New York, New York $                                   
                         , 20    

FOR VALUE RECEIVED, the undersigned, BLOUNT, INC., a Delaware corporation, OMARK
PROPERTIES, INC., an Oregon corporation, and WINDSOR FORESTRY TOOLS LLC, a
Tennessee limited liability company (collectively, “Borrowers”), HEREBY, JOINTLY
AND SEVERALLY, PROMISE TO PAY to the order of GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“Swing Line Lender”) at the offices of
GENERAL ELECTRIC CAPITAL CORPORATION, a New York corporation, as Agent (in such
capacity, the “Agent”) at the Agent’s address at 401 Merritt 7, Norwalk,
Connecticut 06851, or at such other place as Agent may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of                                     
DOLLARS AND NO CENTS ($      ,      ,      ) or, if less, the aggregate unpaid
amount of all Swing Line Advances made to the undersigned under the “Credit
Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit
Agreement.

This Swing Line Note is issued pursuant to that certain Fourth Amended and
Restated Credit Agreement dated as of June 13, 2011 by and among Borrowers, the
other Persons named therein as Credit Parties, Agent and the other Persons
signatory thereto from time to time as Lenders (including all annexes, exhibits
and schedules thereto and as from time to time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), and this Swing Line Note is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents. Reference is hereby made to the
Credit Agreement for a statement of all of the terms and conditions under which
the Loans evidenced hereby are made and are to be repaid. The date and amount of
each Swing Line Advance made by Swing Line Lender to Borrowers, the rate of
interest applicable thereto and each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Swing Line Note in respect of the Swing Line Advances made by Swing Line
Lender to Borrowers.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.



--------------------------------------------------------------------------------

If any payment on this Swing Line Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and after the occurrence of any Event of Default, this Swing Line Note may,
as provided in the Credit Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.

Time is of the essence of this Swing Line Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrowers.

THIS SWING LINE NOTE IS GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.

 

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Swing Line Note
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

BLOUNT, INC., a Delaware corporation   By:  

 

    Name:      Title:   WINDSOR FORESTRY TOOLS LLC, a Tennessee limited
liability company   By:   Blount, Inc., its sole member   By:  

 

    Name:      Title:   OMARK PROPERTIES, INC., an Oregon corporation   By:  

 

    Name:      Title:  

 

 

SWING LINE NOTE    S-1   



--------------------------------------------------------------------------------

EXHIBIT 1.5(f)(i)

to

CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION/CONTINUATION-LIBOR

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of June 13, 2011 by and among the undersigned (“Borrower
Representative”), the other Persons named therein as Credit Parties, General
Electric Capital Corporation (“Agent”) and the other Persons signatory thereto
from time to time as lenders (including all annexes, exhibits or schedules
thereto, and as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”). Capitalized terms used herein without
definition are so used as defined in the Credit Agreement.

Borrower Representative hereby gives irrevocable notice, pursuant to
Section 1.5(f) of the Credit Agreement, of its request to:

(a)        on [    date    ] convert $[                ]of the aggregate
outstanding principal amount of the [                ] Loan, bearing interest at
the [                ] Rate, into a(n) [                ] Loan [and, in the case
of a LIBOR Loan, having a LIBOR Period of [                ] month(s)];

[(b)        on [    date    ] continue $[                ]of the aggregate
outstanding principal amount of the [                ] Loan, bearing interest at
the LIBOR Rate, as a LIBOR Loan having a LIBOR Period of [            ]
month(s)].

Borrower Representative hereby represents and warrants as of the date of the
[conversion of $[            ] of the aggregate outstanding principal amount of
the [Index Rate Loan] into a LIBOR Loan] [continuation of $[            ] of the
aggregate outstanding principal amount of the [LIBOR Loan] as a LIBOR Loan] no
Default or Event of Default has occurred and is continuing and] reaffirms the
cross-guaranty provisions set forth in Section 12 of the Credit Agreement and
the guaranty and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower Representative has caused this Notice of
Conversion/Continuation to be executed and delivered on behalf of the Borrowers
specified above by its duly authorized officer as of the date first set forth
above.

 

BLOUNT, INC., a Delaware corporation, as

Borrower representative

  By:  

 

    Name:     Title:  

 

S-1



--------------------------------------------------------------------------------

EXHIBIT 5.13 TO CREDIT AGREEMENT

FORM OF CREDIT AGREEMENT JOINDER AGREEMENT

THIS CREDIT AGREEMENT JOINDER AGREEMENT (this “Agreement”), is entered into as
of                         , 20      , by and between
                                                     , a
                                                     (“Subsidiary”) and General
Electric Capital Corporation, in its capacity as agent (“Agent”) for the benefit
of itself and all Lenders pursuant to the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of June 13, 2011 by and among Blount, Inc., a Delaware corporation, the
other Credit Parties signatory thereto, Agent and the other Persons signatory
thereto from time to time as lenders (“Lenders”) (including all annexes,
exhibits and schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), Lenders have agreed
to make the Loans to, and to incur Letter of Credit Obligations on behalf of
Borrowers; and

WHEREAS, Subsidiary is a newly formed United States domestic Subsidiary of a
Credit Party, and consequently, pursuant to Section 5.13 of the Credit
Agreement, Credit Parties are required to cause Subsidiary to become a “Credit
Party” under the Credit Agreement, and the same may be accomplished by the
execution and delivery of this Agreement to Agent; and

WHEREAS, concurrent with the execution and delivery of this Agreement to Agent,
Subsidiary hereby unconditionally and expressly assumes all of the Obligations
of a Credit Party pursuant to the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Subsidiary hereby agrees with
Agent, for the benefit of itself and Lenders, as follows:

1.      Defined Terms. All capitalized terms used but not otherwise defined
herein have the meanings given to them in Annex A to the Credit Agreement.

2.      Assumption. Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, Subsidiary will be deemed to be a party to the
Credit Agreement and a “Credit Party” for all purposes of the Credit Agreement
and the other Loan Documents with the same force and effect as if originally
named therein as a Credit Party, and shall have assumed all of the Obligations
of a Credit Party thereunder.

3.      Covenants. Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including, without limitation, (i) all of the representations
and warranties set forth in Article 3 of the Credit Agreement as they relate to
such Subsidiary, (ii) all of the affirmative and negative covenants set forth in
Articles 4, 5 and 6 of the Credit Agreement and (iii) all of the undertakings



--------------------------------------------------------------------------------

set forth in Article 2 of the Credit Agreement. Each such representation,
warranty, covenant and undertaking are incorporated by reference herein in their
entirety.

4.      Representations and Warranties. Subsidiary (i) is a corporation, a
limited liability company or a limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as applicable; (ii) is duly qualified to conduct
business and is in good standing under the laws of each other jurisdiction where
its ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in
exposure to losses, damages or liabilities that could, in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (iii) has the
requisite power and authority and the legal right to own and operate in all
material respects its properties, to lease the property it operates under lease,
and to conduct its business in all material aspects as now, heretofore and
proposed to be conducted and has the requisite power and authority and the legal
right to pledge, mortgage, hypothecate or otherwise encumber the Collateral;
(iv) subject to specific representations regarding Environmental Laws contained
in the Credit Agreement, has all material licenses, permits, consents or
approvals from or by, and has made all material filings with, and has given all
material notices to, all Governmental Authorities having jurisdiction to the
extent required for such ownership, operation and conduct; (v) is in compliance
with its charter, constating documents and bylaws or partnership or operating
agreement, as applicable; and (vi) subject to specific representations set forth
in the Credit Agreement regarding ERISA, Environmental Laws, Taxes and other
laws, is in compliance with all applicable provisions of law, except where the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.      Additional Documents. Upon the execution of this Agreement, Subsidiary
shall promptly execute and deliver to Agent such documents, certificates and
instruments as Agent shall reasonably request (including any opinions of counsel
and each of the documents required by Section 5.13 of the Credit Agreement), in
each case, in form and substance satisfactory to Agent.

6.      Binding Effect. This Agreement shall be binding upon Subsidiary and
shall inure to the benefit of Agent and Lenders, together with their respective
successors and assigns.

7.      Governing Law. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER

 

2



--------------------------------------------------------------------------------

LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF NEW YORK COUNTY; PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT, AND CREDIT PARTIES MAY MAKE ANY COUNTERCLAIMS RELATING TO THE
SAME MATTER, REQUESTS FOR EQUITABLE RELIEF RELATING TO THE SAME MATTER OR
AFFIRMATIVE DEFENSES IN CONNECTION THEREWITH. EACH CREDIT PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION
THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH
CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX I OF THE
CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

8.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Agreement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by other electronic transmission shall be deemed an
original signature hereto.

[remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subsidiary has caused this Agreement to be duly executed by
its authorized officers as of the day and year first above written.

 

[SUBSIDIARY], a [                                     ]

 

By:

 

 

   

Name:

   

Title:

 

 

ACKNOWLEDGED  THIS          DAY OF                            , 20        

GENERAL  ELECTRIC  CAPITAL CORPORATION, as Agent

By:

 

 

 

Name:

   

Title:

 

Duly Authorized Signatory

CREDIT AGREEMENT JOINDER AGREEMENT

 

S-1



--------------------------------------------------------------------------------

EXHIBIT 9.1(c)

TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT

This ASSIGNMENT, dated as of the Effective Date, is entered into between
                     (“Assignor”) and                      (“Assignee”).

The parties hereto hereby agree as follows:

 

Borrowers:   

BLOUNT, INC., a Delaware corporation, OMARK PROPERTIES, INC., an Oregon
corporation, and WINDSOR FORESTRY TOOLS LLC, a Tennessee limited liability
company (“Borrowers”)

Agent:   

General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuers (in such capacity and together with its successors and permitted
assigns, the “Agent”)

Credit Agreement:   

Fourth Amended and Restated Credit Agreement, dated as of June 13, 2011, among
Borrowers, the other Credit Parties party thereto, the Lenders and L/C Issuers
party thereto and the Agent (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein without definition are used as defined in the Credit
Agreement)

[Trade Date:   

                    ,          ]1

Effective Date:   

                    ,          2

 

 

 

1 Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.

2 To be filled out by the Agent upon entry in the Register.



--------------------------------------------------------------------------------

Loan/    

Commitment    

assigned3     

 

  

Aggregate amount of        

Commitments4 or        

principal amount of        

Loans for all Lenders5        

 

  

Aggregate amount of            

Commitments4 or            

principal amount of            

Loans assigned5             

 

  

Percentage assigned6        

 

      [Revolving Loan     Commitment]       

$                             

 

   $                             

 

       .         %

 

      [Term Loan]        $                                 $                   
                 .         %

[remainder of page intentionally left blank]

 

 

 

3 Fill in the appropriate defined term for the type of Loan and/or Commitment
under the Credit Agreement that are being assigned under this Assignment.

4 In the case of the Revolving Loan Commitment, include Revolving Loans and
interests, participations and obligations to participate in Letter of Credit
Obligations and Swing Line Loans.

5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.

6 Set forth, to at least 9 decimals, the Assigned Interest (as defined below) as
a percentage of the aggregate Commitment or Loans in the Credit Agreement. This
percentage is set forth for informational purposes only and is not intended to
be binding. The assignments are based on the amounts assigned not on the
percentages listed in this column.



--------------------------------------------------------------------------------

Section 1.      Assignment.      Assignor hereby sells and assigns to Assignee,
and Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).

Section 2.      Representations, Warranties and Covenants of
Assignors.      Assignor (a) represents and warrants to Assignee and the Agent
that (i) it has full power and authority, and has taken all actions necessary
for it, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (ii) it is the legal and beneficial owner
of its Assigned Interest and that such Assigned Interest is free and clear of
any Lien and other adverse claims and (iii) by executing signing and delivering
this assignment via ClearPar® or any other electronic settlement system
designated by the Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignor is an authorized signer for the Assignor
and is authorized to execute, sign and deliver this agreement, (b) makes no
other representation or warranty and assumes no responsibility, including with
respect to the aggregate amount of the Loans and Commitments, the percentage of
the Loans and Commitments represented by the amounts assigned, any statements,
representations and warranties made in or in connection with any Loan Document
or any other document or information furnished pursuant thereto, the execution,
legality, validity, enforceability or genuineness of any Loan Document or any
document or information provided in connection therewith and the existence,
nature or value of any Collateral, (c) assumes no responsibility (and makes no
representation or warranty) with respect to the financial condition of any
Credit Party or the performance or nonperformance by any Credit Party of any
obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Notes held by it evidencing at least in part the
Assigned Interest of such Assignor (or, if applicable, an affidavit of loss or
similar affidavit therefor) and requests that the Agent exchange such Notes for
new Notes in accordance with Section 1.1(a)(ii) or Section 1.1(b)(i), as
applicable, of the Credit Agreement.

Section 3.      Representations, Warranties and Covenants of
Assignees.      Assignee (a) represents and warrants to Assignor and the Agent
that (i) it has full power and authority, and has taken all actions necessary
for Assignee, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is [not] an Affiliate or an Approved
Fund of [                    ], a Lender and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either Assignee or the Person exercising
discretion in making the decision for such assignment is experienced in
acquiring assets of such type, (iv) by executing, signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Agent, the Person signing, executing and delivering this Assignment on
behalf of the Assignor is an Authorized signer for the Assignor and is
authorized to execute, sign and deliver this Agreement (b) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(c) shall perform in accordance with their terms all obligations that, by the
terms of the Loan Documents, are required to be performed by it as a Lender,
(d) confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and shall continue to make its own credit decisions in taking or not
taking any action



--------------------------------------------------------------------------------

under any Loan Document independently and without reliance upon the Agent, any
L/C Issuer, any Lender or any other Indemnified Person and based on such
documents and information as it shall deem appropriate at the time,
(e) acknowledges and agrees that, as a Lender, it may receive material
non-public information and confidential information concerning the Credit
Parties and their Affiliates and their Stock and agrees to use such information
in accordance with Section 11.8 of the Credit Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Agent an assignment fee in the amount of $3,500 to the extent such
fee is required to be paid under Section 9.1(c) of the Credit Agreement and
(h) to the extent required pursuant to Section 1.15(d) of the Credit Agreement,
attaches two completed originals of Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if
applicable, a portfolio interest exemption certificate.

Section 4.      Determination of Effective Date; Register.      Following the
due execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.1(b) of the Credit Agreement, the Borrower, and/or
each L/C Issuer that is a Lender, this Assignment (including its attachments)
will be delivered to the Agent for its acceptance and recording in the Register
(as defined in Section 9.1(g) of the Credit Agreement). The effective date of
this Assignment (the “Effective Date”) shall be the later of (i) the acceptance
of this Assignment by the Agent and (ii) the recording of this Assignment in the
Register. The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.

Section 5.      Effect.    As of the Effective Date, (a) Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Lender under the Credit Agreement and
(b) Assignor shall, to the extent provided in this Assignment, relinquish its
rights (except those surviving the termination of the Commitments and payment in
full of the Obligations) and be released from its obligations under the Loan
Documents other than those obligations relating to events and circumstances
occurring prior to the Effective Date.

Section 6.      Distribution of Payments.  On and after the Effective Date, the
Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.

Section 7.       Miscellaneous.    (a) The parties hereto, to the extent
permitted by law, waive all right to trial by jury in any action, suit, or
proceeding arising out of, in connection with or relating to, this Assignment
and any other transaction contemplated hereby. This waiver applies to any
action, suit or proceeding whether sounding in tort, contract or otherwise.

(b)      On and after the Effective Date, this Assignment shall be binding upon,
and inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.

(c)      This Assignment shall be governed by, and be construed and interpreted
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

(d)      This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e)      Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NAME OF ASSIGNOR]

                                                 as Assignor

By:

 

 

Name:

 

Title:

 

[NAME OF ASSIGNEE]

                                                 as Assignee

By:

 

 

Name:

 

Title:

  Lending Office for LIBOR Rate Loans: [Insert Address (including contact name,
fax number and e-mail address)] Lending Office (and address for notices)
                              for any other purpose: [Insert Address (including
contact name, fax number and e-mail address)]



--------------------------------------------------------------------------------

ACCEPTED and AGREED this      day of                      :
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

By:  

 

Name:  

Title:   Duly Authorized Signatory

BLOUNT, INC., as Borrower Representative7

By:  

 

Name:   Title:   [NAME OF L/C ISSUER]7

By:  

 

Name:   Title:  

 

 

 

7 Include only if required pursuant to Section 9.1(b) of the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit B-1

Application For Irrevocable Standby Letter of Credit

TO: General Electric Capital Corporation

  Date

 

 

  L/C No.

(Bank Use Only)

 

The undersigned Applicant hereby requests General Electric Capital Corporation
(“GE Capital”) to issue and transmit by:

¨ Teletransmission        ¨  Mail        ¨   Overnight Courier        ¨  Other,
Explain                                         
                                

the Standby Letter of Credit (the “Credit”) substantially as set forth below. In
issuing the Credit, GE Capital is expressly authorized to make such changes from
the terms herein below set forth as GE Capital, in its sole discretion, may deem
advisable.

Applicant (Full Name and Address)    Advising Bank:    Wachovia Bank, National
Association         401 Linden Street, 1st Floor         Winston-Salem, North
Carolina 27101         Attention:    GE Capital Corporation Standby           
Letter of Credit Team          (DO NOT CHANGE THIS BLOCK) Beneficiary (Full Name
and Address)       [ USD unless otherwise specified ]      Currency and Amount
in Figures:

 

Currency and Amount in Words:

 

          Expiration Date:

 

     * Special Instructions


Is EVERGREEN language required?     ¨  Yes    ¨  No

If yes, what is the number of days notification required for customary
non-renewal notice?

¨  Thirty days      ¨Sixty Days      ¨  Ninety days  ¨  Other

     ** IF AUTO, list the “final” or “cap” date, if
any:                        ** Charges: GE Capital’s charges are for our
account; all other charges are to be paid by beneficiary.

Credit to be available to payment against Beneficiary’s draft(s) at sight drawn
on GE Capital or its correspondent at GE Capital’s option accompanied by the
following documents:

 

¨ Statement, purportedly signed by the Beneficiary, reading as follows (please
state below exact wording to appear on the statement):

 

¨ Other Documents

 

¨ Special Conditions

 

¨ Issue substantially in form of attached specimen. (Specimen must also be
signed by applicant)

 

Complete only when the Beneficiary (Foreign Bank, or other Financial
Institution) is to issue its undertaking based on this Credit.

¨

  

Request Beneficiary to issue and deliver their (specify the type of undertaking)
                                                                      in favor
of                                          
                                         
                                         
                                                           for an amount not
exceeding the amount specified above, effective immediately relative to (specify
contract number or other pertinent reference)
                                         
                                         
                                         
                                         

 

    

to expire on                     . (This date must be at least 15 days prior to
the expiry date indicated above). It is understood that if the Credit is issued
in favor of any bank or other financial or commercial entity which has issued or
is to issue an undertaking on behalf of the Applicant of the Credit in
connection with the Credit, the Applicant hereby agrees to remain liable under
the Master Agreement and this Application in respect of the Credit (even after
its expiry date) until GE Capital is released by such bank or entity.



--------------------------------------------------------------------------------

Each Applicant signing below affirms that it has fully read and agrees to this
Application. In consideration of GE Capital’s issuance of the Credit, the
Applicant agrees to be bound by the Master Agreement for Standby Letters of
Credit between Applicant and GE Capital (the “Master Agreement”), the terms of
which are incorporated by reference. All actions to be taken by GE Capital
hereunder or in connection with any Credit may be taken by Wachovia Bank,
National Association, or another bank designated by GE Capital as GE Capital’s
agent.

(Note: If a bank, trust company, or other financial institution signs as
Applicant for its customer, or if two Applicants jointly apply, both parties
should sign below). Documents may be forwarded to you by the Beneficiary, or the
negotiating bank, in one mail. You may forward documents to us or our
customhouse broker, if specified below, in one mail. We understand and agree
that this Credit will be subject to the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce currently in
effect, and in use by Bank (“UCP”) or the International Standby Practices,
International Chamber of Commerce Publication No. 590 or any subsequent version
currently in effect and in use by Bank (“ISP98”).

 

 

    

 

(Print or type name of Applicant)      (Print or type name of Applicant)

 

    

 

(Address)      (Address)

 

    

 

 

    

 

Authorized Signature (Title)      Authorized Signature (Title)

 

    

 

Authorized Signature (Title)      Authorized Signature (Title) Customer Contact
        

GE CAPITAL USE ONLY

(NOTE: Application will NOT be processed if this section is not complete.)

 

Approved:                                         City:
                                          Date:
                                                                      
                               Telephone:                              
            (Print name and title)      

GE BUSINESS CODE: (CHECK ONE)

CFS     X    

HFS           

EFS             

REF             

FFC             

 

ML-CFS             

ML-HFS             

ML-EFS               

ML-REF             

ML-FFC             

GE CONTACT: (A COPY OF THE COMPLETED LETTER OF CREDIT WILL BE SENT TO THIS GE
CONTACT)

NAME: WALTER WOODS            PHONE: 312-441-6937 FAX:_ 866-930-6411 EMAIL:
walter.woods@ge.com



--------------------------------------------------------------------------------

LOGO [g194667g22q51.jpg]

APPLICATION AND AGREEMENT FOR

DOCUMENTARY LETTER OF CREDIT      

Dear Sir/Madam:

The undersigned hereby requests General Electric Capital Corporation (“GE
Capital”) to arrange for GE Capital Trade Services, Ltd. (the “Issuer”), to open
(as the undersigned’s agent) the irrevocable Letter of Credit.

          Please TYPE information in the fields below. We reserve the right to
return illegible applications for clarification.

Date:            Please issue an Irrevocable Commercial Letter of Credit
substantially as set forth below and forward same through a selected
correspondent by: ¨  Teletransmission  ¨  Overnight Carrier  ¨  Mail  ¨  Other 
 If Other, explain              L/C #:        Advising Bank Name (optional):    
(Bank Use Only)     ——

 

Applicant (Full Name & Address)    Currency and Amount in Figures:            
Tolerance Amount (if applicable):          %      Currency and Amount in Words:
              Beneficiary (Full Name & Address)    Expiration Date:            
Latest Shipment Date:              

 

Draft Tenor:

  ¨  Sight;    OR         Days from ¨ Sight or from ¨ Bill of Lading
Date;    OR    ¨  Other                 

Draft for:

  ¨ 100%    OR    ¨     % of the invoice value, drawn at the Issuer’s option, on
the Issuer or its correspondent.   

Charges:

  GE Capital Trade Services, Ltd.’s charges are for the:  ¨  Applicant    ¨ 
 Beneficiary   

 

Shipment From (Port of Loading):

 

 

Shipment To (Port of Discharge):

 

Brief Merchandise Description: (PLEASE MENTION COMMODITY ONLY, OMITTING DETAILS
ON PRICE, GRADE, QUALITY, ETC.)

 

 

 

Terms of Shipment:

   ¨ FOB     ¨ C&F(CFR)     ¨ CIF     ¨ FAS     ¨ Other           

Letter of Credit to be:

   ¨ Transferable       ¨  Non-Transferable   

Partial Shipments are:

   ¨ Permitted       ¨ Non-Permitted   

Transhipments are:

   ¨ Permitted       ¨ Non-Permitted   

 

DOCUMENTS REQUIRED

Transport Document (select one)

  Freight   Notify Party:

¨ Full Set Clean Multi Modal Transport

  ¨ Collect   Company Name:

     Bill of Lading consigned to:

  ¨ Prepaid   Contact Name:

¨ Full Set Clean on Board Marine

      Address:

     Bill of Lading

       

¨ Air Waybill

       

¨ Other           

             

NOTE:

       

Transportation documents should be consigned to

      Phone:  (         )      -

the order of Wachovia Bank, National Association.

      Fax #:  (       )      -

Insurance (select one)

     

¨ Insurance effected by Applicant. No insurance document is required.

¨ Air or Marine/War Insurance Policy or Certificate Covering “All Risks” for
110% Invoice cost.

     Specify other risks as needed:

 

0000 535876 (Rev 07)

 

1



--------------------------------------------------------------------------------

Other Commercial Documents (in duplicate, unless otherwise specified):

¨ Commercial Invoice –                  ¨ Packing List -             

¨ Certificate of Origin –             

 

 

   ¨ Other Documents, specify:

Special Instructions and/or Conditions (including, if Applicant has a
preference, selection of UCP as herein defined as rules governing the Credit):

 

 

 

 

Documents must be presented to negotiating bank within      days of shipment.
(If blank, 21 days will apply.)

 

 

Please forward documents for customhouse entry to:           

 

 

Please call:                                          at
                                 for questions at time of issuance and/or
approval of discrepancies.

 

 

Documents may be forwarded to Bank by the beneficiary, or the negotiating bank,
in one mail. Bank may forward documents to Applicant or its customhouse broker,
if specified above, in one mail. Applicant understands and agrees that unless it
specifies otherwise in writing prior to issue, at Bank’s option this Credit will
be subject to the Uniform Customs and Practice of Documentary Credits of the
International Chamber of Commerce currently in effect, and in use by Bank
(“UCP”) or any subsequent revision currently in effect and in use by Bank.

 

The negotiating bank, if any, is to be authorized to forward all documents in
one registered airmail.

 

PLEASE DATE AND OFFICIALLY SIGN THIS APPLICATION.

APPLICANT WARRANTS THAT NO SHPMENT INVOLVED IN THIS APPLICATION IS IN VIOLATION
OF

U.S. TREASURY FOREIGN ASSETS CONTROL REGULATIONS.

Each Applicant signing below affirms that it has fully read and agrees to this
Application and the Continuing Letter of Credit Agreement attached. In
consideration of GE Capital’s issuance of the Credit, each Applicant agrees to
be bound by the Agreement as set forth in this and in the following pages (even
if the following pages are not attached to the Application) delivered to Bank.
(Note: If a bank, trust company, or other financial institution signs as
Applicant or joint and several Applicant for its customer, or if two Applicants
jointly and severally apply, both parties sign below.)

The terms, conditions, and covenants attached and initialed by each party form a
part of the agreement and have been read and are a part hereof.

 

Print or type name of Applicant

    

  

Print or type name of GE Approver

Address

    

  

GE Approver’s Unit/Region

Authorized Signature (Title)

    

  

GE Approver’s Title

Authorized Signature (Title) If dual applicant signatures are required

    

  

Authorized Signature of GE Approver

In consideration of the Issuer issuing its Documentary Letter of Credit
(“Credit”), substantially according to the foregoing instructions, the Applicant
intending to be legally bound, agrees as follows:

0000 535876 (Rev 07)

 

2



--------------------------------------------------------------------------------

ATTACHED ARE THE IRREVOCABLE COMMERCIAL LETTER OF CREDIT AGREEMENT TERMS
AND CONDITIONS

CONTINUING LETTER OF CREDIT AGREEMENT

1.      To pay to GE Capital on demand: (i) each amount drawn under the Credit
in Dollars or in the event that drafts under the Credit are payable in a
currency other than U.S. dollars, the dollar equivalent of each amount so drawn;
(ii) interest on each amount (or the dollar equivalent thereof) so drawn for
each day from the date of payment of the relevant draft to and including the
date of payment in full of such amount by Applicant to GE Capital, at the rate
per annum specified in the Credit Agreement (defined below); and (iii) any and
all commissions and charges of, and any and all costs and expenses incurred by,
GE Capital, the Issuer and each of their correspondents in relation to the
Credit and all drafts thereunder.

2.      To secure the payment and performance of all Obligations, the Applicant
hereby grants to GE Capital an absolute security interest in and unqualified
right to the possession and disposal of all property shipped under or in
connection with the Credit, whether released to the Applicant under security
agreements or otherwise, and also in and to all shipping documents, documents of
title, or drafts drawn under the Credit and in and to all other property owned
by the Applicant, in or coming into GE Capital’s possessions or custody, and in
any deposit balances now or hereafter held by GE Capital for the Applicant’s
account, together with the proceeds of each and all of the foregoing, until such
time as all the obligations and liabilities of the Applicant to GE Capital now
or hereafter incurred have been fully paid and discharged. This grant is in
addition to all grants under the Loan Documents. Subject to the terms of the
Credit Agreement, the undersigned agrees to make such cash deposits with GE
Capital as GE Capital may require to further secure the undersigned’s
Obligations. GE Capital is subrogated to all claims of Applicant and Beneficiary
arising with respect to the Credit.

3.      To promptly examine the copy of the Credit (and any amendments thereof)
sent to Applicant, as well as all other instruments and documents delivered to
Applicant from time to time in connection with the Credit, and, in the event
Applicant has any claim of non-compliance with the instructions or of any
discrepancy or other irregularity, Applicant will immediately notify GE Capital
thereof in writing, and Applicant will conclusively be deemed to have waived any
such claim against GE Capital, Issuer and their agents and subcontractors unless
such immediate notice is given as aforesaid. Neither Issuer, GE Capital nor any
of their agents and subcontractors shall be responsible for, and neither
Issuer’s and GE Capital’s powers and rights hereunder nor Applicant’s
Obligations shall be affected by: (i) any act or omission pursuant to
Applicant’s instructions; (ii) any other act or omission of Issuer, GE Capital
or their agents and subcontractors or their respective agents or employees other
than any such arising from its or their gross negligence or wilful misconduct;
(iii) the validity, accuracy or genuineness of drafts, documents or required
statements, even if such drafts, documents or statements should in fact prove to
be in any or all respects invalid, inaccurate, fraudulent or forged (and
notwithstanding that Applicant shall have notified Issuer or GE Capital
thereof); (iv) failure of any draft to bear any reference or adequate reference
to the Credit; (v) errors, omissions, interruptions or delays in transmission of
delivery of any messages however sent and whether or not in code or otherwise;
(vi) any act, default, omission, insolvency or failure in business of any other
person (including any agent or subcontractor) or any consequences arising from
causes beyond Issuer’s or GE Capital’s control; or (vii) any acts or omissions
of any Beneficiary of the Credit or transferee of the Credit, if transferable;
(viii) any act or omission of GE Capital or Issuer required or permitted under
any (1) law or practice to which a Credit is subject, (2) applicable order,
ruling or decree of any court, arbitrator or governmental agency, or
(3) published statement or interpretation on a matter of law or practice;
(ix) honor or other recognition of a presentation or demand that includes forged
or fraudulent documents or that is otherwise affected by the fraudulent or
illegal conduct of the Beneficiary or other person (excluding GE Capital’s and
Issuer’s employees), or (x) dishonor of any presentation that does not strictly
comply with the terms of the applicable Credit or that is fraudulent, forged or
otherwise not entitled to be honored. GE Capital may appoint any of its other
subsidiaries as “Issuer” at any time and any Issuer may assign all or any
portion of its rights under this Agreement or the Credit to any subsidiary of GE
Capital, in each case without prior notice to Applicant.

4.      GE Capital, acting through the Issuer may at any time and from time to
time, in its discretion, by agreement with one or more other applicants:
(a) further finance or refinance any transaction under the Credit; (b) renew,
extend or change the time of payment or the manner, place or terms of payment of
any of the Obligations; (c) settle or compromise any of the Obligations or
subordinate the payment thereof to the payment of any other debts of or claims
against any Applicant which may at the time be due or owing to the Issuer; or
(d) release any Applicant or any guarantor or any Collateral, or modify the
terms under which such Collateral is held, or forego any right of setoff, or
modify or amend in any way this Agreement or the Credit, or give any waiver of
consent under this Agreement; all in such manner and on such terms as Issuer may
deem proper and without notice or further assent from such Applicant. In any
such event, such Applicant shall remain bound by this Agreement after giving
effect to such event, and the Obligations under this Agreement shall be
continuing obligations in respect of any transaction so financed or refinanced
and, in either case, if the Obligations are contingent, may be treated by GE
Capital as due and payable for their maximum face amount.

5.      If Issuer is now or hereafter becomes subject to any reserve, special
deposit or similar requirement against assets of, deposits with, or for the
account of, or credit extended by, Issuer, or any other condition is imposed
upon Issuer which imposes a cost upon Issuer, and the result, in the
determination of Issuer is to increase the cost to Issuer of maintaining the
Credit or paying or funding the payment of any draft thereunder, or to reduce
the amount of any sum received or receivable, directly or indirectly, by Issuer
hereunder, Applicant will pay to Issuer upon demand such amounts required to
compensate Issuer for such increased cost or reduction. In making the
determinations contemplated hereunder, Issuer may make such estimates,
assumptions, allocations and the like which Issuer in good faith determines to
be appropriate, but Issuer’s selection thereof, and Issuer’s determinations
based thereon, shall be final and binding and conclusive upon Applicant.

6.      If the Applicant obtains possession of goods or documents covered by the
Credit, prior to the Issuer’s receipt of documents, then all discrepancies and
other irregularities of said documents are deemed waived by Applicant, and
Issuer is authorized to pay any drafts drawn or purporting to be drawn upon the
Credit.

7.      Applicant shall indemnify and hold GE Capital, Issuer and their agents,
subcontractors and servicers harmless from and against all claims, liabilities,
losses, costs and expenses, including attorneys’ fees and disbursements,
incurred or suffered by GE Capital and/or Issuer in connection with the Credit.
None of GE Capital, Issuer or any of their subcontractors, agents or servicers
shall be liable to Applicant for any special, indirect, consequential or
punitive damages. Applicant shall mitigate any damages claimed against any of
the foregoing.

8.      The Applicant shall procure or cause the beneficiaries of the Credit to
procure promptly any necessary import and export or other licenses for import or
export or shipping of any goods referred to in or pursuant to the Credit and to
comply and to cause the beneficiaries to comply with all foreign and domestic
governmental regulations in regard to the shipment and warehousing of such goods
or otherwise relating to or affecting the Credit, including governmental
regulations pertaining to transactions involving designated foreign countries or
their nationals, and to furnish such certificates in that respect as GE Capital
may at any time require, and to keep such goods adequately covered by insurance
in amounts, with carriers and for such risks as shall be satisfactory to GE
Capital, and to cause GE Capital’s interest to be endorsed thereon, and to
furnish GE Capital on demand with evidence thereof. Should the insurance upon
said goods for any reason be unsatisfactory to GE Capital, GE Capital may, at
its expense, obtain insurance satisfactory to it.

9.      No delay by GE Capital or Issuer in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right preclude other or further exercises thereof or the exercise of any other
right. No waiver or amendment of any provision hereof shall be enforceable
against GE Capital or Issuer unless in writing and signed by an officer of GE
Capital, and unless it expressly refers to the provision affected, any such
waiver shall be limited solely to the specific event waived. All rights granted
GE Capital or Issuer hereunder shall be cumulative and shall be supplementary of
and in addition to those granted or available to GE Capital or Issuer under
applicable law and nothing herein shall be construed as limiting any such other
right.

10.    Notwithstanding any provision to the contrary herein, GE Capital reserves
the right to decline any instruction provided if, in its discretion, GE Capital
determines that the carrying out of such instruction contravenes GE Capital’s
customary procedures or policy or any applicable law, rule or regulation.

11.    This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of New York, and GE Capital and Issuer
shall have the rights and remedies of a secured party under applicable law,
including but not limited to the Uniform Commercial Code of New York. Applicant
agrees that all actions and proceedings relating directly or indirectly to this
Agreement shall be litigated only in courts located within the State of New York
or elsewhere as GE Capital may select and that such courts are convenient forums
therefor and submits to the personal jurisdiction of such courts. Applicant
waives personal service of process upon it and consents that any such service of
process may be made by certified or registered mail, return receipt requested,
directed to Applicant at its address last specified for notices hereunder, and
service so made shall be deemed completed two (2) days after the same shall have
been so mailed. Applicant waives the right to a trial by jury in any action or
proceeding between it and GE Capital or the Issuer and waives the right to
assert in any action or proceeding with regard to this Agreement or any of the
Obligations any offsets or counterclaims which it may have. The Credit and this
Agreement shall be subject to the Uniform Customs and Practice for Documentary
Credits (1993 Revision) International Chamber of Commerce Publication No. 500,
the terms of which are incorporated herein.

12.    Applicant hereby acknowledges that Issuer is a third party beneficiary
under this Agreement and may enforce its rights under this Agreement directly
against the Applicant as if Issuer were named herein as a party. This Agreement
is entered into pursuant to a Credit Agreement or factoring arrangement in which
GE Capital or a subsidiary thereof is a lender or factor or an agent for lenders
or factors and Applicant or a corporate affiliate of Applicant is a borrower or
seller of accounts (the “Credit Agreement”). Unless otherwise defined herein,
all defined terms herein shall have the meanings ascribed to them in the Credit
Agreement. This Agreement is a “Loan Document” as such term is defined in the
Credit Agreement, and is subject to the remedies referred to in the Loan
Documents upon the occurrence of an Event of Default.

 

Initial Authorized Applicant

 

  

Initial Authorized GE Approver

 

  

0000 535876 (Rev 07)

 

3



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLETION OF GE CAPITAL TRADE SERVICES, LTD.

APPLICATION AND AGREEMENT FOR IRREVOCABLE COMMERCIAL LETTER OF CREDIT

Following are instructions to assist you in completing the GE Capital Trade
Services, Ltd. Application and Agreement for an

Irrevocable Commercial Letter of Credit.

NOTE: To properly complete this document the “TAB” key must be used to navigate
to and from all form fields.

1.    Enter today’s date.

2.    Check the box to indicate the method of delivery to the beneficiary. If
Other, enter alternate method of delivery.

3.    Leave blank. For entry by GE Capital Trade Services, Ltd.’s International
Department.

4.    Advising Bank – enter the name and address of your beneficiary’s choice of
advising bank.

  •  

If no bank is designated, GE Capital Trade Services, Ltd. will choose a bank for
you from our global network of correspondent banks.

  •  

If the bank named is not a correspondent of GE Capital Trade Services, Ltd., we
will advise the Letter of Credit through one of our correspondents in that
country, and request them to further advise the beneficiary’s bank.

5.    Enter the Applicant’s (buyer) complete company name and address.

6.    Enter the dollar amount of the Letter of Credit in figures (ex.
$2,000,000.00).

  •  

If you indicate “about” or “approximately,” the credit will be issued with a
value of plus or minus 10 percent

  •  

Indicate tolerance percentage, if applicable (ex. $2,000,000.00 +/- 5%).

7.    Enter the dollar amount of the Letter of Credit in words (ex. Two Million
U. S. Dollars).

8.    Enter the Beneficiary’s (seller) complete company name and address.

9.    Enter the date the Letter of Credit will expire.

10.  Enter the last date in which the beneficiary can place the goods on
transport.

  •  

Note: if multiple dates are allowed due to a specific shipment schedule, you may
indicate this in the merchandise description and/or in special instructions.

11.  Indicate payment terms (draft tenor).

  •  

Sight - payment to be made upon presentation of documents.

  •  

Days from - time payment to be made at a future date, (i.e., 60 days from bill
of lading date or 90 days from sight).

  •  

Other – enter description or date (ex. fixed maturity date 12/01/01)

12.  Indicate “Draft for 100% of invoice value, or for the tolerance value, if
any.

13.  Indicate who will pay GE Capital Trade Services, Ltd.’s banking charges.

14.  Enter the Port of Loading location where the goods will board
transportation.

15.  Enter the Port of Discharge location where the ultimate delivery of the
goods will be.

16.  Enter the actual description of the goods which will be recorded on the
Letter of Credit. This information must appear on the   commercial invoice and
should be brief. (Please mention commodity only, omitting details on price,
grade, quality, etc.)

17.  Check a box to indicate terms of shipment (as outlined in your agreement
with the beneficiary of the Letter of Credit).

  •  

FOB (Free on Board)

  •  

C&F (CFR) (Cost and Freight)

  •  

CIF (Cost, Insurance, Freight)

  •  

FAS (Free Alongside Ship)

  •  

Other - Enter other shipment terms.

18.  Check a box to indicate whether beneficiary may, or may not, transfer the
Letter of Credit to another party.

  •  

If no selection is made, the Letter of Credit will default to non-transferable.

19.  Check a box to indicate whether beneficiary must ship the goods in one
shipment or multiple shipments.

20.  Check a box to indicate whether goods can be moved from one mode of
transportation to another during shipment.

21.  Check a box to indicate the transport document (applies to the mode of
transportation)

  •  

If the merchandise is to travel by more than one mode of transportation under
the terms of the Letter of Credit, check “Full Set Clean Multi Modal Transport
Bill of Lading” (ex. ship to truck)

  •  

List transport documents for other modes of transportation in the “Other” field
(ex. Truck Bill of Lading).

        Note: Transportation documents should be consigned to the order of
Wachovia Bank, National Association.

22.  Check a box to indicate method of payment for freight charges.

23.  Enter the party to be notified when the shipment comes in. Include company
name, contact name, address, telephone number and    fax number.

24.  Check a box to indicate who pays for the insurance on the merchandise while
it is being transported.

  •  

If seller covers insurance, the insurance policy will be a required document
under the Letter of Credit.

25.  Check all applicable boxes needed to process the merchandise (in duplicate,
unless otherwise specified). If Other, enter any   additional required
documentation to be presented under the Letter of Credit.

26.  Provide any special instructions for the beneficiary (seller) which relate
to the Letter of Credit.

27.  Indicate how many days after the shipment date the documents must be
presented to the bank for negotiation.

  •  

The presentation period should be determined by the amount of days between the
Latest Shipment Date (No. 10) and the Expiration Date (No. 9)

0000 535876 (Rev 07)

 

1



--------------------------------------------------------------------------------

  **The following points – Nos. 28 and 29 – are for internal use only and will
not appear in terms and conditions of Letter of Credit.** 28.   If you are using
a freight forwarder or customhouse broker to clear your goods, provide full name
and address.  

•    One full set of documents will be sent to the broker/forwarder for customs
clearance.

 

•    The remaining documents will be sent to your company.

29.   Provide the name and telephone number of the person at your company to be
contacted regarding any questions relating to the issuance of the Letter of
Credit, as well as approval of payment and/or discrepancies on the documents.
30.   Provide the full name and address of your company, and the signature(s) of
authorized person(s) of your company. 31.   Provide the full name, Unit/Region,
Title and signature(s) of the authorized GE Capital Approver. 32.   Enter
Applicant’s initials signing Agreement Clause. 33.   Enter GE Capital Approver’s
initials acknowledging the Applicant’s initials to the Agreement Clause.  

 

NOTE: In the event that your data content exceeds the spaces available for input
on the application form, you may attach additional documentation to the printed
application form. If you attach additional documentation, please sign and date
each additional page of documentation.

 

 

GE Capital Representative: Kindly forward the completed Application and
Agreement as follows:

 

 

Attn:

     GE LC Dept.   Fax:      877-868-7082   Phone:      877-799-0052

 

See Attached Example Below.

0000 535876 (Rev 07)

 

2



--------------------------------------------------------------------------------

LOGO [g194667g20r22.jpg]

APPLICATION AND AGREEMENT FOR

DOCUMENTARY LETTER OF CREDIT      

Dear Sir/Madam:

The undersigned hereby requests General Electric Capital Corporation (“GE
Capital”) to arrange for GE Capital Trade Services, Ltd. (the “Issuer”), to open
(as the undersigned’s agent) the irrevocable Letter of Credit.

          Please TYPE information in the fields below. We reserve the right to
return illegible applications for clarification.

Date:         (1)   

Please issue an Irrevocable Commercial Letter of Credit substantially as set
forth below and forward same through a selected correspondent by:
¨  Teletransmission  ¨  Overnight Carrier  ¨  Mail  ¨  Other  If Other, explain
             (2)

L/C #:  

 

  (3)

   Advising Bank Name (optional):       (Bank Use Only)                (4)

 

Applicant (Full Name & Address) (5)    Currency and Amount in Figures: (6)     
       Tolerance Amount (if applicable): (6)            %     

 

Currency and Amount in Words: (7)

              Beneficiary (Full Name & Address) (8)    Expiration Date: (9)     
       Latest Shipment Date: (10)              

 

Draft Tenor:

  ¨  Sight;    OR         Days from ¨ Sight or from ¨ Bill of Lading Date
        ; OR    ¨  Other            (11)      

Draft for:

  ¨ 100%    OR    ¨     % of the invoice value, drawn at the Bank’s option, on
the Bank or its correspondent. (12)   

Charges:

  GE Capital Trade Services, Ltd’s charges are for the:  ¨  Applicant    ¨ 
 Beneficiary (13)   

 

Shipment From (Port of Loading): (14)

 

 

Shipment To (Port of Discharge): (15)

 

Brief Merchandise Description: (PLEASE MENTION COMMODITY ONLY, OMITTING DETAILS
ON PRICE, GRADE, QUALITY, ETC.)(16)

 

 

Terms of Shipment:

   ¨ FOB     ¨ C&F(CFR)     ¨ CIF     ¨ FAS     ¨ Other            (17)

Letter of Credit to be:

   ¨ Transferable       ¨  Non-Transferable (18)   

Partial Shipments are:

   ¨ Permitted       ¨ Non-Permitted (19)   

Transhipments are:

   ¨ Permitted       ¨ Non-Permitted (20)   

 

DOCUMENTS REQUIRED

Transport Document (select one) (21)

  Freight (22)   Notify Party: (23)

¨ Full Set Clean Multi Modal Transport

  ¨ Collect   Company Name:

    Bill of Lading

  ¨ Prepaid   Contact Name:

¨ Full Set Clean on Board Marine

      Address:

    Bill of Lading

       

¨ Air Waybill

       

¨ Other           

      Phone:  (         )      -

 

NOTE:

      Fax #:  (       )      -

Transportation documents should be consigned to

       

the order of Wachovia Bank, National Association.

       

Insurance (select one) (24)

     

¨ Insurance effected by Applicant. No insurance document is required.

¨ Air or Marine/War Insurance Policy or Certificate Covering “All Risks” for
110% Invoice cost.

     Specify other risks as needed:                

 

0000 535876 (Rev 07)

 

3



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLETION OF GE CAPITAL TRADE SERVICES, LTD.’S

APPLICATION AND AGREEMENT FOR IRREVOCABLE COMMERCIAL LETTER OF CREDIT

Other Commercial Documents (in duplicate, unless otherwise specified):

¨ Commercial Invoice –                  ¨ Packing List -             

¨ Certificate of Origin –             

 

 

   ¨ Other Documents, specify:              (25)

Special Instructions and/or Conditions (including, if Applicant has a
preference, selection of UCP as herein defined as rules governing the
Credit): (26)

 

 

 

 

 

Documents must be presented to negotiating bank within      days of shipment.
(If blank, 21 days will apply.) (27)

 

 

Please forward documents for customhouse entry to:            (28)

 

 

Please call:                  (29)                  at
                                 for questions at time of issuance and/or
approval of discrepancies.

 

 

Documents may be forwarded to Bank by the beneficiary, or the negotiating bank,
in one mail. Bank may forward documents to Applicant or its customhouse broker,
if specified above, in one mail. Applicant understands and agrees that unless it
specifies otherwise in writing prior to issue, at Bank’s option this Credit will
be subject to the Uniform Customs and Practice of Documentary Credits of the
International Chamber of Commerce currently in effect, and in use by Bank
(“UCP”) or any subsequent revision currently in effect and in use by Bank.

 

The negotiating bank, if any, is to be authorized to forward all documents in
one registered airmail.

 

PLEASE DATE AND OFFICIALLY SIGN THIS APPLICATION.

APPLICANT WARRANTS THAT NO SHPMENT INVOLVED IN THIS APPLICATION IS IN VIOLATION
OF

U.S. TREASURY FOREIGN ASSETS CONTROL REGULATIONS.

Each Applicant signing below affirms that it has fully read and agrees to this
Application and the Continuing Letter of Credit Agreement attached. In
consideration of Bank’s issuance of the Credit, each Applicant agrees to be
bound by the Agreement as set forth in this and in the following pages (even if
the following pages are not attached to the Application) delivered to Bank.
(Note: If a bank, trust company, or other financial institution signs as
Applicant or joint and several Applicant for its customer, or if two Applicants
jointly and severally apply, both parties sign below.)

The terms, conditions, and covenants attached and initialed by each party form a
part of the agreement and have been read and are a part hereof.

 

Print or type name of Applicant  (30)

    

  

Print or type name of GE Approver (31)

Address

    

  

GE Approver’s Unit/Region

Authorized Signature (Title)

    

  

GE Approver’s Title

Authorized Signature (Title) If dual applicant signatures are required

    

  

Authorized Signature of GE Approver

0000 535876 (Rev 07)

 

4



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLETION OF GE CAPITAL TRADE SERVICES, LTD.’S

APPLICATION AND AGREEMENT FOR IRREVOCABLE COMMERCIAL LETTER OF CREDIT

CONTINUING LETTER OF CREDIT AGREEMENT

1.      To pay to GE Capital on demand: (i) each amount drawn under the Credit
in Dollars or in the event that drafts under the Credit are payable in a
currency other than U.S. dollars, the dollar equivalent of each amount so drawn;
(ii) interest on each amount (or the dollar equivalent thereof) so drawn for
each day from the date of payment of the relevant draft to and including the
date of payment in full of such amount by Applicant to GE Capital, at the rate
per annum specified in the Credit Agreement (defined below); and (iii) any and
all commissions and charges of, and any and all costs and expenses incurred by,
GE Capital, the Issuer and each of their correspondents in relation to the
Credit and all drafts thereunder.

2.      To secure the payment and performance of all Obligations, the Applicant
hereby grants to GE Capital an absolute security interest in and unqualified
right to the possession and disposal of all property shipped under or in
connection with the Credit, whether released to the Applicant under security
agreements or otherwise, and also in and to all shipping documents, documents of
title, or drafts drawn under the Credit and in and to all other property owned
by the Applicant, in or coming into GE Capital’s possessions or custody, and in
any deposit balances now or hereafter held by GE Capital for the Applicant’s
account, together with the proceeds of each and all of the foregoing, until such
time as all the obligations and liabilities of the Applicant to GE Capital now
or hereafter incurred have been fully paid and discharged. This grant is in
addition to all grants under the Loan Documents. Subject to the terms of the
Credit Agreement, the undersigned agrees to make such cash deposits with GE
Capital as GE Capital may require to further secure the undersigned’s
Obligations. GE Capital is subrogated to all claims of Applicant and Beneficiary
arising with respect to the Credit.

3.      To promptly examine the copy of the Credit (and any amendments thereof)
sent to Applicant, as well as all other instruments and documents delivered to
Applicant from time to time in connection with the Credit, and, in the event
Applicant has any claim of non-compliance with the instructions or of any
discrepancy or other irregularity, Applicant will immediately notify GE Capital
thereof in writing, and Applicant will conclusively be deemed to have waived any
such claim against GE Capital, Issuer and their agents and subcontractors unless
such immediate notice is given as aforesaid. Neither Issuer, GE Capital nor any
of their agents and subcontractors shall be responsible for, and neither
Issuer’s and GE Capital’s powers and rights hereunder nor Applicant’s
Obligations shall be affected by: (i) any act or omission pursuant to
Applicant’s instructions; (ii) any other act or omission of Issuer, GE Capital
or their agents and subcontractors or their respective agents or employees other
than any such arising from its or their gross negligence or wilful misconduct;
(iii) the validity, accuracy or genuineness of drafts, documents or required
statements, even if such drafts, documents or statements should in fact prove to
be in any or all respects invalid, inaccurate, fraudulent or forged (and
notwithstanding that Applicant shall have notified Issuer or GE Capital
thereof); (iv) failure of any draft to bear any reference or adequate reference
to the Credit; (v) errors, omissions, interruptions or delays in transmission of
delivery of any messages however sent and whether or not in code or otherwise;
(vi) any act, default, omission, insolvency or failure in business of any other
person (including any agent or subcontractor) or any consequences arising from
causes beyond Issuer’s or GE Capital’s control; or (vii) any acts or omissions
of any Beneficiary of the Credit or transferee of the Credit, if transferable;
(viii) any act or omission of GE Capital or Issuer required or permitted under
any (1) law or practice to which a Credit is subject, (2) applicable order,
ruling or decree of any court, arbitrator or governmental agency, or (3)
published statement or interpretation on a matter of law or practice; (ix) honor
or other recognition of a presentation or demand that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent or illegal
conduct of the Beneficiary or other person (excluding GE Capital’s and Issuer’s
employees), or (x) dishonor of any presentation that does not strictly comply
with the terms of the applicable Credit or that is fraudulent, forged or
otherwise not entitled to be honored. GE Capital may appoint any of its other
subsidiaries as “Issuer” at any time and any Issuer may assign all or any
portion of its rights under this Agreement or the Credit to any subsidiary of GE
Capital, in each case without prior notice to Applicant.

4.      GE Capital, acting through the Issuer may at any time and from time to
time, in its discretion, by agreement with one or more other applicants: (e)
further finance or refinance any transaction under the Credit; (f) renew, extend
or change the time of payment or the manner, place or terms of payment of any of
the Obligations; (g) settle or compromise any of the Obligations or subordinate
the payment thereof to the payment of any other debts of or claims against any
Applicant which may at the time be due or owing to the Issuer; or (h) release
any Applicant or any guarantor or any Collateral, or modify the terms under
which such Collateral is held, or forego any right of setoff, or modify or amend
in any way this Agreement or the Credit, or give any waiver of consent under
this Agreement; all in such manner and on such terms as Issuer may deem proper
and without notice or further assent from such Applicant. In any such event,
such Applicant shall remain bound by this Agreement after giving effect to such
event, and the Obligations under this Agreement shall be continuing obligations
in respect of any transaction so financed or refinanced and, in either case, if
the Obligations are contingent, may be treated by GE Capital as due and payable
for their maximum face amount.

5.      If Issuer is now or hereafter becomes subject to any reserve, special
deposit or similar requirement against assets of, deposits with, or for the
account of, or credit extended by, Issuer, or any other condition is imposed
upon Issuer which imposes a cost upon Issuer, and the result, in the
determination of Issuer is to increase the cost to Issuer of maintaining the
Credit or paying or funding the payment of any draft thereunder, or to reduce
the amount of any sum received or receivable, directly or indirectly, by Issuer
hereunder, Applicant will pay to Issuer upon demand such amounts required to
compensate Issuer for such increased cost or reduction. In making the
determinations contemplated hereunder, Issuer may make such estimates,
assumptions, allocations and the like which Issuer in good faith determines to
be appropriate, but Issuer’s selection thereof, and Issuer’s determinations
based thereon, shall be final and binding and conclusive upon Applicant.

6.      If the Applicant obtains possession of goods or documents covered by the
Credit, prior to the Issuer’s receipt of documents, then all discrepancies and
other irregularities of said documents are deemed waived by Applicant, and
Issuer is authorized to pay any drafts drawn or purporting to be drawn upon the
Credit.

7.      Applicant shall indemnify and hold GE Capital, Issuer and their agents,
subcontractors and servicers harmless from and against all claims, liabilities,
losses, costs and expenses, including attorneys’ fees and disbursements,
incurred or suffered by GE Capital and/or Issuer in connection with the Credit.
None of GE Capital, Issuer or any of their subcontractors, agents or servicers
shall be liable to Applicant for any special, indirect, consequential or
punitive damages. Applicant shall mitigate any damages claimed against any of
the foregoing.

8.      The Applicant shall procure or cause the beneficiaries of the Credit to
procure promptly any necessary import and export or other licenses for import or
export or shipping of any goods referred to in or pursuant to the Credit and to
comply and to cause the beneficiaries to comply with all foreign and domestic
governmental regulations in regard to the shipment and warehousing of such goods
or otherwise relating to or affecting the Credit, including governmental
regulations pertaining to transactions involving designated foreign countries or
their nationals, and to furnish such certificates in that respect as GE Capital
may at any time require, and to keep such goods adequately covered by insurance
in amounts, with carriers and for such risks as shall be satisfactory to GE
Capital, and to cause GE Capital’s interest to be endorsed thereon, and to
furnish GE Capital on demand with evidence thereof. Should the insurance upon
said goods for any reason be unsatisfactory to GE Capital, GE Capital may, at
its expense, obtain insurance satisfactory to it.

9.      No delay by GE Capital or Issuer in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right preclude other or further exercises thereof or the exercise of any other
right. No waiver or amendment of any provision hereof shall be enforceable
against GE Capital or Issuer unless in writing and signed by an officer of GE
Capital, and unless it expressly refers to the provision affected, any such
waiver shall be limited solely to the specific event waived. All rights granted
GE Capital or Issuer hereunder shall be cumulative and shall be supplementary of
and in addition to those granted or available to GE Capital or Issuer under
applicable law and nothing herein shall be construed as limiting any such other
right.

10.    Notwithstanding any provision to the contrary herein, GE Capital reserves
the right to decline any instruction provided if, in its discretion, GE Capital
determines that the carrying out of such instruction contravenes GE Capital’s
customary procedures or policy or any applicable law, rule or regulation.

11.    This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of New York, and GE Capital and Issuer
shall have the rights and remedies of a secured party under applicable law,
including but not limited to the Uniform Commercial Code of New York. Applicant
agrees that all actions and proceedings relating directly or indirectly to this
Agreement shall be litigated only in courts located within the State of New York
or elsewhere as GE Capital may select and that such courts are convenient forums
therefor and submits to the personal jurisdiction of such courts. Applicant
waives personal service of process upon it and consents that any such service of
process may be made by certified or registered mail, return receipt requested,
directed to Applicant at its address last specified for notices hereunder, and
service so made shall be deemed completed two (2) days after the same shall have
been so mailed. Applicant waives the right to a trial by jury in any action or
proceeding between it and GE Capital or the Issuer and waives the right to
assert in any action or proceeding with regard to this Agreement or any of the
Obligations any offsets or counterclaims which it may have. The Credit and this
Agreement shall be subject to the Uniform Customs and Practice for Documentary
Credits (1993 Revision) International Chamber of Commerce Publication No. 500,
the terms of which are incorporated herein.

12.    Applicant hereby acknowledges that Issuer is a third party beneficiary
under this Agreement and may enforce its rights under this Agreement directly
against the Applicant as if Issuer were named herein as a party. This Agreement
is entered into pursuant to a Credit Agreement or factoring arrangement in which
GE Capital or a subsidiary thereof is a lender or factor or an agent for lenders
or factors and Applicant or a corporate affiliate of Applicant is a borrower or
seller of accounts (the “Credit Agreement”). Unless otherwise defined herein,
all defined terms herein shall have the meanings ascribed to them in the Credit
Agreement. This Agreement is a “Loan Document” as such term is defined in the
Credit Agreement, and is subject to the remedies referred to in the Loan
Documents upon the occurrence of an Event of Default.

 

(Initials of Authorized Applicant)

 

(32)

  

(Initials of Authorized GE Approver)

 

(33)

  

 

 

    

0000 535876 (Rev 07)

 

5